Exhibit 10.1

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of October 12, 2016 among COLTEC INDUSTRIES INC, a
Pennsylvania corporation (“Coltec”), ENPRO INDUSTRIES, INC., a North Carolina
corporation (the “Parent”; Coltec and the Parent being each an “Existing
Borrower” and, collectively, the “Existing Borrowers”), NEW COLTEC, INC., a
North Carolina corporation, (“New Coltec”; New Coltec and the Existing Borrowers
being each a “Borrower” and collectively, the “Borrowers”), OLDCO, LLC, a North
Carolina limited liability company (“OldCo”), the other Guarantors, the Lenders
party hereto and BANK OF AMERICA, N.A., as Administrative Agent. All capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Credit Agreement (as defined below and amended hereby).

RECITALS

WHEREAS, the Existing Borrowers, the existing Guarantors, the Lenders and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer have
entered into that certain Amended and Restated Credit Agreement dated as of
August 28, 2014 (as amended or modified from time to time, the “Credit
Agreement”); and

WHEREAS, New Coltec and the Existing Borrowers have requested that New Coltec be
joined as a Borrower under the Credit Agreement; and

WHEREAS, the Loan Parties (which term, as used herein, shall include New Coltec
and OldCo) are required by Section 7.12 of the Credit Agreement to cause OldCo
to become a “Guarantor” thereunder; and

WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Amendments. Subject to the terms and conditions set forth herein, the
Credit Agreement is hereby amended in its entirety to read in the form attached
hereto as Exhibit 1. Exhibits A – H to the Credit Agreement are hereby amended
in their entireties to read in the forms attached hereto as Exhibits A – H. All
schedules to the Credit Agreement shall not be modified or otherwise affected
hereby.

2.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent:

(a)    Receipt by the Administrative Agent of:

(i)    counterparts of this Amendment duly executed by (A) a Responsible Officer
of each Borrower and Guarantor (which term, as used herein, shall include OldCo)
and (B) the Lenders and the Administrative Agent;

 



--------------------------------------------------------------------------------

(ii)    Notes in favor of each Lender that has requested Notes prior to the date
hereof, each duly executed by a Responsible Officer of each Borrower;

(iii)    favorable opinions of legal counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, dated as of the date hereof, and in
form and substance satisfactory to the Administrative Agent;

(iv)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary, assistant secretary, other authorized
officer or manager of such Loan Party to be true and correct as of the date
hereof; provided, that with respect to each Loan Party other than New Coltec and
OldCo, to the extent the Organizational Documents of such Loan Party have not
changed since the Closing Date (or the date on which such Loan Party became a
Guarantor under the Credit Agreement), the certification by the secretary,
assistant secretary, other authorized officer or manager, as applicable, may
certify that the applicable Organizational Documents have not changed from the
versions provided to the Administrative Agent and the Lenders on the Closing
Date (or the date on which such Loan Party became a Guarantor under the Credit
Agreement) and remain in full force and effect as of the date hereof in lieu of
providing certified copies of such Organizational Documents;

(v)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is a party;

(vi)    such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation;

(vii)    searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral and
copies of the financing statements on file in such jurisdictions, together with
(to the extent requested by the Administrative Agent) searches of ownership of
(and Liens on) intellectual property of each Loan Party in the appropriate
governmental offices, and evidence that no Liens exist other than Permitted
Liens;

(viii)    UCC financing statements, naming New Coltec and OldCo as debtors, for
each appropriate jurisdiction as is necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest in the
Collateral of New Coltec and OldCo;

(ix)    duly executed notices of grant of security interest in the form required
by the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
intellectual property of the Loan Parties;

 

2



--------------------------------------------------------------------------------

(x)    all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Security Agreement (including the
Equity Interests in New Coltec, as applicable), together with duly executed in
blank and undated stock powers attached thereto;

(xi)    copies of insurance policies or certificates of insurance of the Loan
Parties evidencing liability and casualty insurance meeting the requirements set
forth in the Loan Documents, including reflecting New Coltec and OldCo as
covered insureds and naming the Administrative Agent as additional insured (in
the case of liability insurance) or Lender’s loss payee (in the case of hazard
insurance) on behalf of the Lenders; and

(xii)    a certificate signed by a Responsible Officer of each Borrower
certifying that (A) the conditions specified in Sections 2(b) and 2(c) have been
satisfied, (B) after giving effect to this Amendment, the representations and
warranties of the Borrowers and each other Loan Party contained in Article VI of
the Credit Agreement or any other Loan Document, or which are contained in any
Compliance Certificate, Pro Forma Compliance Certificate, Loan Notice or Swing
Line Loan Notice furnished at any time under or in connection therewith, are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date,
and except that for purposes of this Section 2(a)(xii), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01 of the Credit
Agreement and (C) no event has occurred and is continuing which constitutes a
Default or an Event of Default.

(b)    There shall not have occurred since December 31, 2015 any event or
circumstance that has had or would be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(c)    There shall not exist any action, suit, investigation or proceeding
pending or, to the knowledge of the Parent, threatened in any court or before an
arbitrator or Governmental Authority that would reasonably be expected to have a
Material Adverse Effect.

(d)    Receipt by the Administrative Agent, the Arrangers and the Lenders of any
fees required to be paid on or before the date hereof.

(e)    Unless waived by the Administrative Agent, the Borrowers shall have paid
all reasonable costs and expenses of the Administrative Agent (including
reasonable and documented fees and expenses of its legal counsel) in connection
with this Amendment to the extent invoiced prior to or on the date hereof (paid
directly to such counsel if requested by the Administrative Agent), without
prejudice to a final settling of accounts between the Administrative Agent and
the Borrowers.

 

3



--------------------------------------------------------------------------------

3.    Joinder of New Coltec as Borrower. The parties desire to join New Coltec
as a Borrower under the Credit Agreement and the other Loan Documents.
Accordingly, New Coltec hereby agrees as follows with the Administrative Agent
and the Lenders:

(a)    New Coltec hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, New Coltec will be deemed to be a party to the
Credit Agreement and a “Borrower” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Borrower thereunder (including the
obligations of a Borrower in its capacity as a Guarantor) as if it had executed
the Credit Agreement. New Coltec hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions applicable to
the Borrowers (including in their capacities as Guarantors) contained in the
Credit Agreement. Without limiting the generality of the foregoing terms of this
clause (a), New Coltec hereby jointly and severally, together with the other
Guarantors, guarantees to each holder of the Obligations and the Administrative
Agent, as provided in Article IV of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration, as a mandatory Cash Collateralization
or otherwise) strictly in accordance with the terms thereof.

(b)    New Coltec hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, New Coltec will be deemed to be a party to the
Security Agreement and an “Obligor” for all purposes of the Security Agreement,
and shall have all the obligations of an Obligor thereunder as if it had
executed the Security Agreement. New Coltec hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Security Agreement. Without limiting the generality of the
foregoing terms of this clause (b), New Coltec hereby grants to the
Administrative Agent, for the benefit of the holders of the Obligations, a
continuing security interest in, and a right of set off against, any and all
right, title and interest of New Coltec in and to the Collateral (as defined in
the Security Agreement) of New Coltec to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations (as defined in the Security
Agreement).

(c)    To assure to the Administrative Agent the effectiveness, perfection and
priority of its security interests in the Collateral (as defined in the Security
Agreement) under the Security Agreement, New Coltec authorizes the
Administrative Agent to file one or more financing statements (with collateral
descriptions broader, including without limitation “all assets whether now owned
or hereafter acquired” and/or “all personal property” collateral descriptions,
and/or less specific than the description of the Collateral contained in the
Security Agreement) disclosing the Administrative Agent’s security interest in
any or all of the Collateral (as defined in the Security Agreement) of New
Coltec without New Coltec’s signature thereon.

(d)    New Coltec hereby represents and warrants to the Administrative Agent and
the Lenders that: (i) New Coltec’s exact legal name and state of organization
are as set forth on the signature pages hereto; (ii) New Coltec’s taxpayer
identification number and organizational number are set forth on Part (A) of
Schedule 1 hereto; (iii) other than as set forth on Part (B) of Schedule 1
hereto, New Coltec has not changed its legal name, changed its state of
organization, or been party to a merger, consolidation or other change in
structure in the five years preceding the date hereof; (iv) Part (C) of Schedule
1 hereto includes all IP Rights registered or pending registration with the
United States Copyright Office or the United States Patent and Trademark Office
and owned by New Coltec as of the date hereof, and none of the IP Rights of New
Coltec set forth on Part (C) of Schedule 1 hereto is subject to any licensing
agreement or similar arrangement, except as set forth on Part (C) of Schedule 1
hereto; (v) Part (D) of Schedule 1 hereto includes all Commercial Tort Claims
(as defined in the Security Agreement) in excess of $500,000 asserted in any
judicial action before any Governmental Authority by or in favor of New Coltec
as of the date hereof; (vi) Part (E) of Schedule 1 hereto lists all real
property located in the United States that is owned or leased by

 

4



--------------------------------------------------------------------------------

New Coltec as of the date hereof; and (vii) Part (F) of Schedule 1 hereto lists
each Subsidiary of New Coltec, together with (w) jurisdiction of organization,
(x) number of shares of each class of Equity Interests outstanding, (y) the
number and percentage of outstanding shares of each class owned by New Coltec
(directly or indirectly) and (z) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto.

(e)    The address of New Coltec for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as New Coltec may from time to
time notify the Administrative Agent in writing.

4.    Joinder of OldCo as Guarantor. The Loan Parties are required by Section
7.12 of the Credit Agreement to cause OldCo to become a “Guarantor”
thereunder. Accordingly, OldCo hereby agrees as follows with the Administrative
Agent, for the benefit of the holders of the Obligations:

(a)    OldCo hereby acknowledges, agrees and confirms that, by its execution of
this Amendment, OldCo will be deemed to be a party to the Credit Agreement and a
“Guarantor” for all purposes of the Credit Agreement, and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. OldCo hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions applicable to the Guarantors
contained in the Credit Agreement. Without limiting the generality of the
foregoing terms of this clause (a), OldCo hereby, jointly and severally together
with the other Guarantors, guarantees to each holder of the Obligations and the
Administrative Agent, as provided in Article IV of the Credit Agreement, the
prompt payment and performance of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.

(b)    OldCo hereby acknowledges, agrees and confirms that, by its execution of
this Amendment, OldCo will be deemed to be a party to the Security Agreement and
an “Obligor” for all purposes of the Security Agreement, and shall have all the
obligations of an Obligor thereunder as if it had executed the Security
Agreement. OldCo hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Security
Agreement. Without limiting the generality of the foregoing terms of this clause
(b), OldCo hereby grants to the Administrative Agent, for the benefit of the
holders of the Obligations, a continuing security interest in, and a right of
set off against, any and all right, title and interest of OldCo in and to the
Collateral (as defined in the Security Agreement) of OldCo to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Security Agreement).

(c)    To assure to the Administrative Agent the effectiveness, perfection and
priority of its security interests in the Collateral (as defined in the Security
Agreement) under the Security Agreement, OldCo authorizes the Administrative
Agent to file one or more financing statements (with collateral descriptions
broader, including without limitation “all assets whether now owned or hereafter
acquired” and/or “all personal property” collateral descriptions, and/or less
specific than the description of the Collateral contained in the Security
Agreement) disclosing the Administrative Agent’s security interest in any or all
of the Collateral (as defined in the Security Agreement) of OldCo without
OldCo’s signature thereon.

(d)    OldCo hereby represents and warrants to the Administrative Agent and the
Lenders that: (i) OldCo’s exact legal name and state of organization are as set
forth on the signature

 

5



--------------------------------------------------------------------------------

pages hereto; (ii) OldCo’s taxpayer identification number and organizational
number are set forth on Part (A) of Schedule 2 hereto; (iii) other than as set
forth on Part (B) of Schedule 2 hereto, OldCo has not changed its legal name,
changed its state of organization, or been party to a merger, consolidation or
other change in structure in the five years preceding the date hereof; (iv) Part
(C) of Schedule 2 hereto includes all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by OldCo as of the date hereof, and none of the
IP Rights of OldCo set forth on Part (C) of Schedule 2 hereto is subject to any
licensing agreement or similar arrangement, except as set forth on Part (C) of
Schedule 2 hereto; (v) Part (D) of Schedule 2 hereto includes all Commercial
Tort Claims (as defined in the Security Agreement) in excess of $500,000
asserted in any judicial action before any Governmental Authority by or in favor
of OldCo as of the date hereof; (vi) Part (E) of Schedule 2 hereto lists all
real property located in the United States that is owned or leased by OldCo as
of the date hereof; and (vii) Part (F) of Schedule 2 hereto lists each
Subsidiary of OldCo, together with (w) jurisdiction of organization, (x) number
of shares of each class of Equity Interests outstanding, (y) the number and
percentage of outstanding shares of each class owned by OldCo (directly or
indirectly) and (z) number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and all other similar rights with
respect thereto.

(e)    The address of OldCo for purposes of all notices and other communications
is the address designated for all Loan Parties on Schedule 11.02 to the Credit
Agreement or such other address as OldCo may from time to time notify the
Administrative Agent in writing.

5.    Miscellaneous.

(a)    The Credit Agreement (as amended hereby) and the obligations of the Loan
Parties thereunder and under the other Loan Documents are hereby ratified and
confirmed and shall remain in full force and effect according to their
terms. This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of any Loan Document or a waiver by the
Administrative Agent or any Lender of any rights and remedies under the Loan
Documents, at law or in equity.

(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

(c)    The Borrowers and the Guarantors hereby represent and warrant to the
Administrative Agent and the Lenders as follows:

(i)    Each Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this
Amendment. This Amendment and the execution and performance hereof by the Loan
Parties do not conflict with any Loan Party’s Organization Documents or any law,
agreement or obligation by which any Loan Party is bound.

(ii)    This Amendment has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity.

 

6



--------------------------------------------------------------------------------

(iii)    No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment.

(d)    The Loan Parties represent and warrant to the Administrative Agent and
the Lenders that (i) after giving effect to this Amendment, the representations
and warranties of the Borrowers and each other Loan Party contained in Article
VI of the Credit Agreement or any other Loan Document, or which are contained in
any Compliance Certificate, Pro Forma Compliance Certificate, Loan Notice or
Swing Line Loan Notice furnished at any time under or in connection therewith,
are true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date,
and except that for purposes of this Section 5(d)(i), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01 of the Credit
Agreement, and (ii) no event has occurred and is continuing which constitutes a
Default or an Event of Default.

(e)    This Amendment shall constitute a Loan Document for all purposes. This
Amendment may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Amendment. This Amendment constitutes
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Amendment will inure to the benefit
of and bind the respective successors and permitted assigns of the parties
hereto.

(f)    For purposes of determining withholding Taxes imposed under the Foreign
Account Tax Compliance Act (FATCA), from and after the effective date of this
Amendment, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Credit Agreement
and the Obligations thereunder as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(g)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. THE TERMS OF SECTIONS 11.14 AND 11.15 OF THE CREDIT
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWERS:     COLTEC INDUSTRIES INC,     a Pennsylvania corporation     By:  

/s/ Robin R. Vanover

    Name:   Robin R. Vanover     Title:   Assistant Treasurer     ENPRO
INDUSTRIES, INC.,     a North Carolina corporation     By:  

/s/ Robin R. Vanover

    Name:   Robin R. Vanover     Title:   Assistant Treasurer     NEW COLTEC,
INC.,     a North Carolina corporation     By:  

/s/ Joseph Wheatley

    Name:   Joseph Wheatley     Title:   President and Treasurer GUARANTORS:    
APPLIED SURFACE TECHNOLOGY, INC.,     a California corporation     By:  

/s/ Robin R. Vanover

    Name:   Robin R. Vanover     Title:   Assistant Treasurer     BELFAB, INC.,
    a Delaware corporation     By:  

/s/ Robin R. Vanover

    Name:   Robin R. Vanover     Title:   Assistant Treasurer     COLTEC
INTERNATIONAL SERVICES CO.,     a Delaware corporation     By:  

/s/ Robin R. Vanover

    Name:   Robin R. Vanover     Title:   Assistant Treasurer

 

COLTEC INDUSTRIES INC

ENPRO INDUSTRIES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMPRESSOR PRODUCTS INTERNATIONAL LLC, a Delaware limited liability company By:
 

/s/ Robin R. Vanover

Name:   Robin R. Vanover Title:   Assistant Treasurer ENPRO ASSOCIATES, LLC, a
North Carolina limited liability company By:  

/s/ Robin R. Vanover

Name:   Robin R. Vanover Title:   Assistant Treasurer ENPRO LEARNING SYSTEM,
LLC, a North Carolina limited liability company By:  

/s/ Joseph Wheatley

Name:   Joseph Wheatley Title:   President FAIRBANKS MORSE, LLC, a North
Carolina limited liability company By:  

/s/ Robin R. Vanover

Name:   Robin R. Vanover Title:   Assistant Treasurer GARLOCK HYGIENIC
TECHNOLOGIES, LLC, a North Carolina limited liability company By:  

/s/ Robin R. Vanover

Name:   Robin R. Vanover Title:   Assistant Treasurer GARLOCK PIPELINE
TECHNOLOGIES, INC., a Colorado corporation By:  

/s/ Robin R. Vanover

Name:   Robin R. Vanover Title:   Assistant Treasurer

 

COLTEC INDUSTRIES INC

ENPRO INDUSTRIES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GGB, INC., a Delaware corporation By:  

/s/ Robin R. Vanover

Name:   Robin R. Vanover Title:   Assistant Treasurer GGB LLC, a Delaware
limited liability company By:  

/s/ Robin R. Vanover

Name:   Robin R. Vanover Title:   Assistant Treasurer STEMCO KAISER
INCORPORATED, a Michigan corporation By:  

/s/ Robin R. Vanover

Name:   Robin R. Vanover Title:   Assistant Treasurer STEMCO LP, a Texas limited
partnership By:  

/s/ Robin R. Vanover

Name:   Robin R. Vanover Title:   Assistant Treasurer STEMCO PRODUCTS, INC., a
Delaware corporation By:  

/s/ Robin R. Vanover

Name:   Robin R. Vanover Title:   Assistant Treasurer TECHNETICS GROUP DAYTONA,
INC., a Delaware corporation By:  

/s/ Robin R. Vanover

Name:   Robin R. Vanover Title:   Assistant Treasurer

 

COLTEC INDUSTRIES INC

ENPRO INDUSTRIES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

TECHNECTICS GROUP LLC, a North Carolina limited liability company By:  

/s/ Robin R. Vanover

Name:   Robin R. Vanover Title:   Assistant Treasurer TECHNETICS GROUP OXFORD,
INC., a Delaware corporation By:  

/s/ Robin R. Vanover

Name:   Robin R. Vanover Title:   Assistant Treasurer OLDCO, LLC, a North
Carolina limited liability company By:  

/s/ Joseph Wheatley

Name:   Joseph Wheatley Title:   President and Treasurer

 

COLTEC INDUSTRIES INC

ENPRO INDUSTRIES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE       AGENT:     BANK OF AMERICA, N.A.,     as Administrative
Agent     By:  

/s/ Denise Jones

    Name:   Denise Jones     Title:   Assistant Vice President

 

COLTEC INDUSTRIES INC

ENPRO INDUSTRIES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender, L/C Issuer and Swing Line
Lender     By:  

/s/ Christopher Wozniak

    Name:   Christopher Wozniak     Title:   Director

 

COLTEC INDUSTRIES INC

ENPRO INDUSTRIES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Robert Weaver

Name:   Robert Weaver Title:   Vice President

 

COLTEC INDUSTRIES INC

ENPRO INDUSTRIES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Marcel Fournier

Name:   Marcel Fournier Title:   Vice President

 

COLTEC INDUSTRIES INC

ENPRO INDUSTRIES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Peter Martin

Name:   Peter Martin Title:   Vice President

 

COLTEC INDUSTRIES INC

ENPRO INDUSTRIES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Robert L. Spencer

Name:   Robert L. Spencer Title:   Senior Vice President

 

COLTEC INDUSTRIES INC

ENPRO INDUSTRIES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Barbara Van Meerten

Name:   Barbara Van Meerten Title:   Senior Vice President

 

COLTEC INDUSTRIES INC

ENPRO INDUSTRIES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Exhibit 1

to

Third Amendment to Amended and Restated Credit Agreement

 

Published CUSIP Numbers:    Deal:      29355QAA0    Revolver:      29355QAB8   

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 28, 2014

among

COLTEC INDUSTRIES INC,

ENPRO INDUSTRIES, INC. and

NEW COLTEC, INC.,

as the Borrowers,

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWERS,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

FIFTH THIRD BANK,

as Documentation Agent,

and

THE OTHER LENDERS PARTY HERETO

Arranged by:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

KEYBANK NATIONAL ASSOCIATION

and

FIFTH THIRD BANK,

as Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1.01  
Defined Terms.      1      1.02   Other Interpretive Provisions.      38     
1.03   Accounting Terms.      39      1.04   Rounding.      40      1.05  
Exchange Rates; Currency Equivalents      40      1.06   Additional Alternative
Currencies      41      1.07   Change of Currency      41      1.08   Times of
Day; Rates      42      1.09   Letter of Credit Amounts.      42    ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS      42      2.01   Commitments.      42
     2.02   Borrowings, Conversions and Continuations of Loans.      46     
2.03   Letters of Credit.      47      2.04   Swing Line Loans.      56     
2.05   Prepayments.      59      2.06   Termination or Reduction of Aggregate
Revolving Commitments.      60      2.07   Repayment of Loans.      61      2.08
  Interest.      61      2.09   Fees.      62      2.10   Computation of
Interest and Fees; Retroactive Adjustments of Applicable Rate.      62      2.11
  Evidence of Debt.      63      2.12   Payments Generally; Administrative
Agent’s Clawback.      64      2.13   Sharing of Payments by Lenders.      65   
  2.14   Cash Collateral.      66      2.15   Defaulting Lenders.      67   
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY      69      3.01   Taxes.   
  69      3.02   Illegality.      74      3.03   Inability to Determine Rates.
     75      3.04   Increased Costs.      75      3.05   Compensation for
Losses.      77      3.06   Mitigation Obligations; Replacement of Lenders.     
77      3.07   Survival.      78    ARTICLE IV GUARANTY      78      4.01   The
Guaranty.      78      4.02   Obligations Unconditional.      79      4.03  
Reinstatement.      80      4.04   Certain Additional Waivers.      80      4.05
  Remedies.      80      4.06   Rights of Contribution.      80      4.07  
Guarantee of Payment; Continuing Guarantee.      80      4.08   Keepwell.     
81   

 

i



--------------------------------------------------------------------------------

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      81     

5.01

 

Conditions of Initial Credit Extension.

     81     

5.02

 

Conditions to all Credit Extensions.

     84    ARTICLE VI REPRESENTATIONS AND WARRANTIES      85     

6.01

 

Existence, Qualification and Power.

     85     

6.02

 

Authorization; No Contravention.

     85     

6.03

 

Governmental Authorization; Other Consents.

     85     

6.04

 

Binding Effect.

     85     

6.05

 

Financial Statements; No Material Adverse Effect.

     86     

6.06

 

Litigation.

     86     

6.07

 

No Default.

     87     

6.08

 

Ownership of Property; Liens.

     87     

6.09

 

Environmental Compliance.

     87     

6.10

 

Insurance.

     88     

6.11

 

Taxes.

     88     

6.12

 

ERISA Compliance.

     88     

6.13

 

Subsidiaries.

     89     

6.14

 

Margin Regulations; Investment Company Act.

     89     

6.15

 

Disclosure.

     89     

6.16

 

Compliance with Laws.

     90     

6.17

 

Intellectual Property; Licenses, Etc.

     90     

6.18

 

Solvency.

     90     

6.19

 

Perfection of Security Interests in the Collateral.

     90     

6.20

 

Business Locations, Etc.

     91     

6.21

 

Labor Matters.

     91     

6.22

 

Government Sanctions.

     91     

6.23

 

PATRIOT Act.

     91     

6.24

 

Anti-Corruption Laws.

     91     

6.25

 

EEA Financial Institution.

     92    ARTICLE VII AFFIRMATIVE COVENANTS      92     

7.01

 

Financial Statements.

     92     

7.02

 

Certificates; Other Information.

     93     

7.03

 

Notices.

     95     

7.04

 

Payment of Obligations.

     95     

7.05

 

Preservation of Existence, Etc.

     96     

7.06

 

Maintenance of Properties.

     96     

7.07

 

Maintenance of Insurance.

     96     

7.08

 

Compliance with Laws.

     97     

7.09

 

Books and Records.

     97     

7.10

 

Inspection Rights.

     97     

7.11

 

Use of Proceeds.

     98     

7.12

 

Additional Subsidiaries.

     98     

7.13

 

ERISA Compliance.

     98     

7.14

 

Pledged Assets.

     99     

7.15

 

Further Assurances

     99     

7.16

 

Subordinated Indebtedness

     100     

7.17

 

Post-Closing Matters.

     100    ARTICLE VIII NEGATIVE COVENANTS      100     

8.01

 

Liens.

     100   

 

ii



--------------------------------------------------------------------------------

 

8.02

 

Investments.

     103     

8.03

 

Indebtedness.

     105     

8.04

 

Fundamental Changes.

     107     

8.05

 

Dispositions.

     108     

8.06

 

Restricted Payments.

     108     

8.07

 

Change in Nature of Business.

     109     

8.08

 

Transactions with Affiliates and Insiders.

     109     

8.09

 

Burdensome Agreements.

     109     

8.10

 

Use of Proceeds.

     110     

8.11

 

Financial Covenants.

     110     

8.12

 

Prepayment of Other Indebtedness, Etc.

     110     

8.13

 

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.

     111     

8.14

 

Ownership of Subsidiaries.

     111     

8.15

 

Sanctions.

     112     

8.16

 

Capital Expenditures.

     112    ARTICLE IX EVENTS OF DEFAULT AND REMEDIES      112     

9.01

 

Events of Default.

     112     

9.02

 

Remedies Upon Event of Default.

     115     

9.03

 

Application of Funds.

     115    ARTICLE X ADMINISTRATIVE AGENT      117     

10.01

 

Appointment and Authority.

     117     

10.02

 

Rights as a Lender.

     117     

10.03

 

Exculpatory Provisions.

     118     

10.04

 

Reliance by Administrative Agent.

     118     

10.05

 

Delegation of Duties.

     119     

10.06

 

Resignation of Administrative Agent.

     119     

10.07

 

Non-Reliance on Administrative Agent and Other Lenders.

     121     

10.08

 

No Other Duties; Etc.

     121     

10.09

 

Administrative Agent May File Proofs of Claim.

     121     

10.10

 

Collateral and Guaranty Matters.

     122     

10.11

 

Treasury Management Banks and Swap Banks.

     123    ARTICLE XI MISCELLANEOUS      124     

11.01

 

Amendments, Etc.

     124     

11.02

 

Notices and Other Communications; Facsimile Copies.

     126     

11.03

 

No Waiver; Cumulative Remedies; Enforcement.

     128     

11.04

 

Expenses; Indemnity; and Damage Waiver.

     129     

11.05

 

Payments Set Aside.

     130     

11.06

 

Successors and Assigns.

     131     

11.07

 

Treatment of Certain Information; Confidentiality.

     135     

11.08

 

Set-off.

     136     

11.09

 

Interest Rate Limitation.

     137     

11.10

 

Counterparts; Integration; Effectiveness.

     137     

11.11

 

Survival of Representations and Warranties.

     137     

11.12

 

Severability.

     138     

11.13

 

Replacement of Lenders.

     138     

11.14

 

Governing Law; Jurisdiction; Etc.

     139     

11.15

 

Waiver of Right to Trial by Jury.

     140     

11.16

 

Electronic Execution of Assignments and Certain Other Documents.

     140   

 

iii



--------------------------------------------------------------------------------

 

11.17

 

USA PATRIOT Act.

     140     

11.18

 

No Advisory or Fiduciary Relationship.

     141     

11.19

 

Borrower Representative; Joint and Several Obligations.

     141     

11.20

 

Amendment and Restatement.

     145     

11.21

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

     146   

 

iv



--------------------------------------------------------------------------------

SCHEDULES  

1.01(b)

  

Existing Letters of Credit

 

1.01(c)

  

Approved Short-Term Investments

 

1.01(e)

  

Stemco Kaiser Ad Valorem Tax Relief Transaction

 

2.01

  

Commitments and Applicable Percentages

 

6.13

  

Subsidiaries

 

6.17

  

IP Rights

 

6.20(a)

  

Locations of Real Property

 

6.20(b)

  

Taxpayer and Organizational Identification Numbers

 

6.20(c)

  

Changes in Legal Name, State of Formation and Structure

 

6.21

  

Labor Matters

 

8.01

  

Liens Existing on the Closing Date

 

8.02

  

Investments Existing on the Closing Date

 

8.03

  

Indebtedness Existing on the Closing Date

 

11.02

  

Certain Addresses for Notices

 

EXHIBITS

    

A

  

Form of Loan Notice

 

B

  

Form of Swing Line Loan Notice

 

C

  

Form of Note

 

D

  

Form of Compliance Certificate

 

E

  

Form of Joinder Agreement

 

F

  

Form of Assignment and Assumption

 

G

  

Forms of U.S. Tax Compliance Certificates

 

H

  

Form of Secured Party Designation Notice

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of August 28, 2014
among COLTEC INDUSTRIES INC, a Pennsylvania corporation (“Coltec”), ENPRO
INDUSTRIES, INC., a North Carolina corporation (the “Parent”), NEW COLTEC, INC.,
a North Carolina corporation (“New Coltec”; Coltec, the Parent and New Coltec
being each a “Borrower” and collectively, the “Borrowers” (subject, in the case
of Coltec, to Section 8.04(b) hereof)), the Guarantors (defined herein), the
Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

Certain of the Loan Parties are party to the Existing Credit Agreement (as
defined below). The parties to this Agreement desire to amend the Existing
Credit Agreement as set forth herein and to restate the Existing Credit
Agreement in its entirety to read as follows. This Agreement is not a novation
of the Existing Credit Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) all or
substantially all of the property of another Person, or any division, line of
business or other business unit of another Person or (b) at least a majority of
the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
Representative and the Lenders in writing.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is THREE HUNDRED MILLION DOLLARS ($300,000,000).

 

1



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Credit Agreement.

“Alternative Currency” means each of the following currencies: Sterling, Euro
and Canadian Dollars, together with each other currency (other than Dollars)
that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the L/C Issuer at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments, and (b) with respect to such Lender’s portion of any
outstanding Incremental Term Facility at any time, the percentage of the
outstanding principal amount of the term loan held by such Lender under such
Incremental Term Facility at such time. The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption or other agreement pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means with respect to Revolving Loans, Swing Line Loans,
Letter of Credit Fees and the Commitment Fee, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(b):

 

Pricing

Tier

  

Consolidated Leverage Ratio

  

Commitment Fee

  

Letter of Credit Fee

  

Eurodollar Rate Loans

  

Base Rate Loans

1

   > 3.75 to 1.0    0.30%    2.25%    2.25%    1.25%

2

  

> 2.0 to 1.0 but

< 3.75 to 1.0

   0.25%    2.00%    2.00%    1.00%

3

   < 2.0 to 1.0    0.20%    1.75%    1.75%    0.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 7.02(b), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date to the first
Business Day immediately following the date a Compliance Certificate

 

2



--------------------------------------------------------------------------------

is delivered pursuant to Section 7.02(b) for the fiscal quarter ending September
30, 2014 shall be determined based upon Pricing Tier 3. Notwithstanding anything
to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of Section
2.10(b).

“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the L/C Issuer to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Short-Term Investments” means short term investments made in
conformity with the investment policies attached as Schedule 1.01(c), provided
that (i) such direct or indirect obligations of the United States of America or
of the listed European governments mature within one year from the date of
acquisition thereof and (ii) each other investment must mature not more than one
year from the date of creation thereof (or in the case of money market and other
funds, have an average maturity of not more than one year) and be capable of
being liquidated and converted into readily available cash within ten Business
Days at any time without penalty in excess of the lesser of $500,000 or 2% of
the amount of such investment).

“Arrangers” means, collectively, (a) MLPFS (or any of its designated Affiliates,
including any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement), in
its capacity as joint lead arranger and sole bookrunner, (b) KeyBank National
Association, in its capacity as joint lead arranger, and (c) Fifth Third Bank,
in its capacity as joint lead arranger.

“Asbestos Trust” means the GST Settlement Facility, a Delaware statutory trust,
established pursuant to Section 524(g) of the Bankruptcy Code of the United
States in accordance with the Modified Joint Plan of Reorganization.

“Asbestos Trust Option” means the obligations of OldCo (and after giving effect
to the OldCo/New Coltec Merger, New Coltec) and the Parent, pursuant to the
Option and Registration Rights Agreement, to deliver $20,000,000 in shares of
common stock of the Parent or cash to the Asbestos Trust.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2013, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Court” means the U.S. Bankruptcy Court for the Western District of
North Carolina.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%; provided that if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefits Trust” means the “Benefits Trust” as defined in Note 19, “Commitments
and Contingencies” under the heading “Crucible Materials Corporation” in the
Form 10-K filed by Parent for the year ended December 31, 2013.

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto (subject, in the case of Coltec, to Section 8.04(b) hereof).

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrower Representative” means (a) prior to the Coltec/OldCo Merger, Coltec;
and (b) after the Coltec/OldCo Merger, New Coltec.

“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Businesses” means, at any time, a collective reference to the businesses
operated by the Parent and its Subsidiaries at such time.

“Canadian Dollar” and “CAD” means the lawful currency of Canada.

“Canadian Settlement Amount” means the amount payable on or after the Modified
Joint Plan Effective Date by any of GST LLC, Garrison, the Parent, New Coltec
(after consummation of the OldCo/New Coltec Merger) or Garlock of Canada Ltd. to
The Canadian Provincial Workers’ Compensation Boards pursuant to the Stipulation
and Settlement Agreement of Present and Future Canadian Provincial Board Claims
For Asbestos-Related Injury Payments, as approved by the Bankruptcy Court, which
amount shall not exceed (i) $20,000,000 if paid on the fourth anniversary of the
Modified Joint Plan Effective Date as initially scheduled pursuant to such
agreement or (ii) if paid prior to the fourth anniversary of the Modified Joint
Plan Effective Date, $20,000,000 discounted from such fourth anniversary to the
date of payment using a discount rate of 4.5% per annum.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 365 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within nine
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

 

5



--------------------------------------------------------------------------------

“CFCL” means Coltec Finance Company Limited, a company organized under the laws
of the United Kingdom.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following events:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the Equity Interests of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

the Parent ceases to directly own and control 100% of the Equity Interests of
Coltec (except as a result of the Coltec/OldCo Merger);

the Parent ceases to directly own and control 100% of the Equity Interests of
New Coltec; or

there occurs a “change of control” (or any other defined term having a similar
purpose) as defined in any of the documents governing any Indebtedness incurred
pursuant to Section 8.03(g) that constitutes an event of default or requires a
mandatory prepayment under any such documents.

 

6



--------------------------------------------------------------------------------

“CIP/GGB Pledge Agreement” means the Amended and Restated Pledge Agreement dated
as of January 1, 2010, as amended by the Intercompany Assignments/Amendments,
given by Coltec (or, after giving effect to (i) the Coltec/OldCo Merger, OldCo,
as successor to Coltec, and (ii) the OldCo/New Coltec Distribution/Assumption
and the Intercompany Assignments/Amendments, New Coltec) in favor of GST LLC,
pursuant to which Coltec (or, after giving effect to (i) the Coltec/OldCo
Merger, OldCo, as successor to Coltec, and (ii) the OldCo/New Coltec
Distribution/Assumption and the Intercompany Assignments/Amendments, New Coltec)
grants GST LLC a Lien in the Membership Interests.

“CIP/GGB Purchase Agreement” means the Purchase and Sale Agreement dated March
11, 2005, between Coltec and GST LLC, with respect to the sale by GST LLC to
Coltec of the Membership Interests.

“Closing Date” means the date hereof.

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
the Loan Parties pursuant to the terms of Section 7.14.

“Coltec” has the meaning specified in the introductory paragraph hereto.

“Coltec Contribution/Disposition” means (i) the contribution by Coltec of
substantially all of the assets and liabilities related to the operation of its
Fairbanks Morse Engine division to Fairbanks Morse and (ii) the transfer of
certain administrative and general corporate functions (and related assets and
liabilities), including environmental and discontinued operations functions (and
related assets and liabilities), from Coltec to New Coltec, in each case under
clauses (i) and (ii) prior to the Coltec/OldCo Merger.

“Coltec/OldCo Merger” means the merger of Coltec with and into OldCo, with OldCo
as the surviving Person, after the Coltec Contribution/Disposition and the
Modified Joint Plan Vote Certification Date.

“Coltec/Stemco Subordinated Guaranty” means the Amended and Restated Guaranty
Agreement dated as of January 1, 2010, as amended by the Intercompany
Assignments/Amendments, pursuant to which Coltec (or, after giving effect to (i)
the Coltec/OldCo Merger, OldCo, as successor to Coltec, and (ii) the
Intercompany Assignments/Amendments, New Coltec) guaranties the obligations
under the Stemco Subordinated Note.

“Coltec Subordinated Note” means the Amended and Restated Promissory Note dated
as of January 1, 2010, as amended by the Intercompany Assignments/Amendments,
made by Coltec (or, after giving effect to (i) the Coltec/OldCo Merger, OldCo,
as successor to Coltec, and (ii) the Intercompany Assignments/Amendments, New
Coltec) and payable to the order of GST LLC in the original principal amount of
$73,381,000.

 

7



--------------------------------------------------------------------------------

“Coltec Subordination Agreement” means the Amended and Restated Subordination
Agreement dated as of April 26, 2006, as amended by the Consent and Letter
Amendment dated June 1, 2010 and the Intercompany Assignments/Amendments, among
GST LLC, Coltec (or, after giving effect to (i) the Coltec/OldCo Merger, OldCo,
as successor to Coltec, and (ii) the Intercompany Assignments/Amendments, New
Coltec) and the Administrative Agent, subordinating the Indebtedness evidenced
by the Coltec Subordinated Note to the Obligations and subordinating the Lien
granted to GST LLC pursuant to the CIP/GGB Pledge Agreement to the Liens of the
Administrative Agent.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or any Incremental Facility Commitment of such Lender.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition, (b) expenditures consisting of any combination of (i)
surplus, obsolete or worn out property or property no longer used or useful in
the conduct of business of any Loan Party and its Subsidiaries that is traded in
at the time of such purchase, up to the amount of any credit for the trade-in
value of any such property in connection with such transaction, or (ii) the
proceeds of a sale of surplus, obsolete or worn out property or property no
longer used or useful in the conduct of business of any Loan Party and its
Subsidiaries, which proceeds are received substantially concurrently with or
within 180 days prior to such expenditure or (c) Permitted Acquisitions and
other Acquisitions permitted pursuant to Section 8.02.

“Consolidated EBITDA” means, for any period, for the Parent and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable by the
Parent and its Subsidiaries for such period and (c) depreciation and
amortization expense for such period, all as determined in accordance with GAAP.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Parent and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount (but excluding any non-cash interest
expense attributable to the accretion of debt discount), fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, plus (b) the
portion of rent expense with respect to such period under Capital Leases that is
treated as interest in accordance with GAAP plus (c) the implied interest
component of Synthetic Leases with respect to such period.

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) the cash portion of Consolidated Interest Charges for
the period of the four fiscal quarters most recently ended.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness (excluding the Subordinated Indebtedness
evidenced by the Coltec Subordinated Note, the Stemco Subordinated Note and the
Coltec/Stemco Subordinated Guaranty) as of such date to (b) Consolidated EBITDA
for the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income of the Parent and its
Subsidiaries for that period (excluding (a) extraordinary gains and losses for
such period, (b) the net income of any Subsidiary that is not a Loan Party
during such period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such period, except that
the Parent’s equity in any net loss of any such Subsidiary for such period shall
be included in determining Consolidated Net Income, (c) any income (or loss) for
such period of any Person if such Person is not a Subsidiary, except that the
Parent’s and its consolidated Subsidiaries’ equity in the net income of any such
Person for such period shall be included in Consolidated Net Income up to the
amount of cash and Cash Equivalents actually distributed by such Person during
such period to the Parent or a Subsidiary as a dividend or other distribution
(and in the case of a dividend or other distribution to a Subsidiary that is not
a Loan Party, such Subsidiary is not precluded from further distributing such
amount to a Loan Party as described in clause (b) hereof), (d) to the extent
deducted from net income of the Parent and its Subsidiaries during such period,
non-cash losses, charges and expenses that do not (i) represent a cash item in
such period or any future period, an accrual or reserve for potential cash
charges in any future period or amortization of a prepaid cash charge that was
paid in a prior period, or (ii) relate to a write-down of accounts receivable or
inventory, (e) to the extent included in net income of the Parent and its
Subsidiaries during such period, non-cash gains, (f) to the extent deducted from
net income of the Parent and its Subsidiaries during such period, Transaction
Costs incurred not later than eighteen (18) months after the Closing Date (or,
with respect to Transaction Costs relating to any Indebtedness incurred pursuant
to Section 8.03(g), the later of eighteen (18) months after the Closing Date and
six (6) months after the incurrence of such Indebtedness), and (g) to the extent
deducted from net income of the Parent and its Subsidiaries during such period,
costs and expenses of Parent and its Subsidiaries related to the Chapter 11
proceedings in the Bankruptcy Court of GST LLC, Garrison, Anchor Packing Company
and OldCo ongoing as of the Closing Date or contemplated by the Modified Joint
Plan of Reorganization, in an amount not to exceed $7,500,000 in the aggregate
under this clause (g)), as determined in accordance with GAAP.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the sum of (i) Consolidated Funded Indebtedness (excluding the
Subordinated Indebtedness evidenced by the Coltec Subordinated Note, the Stemco
Subordinated Note and the Coltec/Stemco Subordinated Guaranty) as of such date
minus (ii) unrestricted cash and Cash Equivalents of the Loan Parties as of such
date in an amount not to exceed (x) $100,000,000 as of any date of determination
that is prior to the first anniversary of the Closing Date and (y) $75,000,000
as of any date of determination that is on or after the first anniversary of the
Closing Date, to (b) Consolidated EBITDA for the period of the four fiscal
quarters most recently ended.

 

9



--------------------------------------------------------------------------------

“Consolidated Total Assets” means total assets of the Parent and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote 10% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

“Convertible Debentures” means the Convertible Senior Debentures Due 2015,
bearing interest at a per annum rate of 3.9375%, issued by Parent in the
original principal amount of up to $172,500,000 in accordance with the terms of
the Convertible Debentures Indenture.

“Convertible Debentures Indenture” means the Indenture dated as of October 26,
2005 executed by Parent in favor of U.S. Bank National Association (as successor
to Wachovia Bank, National Association), as trustee, in connection with the
issuance of the Convertible Debentures.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to the sum of (without
duplication):

(a)    an amount equal to 50% of the cumulative Consolidated Net Income for the
period (taken as one accounting period) from July 1, 2014 to the end of the
Parent’s fiscal quarter most recently ended in respect of which a Compliance
Certificate has been delivered as required hereunder (or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit); plus

(b)    the cash and Cash Equivalent proceeds (net of direct costs incurred in
connection therewith, including legal, accounting and investment banking fees,
sales commissions and underwriting discounts, and taxes paid or estimated to be
payable as a result thereof) received by the Parent of any Qualified Equity
Issuance consummated after the Closing Date; plus

(c)    in the event that all or a portion of the Cumulative Credit has been
applied to make an Investment pursuant to Section 8.02(r), an amount equal to
the aggregate amount received by the Parent or any Subsidiary in cash and Cash
Equivalents from (i) the sale (other than to the Parent or any Subsidiary) of
any such Investment, (ii) any dividend or other distribution received in respect
of any such Investment or (iii) returns of principal, repayments and similar
payments received in respect of any such Investment, net of (in any such case
under the foregoing clauses (i), (ii) and (iii)) (A) direct costs incurred in
connection therewith, including legal, accounting and investment banking fees,
sales commissions and underwriting discounts, (B) taxes paid or estimated to be
payable as a result thereof, and (C) amounts applied to the repayment of
Indebtedness secured by a Lien permitted hereunder on the Investment sold (other
than a Lien pursuant to a Collateral Document);

 

10



--------------------------------------------------------------------------------

as such amount shall be reduced dollar for dollar from time to time prior to
such date by the amount of the Cumulative Credit applied to make Investments or
Restricted Payments as permitted hereunder.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower Representative, the Administrative Agent, the L/C Issuer
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower Representative, to confirm in writing to the Administrative Agent and
the Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided, that, a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interests in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender

 

11



--------------------------------------------------------------------------------

(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.

“Deferred Contribution” means the cash contribution, not to exceed $60,000,000
in the aggregate, to be made by (after giving effect to the OldCo/New Coltec
Merger) New Coltec to the Asbestos Trust no later than the first anniversary of
the Modified Joint Plan Effective Date.

“Deferred Contribution Guarantee” means the guarantee by the Parent of New
Coltec’s obligation to make the Deferred Contribution to the Asbestos Trust
pursuant to the Modified Joint Plan of Reorganization, which guarantee is
effective upon consummation of the OldCo/New Coltec Merger and is substantially
in the form attached as Exhibit J to the Modified Joint Plan of Reorganization.

“Deferred Contribution Liens” means Liens granted by New Coltec on 50.1% of the
Equity Interests of GST LLC and Garrison owned by New Coltec after the OldCo/New
Coltec Merger, securing New Coltec’s obligation to make the Deferred
Contribution to the Asbestos Trust pursuant to the Modified Joint Plan of
Reorganization, effective upon consummation of the OldCo/New Coltec Merger and
pursuant to documentation substantially in the form attached as Exhibit I to the
Modified Joint Plan of Reorganization.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory in the ordinary course of business; (b) licenses
or leases of IP Rights in the ordinary course of business (provided that no such
license or lease shall be on an exclusive basis if the IP Rights which are the
subject thereof are necessary or desirable to enable the Administrative Agent to
sell, dispose, or complete the manufacture of, or otherwise exercise its rights
with respect to, any Collateral); (c) the termination of a lease of real or
personal Property that is not necessary to the conduct of a Loan Party’s
business in the ordinary course, would not reasonably be expected to have a
Material Adverse Effect and does not result from a Loan Party’s default or
failure to perform under such lease; (d) the sale, lease, license, transfer or
other disposition of surplus, obsolete or worn out property or property no
longer used or useful in the conduct of business of any Loan Party and its
Subsidiaries; (e) any sale, lease, license, transfer or other disposition of
property to any Loan Party or any Subsidiary; provided, that if the transferor
of such property is a Loan Party (i) the transferee thereof must be a Loan Party
or (ii) to the extent such transaction constitutes an Investment, such
transaction is permitted under Section 8.02; (f) any Involuntary Disposition;
(g) any cash-out of the GIC, or any use of the GIC or the proceeds therefrom to
satisfy obligations of a Loan Party in the ordinary course of business or with
respect to the Benefits Trust; (h) the Deferred Contribution and any payment by
Parent pursuant to and as required by the Deferred Contribution Guarantee; (i)
Excess Asbestos Insurance Recovery Contributions; (j) payment of the Canadian
Settlement Amount; and (k) the potential dispositions described in a writing
delivered to the Administrative Agent prior to the Closing Date (and posted on
SyndTrak for the Lenders) (the “Scheduled Dispositions”).

“Disqualified Stock” means any Equity Interest which, by its terms (or by the
terms of any security into which it is convertible or for which it is redeemable
or exchangeable), or upon the happening of any event or condition, (a) matures
or is mandatorily redeemable, pursuant to a sinking fund obligation

 

12



--------------------------------------------------------------------------------

or otherwise, or redeemable at the option of the holder thereof, in whole or in
part, or otherwise has any distributions or other payments which are mandatory
or otherwise required at any time (except in each case as a result of a change
of control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), on or prior to the date
that is ninety-one (91) days after the Maturity Date or (b) is convertible into
or exchangeable for (x) debt securities or (y) any Equity Interest referred to
in clause (a) above, in each case at any time prior to the date that is
ninety-one (91) days after the Maturity Date; provided, that, if such Equity
Interests are issued pursuant to a plan for the benefit of employees or other
service providers of the Parent or any Subsidiary, such Equity Interests shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by the Parent or a Subsidiary in order to satisfy applicable
statutory or regulatory obligations or in connection with such employee’s or
other service provider’s termination, death or disability.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the L/C Issuer at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Parent or any Subsidiary to make earn out or other contingent purchase price
payments (including purchase price adjustments but excluding contingent
indemnity payments and consulting agreement payments providing reasonable
compensation for services rendered) pursuant to the documentation relating to
such Acquisition. For purposes of determining the aggregate consideration paid
for an Acquisition at the time of such Acquisition, the amount of any Earn Out
Obligations shall be deemed to be the maximum amount of the earn-out payments in
respect thereof as specified in the documents relating to such Acquisition. For
purposes of determining the amount of any Earn Out Obligations to be included in
the definition of Funded Indebtedness, the amount of Earn Out Obligations shall
be deemed to be the aggregate liability in respect thereof, as determined in
accordance with GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

13



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“EnPro Learning” means EnPro Learning System, LLC, a North Carolina limited
liability company.

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or (c)
of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041(c) or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower or any ERISA Affiliate.

 

14



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurodollar Base Rate” means:

(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m.,
London time, determined two Business Days prior to such date for Dollar deposits
with a term of one month commencing that date;

provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further, that, to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent and (ii) if the Eurodollar
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Eurodollar Rate for each outstanding Eurodollar Rate Loan and
for each outstanding Base Rate Loan the interest on which is determined by
reference to the Eurodollar Rate, in each case, shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.

 

15



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 9.01.

“Excess Asbestos Insurance Recovery Contributions” means any contributions to
the Asbestos Trust by New Coltec (or another Loan Party on New Coltec’s behalf)
of recoveries by Coltec, OldCo or New Coltec from any Additional Coltec Insurer
and/or from any successor on account of the Additional Coltec Insurance (as such
terms are defined in the Modified Joint Plan of Reorganization) that are
required by the Modified Joint Plan of Reorganization to be contributed to the
Asbestos Trust.

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by Section
7.12, (a) any leasehold interest in real property, (b) any owned real property
identified on Schedule 6.20(a) as Excluded Property or acquired after the
Closing Date, (c) any owned real property and any owned or leased personal
property which is located outside of the United States, (d) any personal
property (including, without limitation, motor vehicles) in respect of which
perfection of a Lien is not either (i) governed by the Uniform Commercial Code
or (ii) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
(e) the Equity Interests of any direct Foreign Subsidiary of a Loan Party to the
extent (and for so long as) not required to be pledged to secure the Obligations
pursuant to Section 7.14(a), (f) the Equity Interests of any member of the GST
Group (and, from and after the OldCo Petition Date, of OldCo) until pledged as
Collateral and (g) any property which, subject to the terms of Section 8.09, is
subject to a Lien of the type described in Section 8.01(i) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such property.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 hereof
and any and all guarantees of such Loan Party’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Loan Party, or grant by such Loan
Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts for which such Guaranty
or security interest becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding taxes imposed under FATCA.

 

16



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Second Amended and Restated Loan
and Security Agreement dated as of March 31, 2011 among the Borrowers, certain
Subsidiaries of the Parent, the lenders party thereto and Bank of America, as
collateral and administrative agent, as amended, supplemented or otherwise
modified from time to time until (but not including) the date of this Agreement.

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.

“Fairbanks Morse” means Fairbanks Morse, LLC, a North Carolina limited liability
company.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement dated July 14, 2014 among the Borrowers,
Bank of America and MLPFS.

“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if any Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

17



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including the Obligations) and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    all purchase money Indebtedness;

(c)    the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by such Person or any
Subsidiary thereof (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);

(d)    all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

(e)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
including, without limitation, any Earn Out Obligations;

(f)    the Attributable Indebtedness of Capital Leases, Securitization
Transactions and Synthetic Leases;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment prior to the Maturity Date in respect of any Equity
Interests in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;

(h)    all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

(i)    all Guarantees with respect to Funded Indebtedness of the types specified
in clauses (a) through (h) above of another Person; and

(j)    all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.

 

18



--------------------------------------------------------------------------------

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
(except for changes in the application of which Parent’s accountants concur) and
as in effect from time to time.

“Garrison” means Garrison Litigation Management Group, Ltd., a North Carolina
corporation.

“GIC” means the guaranteed investment contract with a contract value of $2.3
million described in Note 19, “Commitments and Contingencies” under the heading
“Crucible Materials Corporation” in the Form 10-K filed by Parent for the year
ended December 31, 2013.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“GST Group” means GST LLC, Garrison and their direct or indirect subsidiaries.

“GST LLC” means Garlock Sealing Technologies, LLC, a North Carolina limited
liability company.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means (a) each Domestic Subsidiary identified as a “Guarantor” on
the signature pages hereto, (b) each other Domestic Subsidiary that joins as a
Guarantor pursuant to Section 7.12, (c) with respect to (i) Obligations under
any Secured Swap Agreement, (ii) Obligations under any Secured Treasury
Management Agreement, (iii) any Swap Obligation of a Specified Loan Party
(determined

 

19



--------------------------------------------------------------------------------

before giving effect to Sections 4.01 and 4.08) under the Guaranty, the
Borrowers, (d) with respect to the Obligations of a Borrower, each other
Borrower, and (e) the successors and permitted assigns of the foregoing.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Loans” has the meaning specified in Section 3.03.

“Incremental Facilities” has the meaning specified in Section 2.01(b).

“Incremental Facility Amendment” has the meaning specified in Section 2.01(b).

“Incremental Facility Commitment” has the meaning specified in Section 2.01(b).

“Incremental Revolving Increase” has the meaning specified in Section 2.01(b).

“Incremental Term Facility” has the meaning specified in Section 2.01(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all Funded Indebtedness;

(b)    the Swap Termination Value of any Swap Contract;

(c)    all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d)    all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person or a
Subsidiary thereof is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person or such Subsidiary.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

 

20



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 11.07.

“Intercompany Assignments/Amendments” means, individually and collectively, (a)
the amendment of each of the Coltec Subordinated Note and the Stemco
Subordinated Note to extend the maturity date for such notes to January 1, 2018
and reflect the outstanding principal amount of such notes as of the date of the
applicable amendment (giving effect to any PIK Amounts (as defined in such
notes) added to the principal thereof in accordance with the terms of such
notes) and the amendment of the Stemco Pledge Agreement to reflect the pledge of
the stock of Stemco Products, Inc. as successor by merger to Stemco Holdings,
Inc., (b) the waiver by GST LLC of the covenant to maintain Coltec’s corporate
existence under Section 10(b) of the Coltec Subordinated Note to permit the
Coltec/OldCo Merger, (c) the assignment by OldCo (after the consummation of the
Coltec/OldCo Merger) to New Coltec, and the assumption by New Coltec from OldCo,
of all of OldCo’s rights, liabilities and obligations (as successor to Coltec as
a result of the Coltec/OldCo Merger) under the Coltec Subordinated Note, the
Coltec/Stemco Subordinated Guaranty, the Coltec Subordination Agreement, the
Stemco Subordination Agreement, the Stemco Pledge Agreement, the CIP/GGB Pledge
Agreement and the Intercompany Services Agreements, (d) concurrently with such
assignments, the release by GST LLC and Garrison, as applicable, of OldCo (as
successor to Coltec as a result of the Coltec/OldCo Merger) from all obligations
and liabilities related to the documents set forth in clause (c) of this
definition, (e) concurrently with such assignments, the pledge by New Coltec of
the Equity Interests subject to the Stemco Pledge Agreement and the CIP/GGB
Pledge Agreement (including the pledge by New Coltec of the stock of Stemco
Products, Inc. as successor by merger to Stemco Holdings, Inc.) pursuant to the
Stemco Pledge Agreement and the CIP/GGB Pledge Agreement, all subject to the
Coltec Subordination Agreement and the Stemco Subordination Agreement), (f) any
required amendment to the Intercompany Services Agreements to update the
services provided thereunder or the fees charged therefor (any decrease in such
fees being subject to the written approval of the Administrative Agent, not to
be unreasonably withheld, conditioned or delayed), (g) the amendment of each of
the documents set forth in clauses (a) and (c) of this definition to reflect the
assignments, assumptions and amendments described in this definition, and (h) to
the extent required under applicable law, the entry of an order by the
Bankruptcy Court approving the entry into the foregoing transactions by GST LLC
and Garrison; provided, that all documentation for the Intercompany
Assignments/Amendments shall have been approved in writing by the Administrative
Agent (such approval not to be unreasonably withheld, conditioned or delayed)
for the foregoing assignments, assumptions and amendments to constitute
“Intercompany Assignments/Amendments” hereunder; and, provided, further, that no
changes shall be made to the Coltec Subordination Agreement or the Stemco
Subordination Agreement other than technical amendments expressly required to
address the foregoing assignments, assumptions and amendments.

“Intercompany Services Agreements” means a collective reference to the
Intercompany Services Agreement dated as of June 1, 2010, as amended by that
certain Amendment to Intercompany Services Agreement dated August 6, 2014 and by
the Intercompany Assignments/Amendments, among Parent, Coltec (or, after giving
effect to (i) the Coltec/OldCo Merger, OldCo, as successor to Coltec, and (ii)
the Intercompany Assignments/Amendments, New Coltec) and GST LLC and the
Intercompany Services Agreement dated as of June 1, 2010, as amended by the
Intercompany Assignments/Amendments, among Parent, Coltec (or, after giving
effect to (i) the Coltec/OldCo Merger, OldCo, as successor to Coltec, and (ii)
the Intercompany Assignments/Amendments, New Coltec) and Garrison.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the third calendar day after the
end of each March, June, September and December and the Maturity Date.

 

21



--------------------------------------------------------------------------------

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
Representative in its Loan Notice; provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c)    no Interest Period with respect to any Revolving Loan shall extend beyond
the Maturity Date.

“Interim Financial Statements” has the meaning set forth in Section 5.01(c)(ii).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Internal Revenue Service” means the United States Internal Revenue Service.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested after the Closing Date, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect to any returns or
distributions of capital or repayment of principal actually received in cash by
such Person with respect thereto (but only to the extent that the aggregate
amount of all such returns, distributions and repayments with respect to such
Investment does not exceed the principal amount of such Investment and less any
such amounts which increase the Cumulative Credit).

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

“IP Rights” has the meaning specified in Section 6.17.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

22



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the applicable Borrower (or any Subsidiary) or in
favor of the L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Person that executes a lender joinder agreement or commitment
agreement in accordance with Section 2.01(b), each of their successors and
assigns and, as the context requires, includes the Swing Line Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower Representative and the Administrative
Agent; which office may include any Affiliate of such Person or any domestic or
foreign branch of such Person or such Affiliate.

“Letter of Credit” means any commercial or standby letter of credit issued
hereunder providing for the payment of cash upon the honoring of a presentation
thereunder and shall include the Existing Letter(s) of Credit. Letters of Credit
may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

23



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $30,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate”.

“LIBOR Rate” has the meaning specified in the definition of “Eurodollar Base
Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Revolving Loan, Swing Line Loan or and term loan under an
Incremental Term Facility.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14 of this Agreement, each
Subordination Agreement, each Collateral Document, the Fee Letter and any other
agreement, instrument or document designated by its terms as a “Loan Document”
(but specifically excluding Secured Swap Agreements and Secured Treasury
Management Agreements).

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower
Representative.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties or condition
(financial or otherwise) of the Parent and its Subsidiaries, taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
or any Lender under any Loan Document to which it is a party; (c) a material
impairment of the ability of the Parent and its Subsidiaries, taken as a whole,
to perform their obligations under any Loan Document to which they are a party;
or (d) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Borrower or any Material Guarantor of any Loan
Document to which it is a party.

 

24



--------------------------------------------------------------------------------

“Material Guarantor” means, at any time of determination, a Guarantor that is a
Material Subsidiary.

“Material Subsidiary” means, at any time of determination, a Subsidiary of the
Parent with assets that have an aggregate net book value of more than
$10,000,000.

“Maturity Date” means August 28, 2019.

“Membership Interests” means the membership interests of Compressor Products
International LLC (f/k/a Coltec Industrial Products LLC), a Delaware limited
liability company, and GGB LLC, a Delaware limited liability company, previously
owned by GST LLC and sold to Coltec pursuant to the CIP/GGB Purchase Agreement.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Modified Joint Plan of Reorganization” means the Modified Joint Plan of
Reorganization of Garlock Sealing Technologies LLC, et al. and OldCo, LLC,
Proposed Successor by Merger to Coltec Industries Inc, dated May 20, 2016, as
modified on June 21, 2016 and July 29, 2016 and as further modified in
accordance with Section 8.12(e), filed with the Bankruptcy Court.

“Modified Joint Plan Effective Date” means the date that the Modified Joint Plan
of Reorganization has become effective after satisfaction (or waiver in
accordance with the terms of the Modified Joint Plan of Reorganization) of all
the conditions to effectiveness set forth therein.

“Modified Joint Plan Vote Certification Date” means the earlier of the date that
Rust/Omni (or any other Person appointed as balloting agent in the chapter 11
proceeding in the Bankruptcy Court), as balloting agent, (a) sends a written
interim report to GST LLC providing evidence that establishes that Asbestos
Claimants (as defined in the Modified Joint Plan of Reorganization) holding at
least 75% in number and two-thirds in amount of such Asbestos Claimants who
timely cast ballots to accept or reject the Modified Joint Plan of
Reorganization have voted to accept the Modified Joint Plan of Reorganization or
(b) files a certification of ballots in the Bankruptcy Court certifying that
Asbestos Claimants have accepted the Modified Joint Plan of Reorganization.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest and/or leasehold
interests of any Loan Party in real property (other than Excluded Property).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

25



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“New Coltec” has the meaning specified in the introductory paragraph hereto.

“New Coltec Keepwell” means a keepwell agreement executed by New Coltec in favor
of OldCo as contemplated by the Modified Joint Plan of Reorganization, which has
been approved in writing by the Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed, prior to execution by New Coltec,
pursuant to which (a) New Coltec agrees to provide sufficient cash to OldCo to
remain solvent and financially stable (i.e. capable of paying its debts and
other liabilities, including contingent liabilities, as they mature in the
ordinary course of business), and (b) OldCo agrees not to incur indebtedness
other than ordinary course business expenses of EnPro Learning and costs and
expenses of OldCo’s chapter 11 case commenced by the OldCo Petition (it being
understood that any payment made by New Coltec pursuant to the New Coltec
Keepwell shall constitute an Investment in OldCo).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning specified in Section 2.11(a).

“Obligations” means with respect to each Borrower and each Guarantor, (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit, and (b) all obligations of any Loan Party owing to a
Treasury Management Bank or a Swap Bank in respect of Secured Treasury
Management Agreements or Secured Swap Agreements, in the case of each of clauses
(a) and (b), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

“OldCo” means OldCo, LLC, a North Carolina limited liability company and, prior
to the OldCo/New Coltec Merger, a Wholly Owned Subsidiary of New Coltec.

“OldCo Investments” means the following Investments in OldCo, whether made prior
to or after the OldCo Petition Date: (a) a cash contribution by New Coltec to
OldCo in an aggregate amount not to exceed the sum of (i) $30,000,000.00 plus
(ii) OldCo’s anticipated cash needs during the period after the OldCo/New Coltec
Distribution/Assumption and prior to the OldCo Petition Date (as reasonably
determined by the Parent), in an aggregate amount not to exceed $2,000,000 under
this clause (ii) plus (iii) OldCo’s anticipated cash needs during the pendency
of OldCo’s chapter 11 case commenced by the OldCo Petition (as reasonably
determined by the Parent), in an aggregate amount not to exceed $5,000,000 under
this clause (iii), and (b) to the extent constituting an Investment, the
execution and delivery of the New Coltec Keepwell by New Coltec.

 

26



--------------------------------------------------------------------------------

“OldCo/New Coltec Distribution/Assumption” means the collective reference to (i)
the distribution by OldCo (after the consummation of the Coltec
Contribution/Disposition and the Coltec/OldCo Merger) to New Coltec of all of
the Equity Interests owned by OldCo in its direct Subsidiaries (other than
Garrison and EnPro Learning to the extent then a Subsidiary) and substantially
all of its other assets (other than assets described in clause (c) of the
definition of OldCo Petition Conditions), in each case owned by OldCo as a
result of the Coltec/OldCo Merger, and (ii) the assumption by New Coltec from
OldCo of all of OldCo’s liabilities (as successor to Coltec as a result of the
Coltec/OldCo Merger), including contingent liabilities, other than liabilities
(contingent or otherwise) (A) formerly of EnPro Learning acquired upon merger of
EnPro Learning into OldCo or related to OldCo’s operation thereof after such
merger, (B) related to the operation and businesses of the GST Group or related
to asbestos claims, in each case assumed or owned by OldCo as a result of the
Coltec/OldCo Merger, (C) that are not material in the aggregate or (D) approved
by the Administrative Agent in writing to be retained by OldCo.

“OldCo/New Coltec Merger” means the merger of OldCo with and into New Coltec,
with New Coltec as the surviving Person, on or after the Modified Joint Plan
Effective Date.

“OldCo Petition” means a petition for relief filed by OldCo with the Bankruptcy
Court to commence its case under chapter 11 of the Bankruptcy Code of the United
States, in accordance with and pursuant to the Modified Joint Plan of
Reorganization, at a time when all of the OldCo Petition Conditions have been
and remain satisfied.

“OldCo Petition Conditions” means (a) the occurrence of all of the following:
(i) the Coltec Contribution/Disposition, (ii) the Coltec/OldCo Merger, (iii) the
OldCo/New Coltec Distribution/Assumption, (iv) the Intercompany
Assignments/Amendments, (v) the effectiveness of the New Coltec Keepwell and
receipt by OldCo of the other OldCo Investments (or commitments therefor) and
(vi) the Modified Joint Plan Vote Certification Date; (b) no Default then
exists; (c) OldCo owns no assets other than (i) the OldCo Investments (or
commitments therefor), (ii) Equity Interests in Garrison, (iii) assets formerly
of EnPro Learning acquired upon merger of EnPro Learning into OldCo or related
to OldCo’s operation thereof after such merger, (iv) assets related to the
operation and businesses of the GST Group and insurance rights and assets
related to asbestos claims, in each case owned by OldCo as a result of the
Coltec/OldCo Merger, (v) deferred tax assets, (vi) the New Coltec Keepwell,
(vii) other assets that are not material in the aggregate and (viii) other
assets approved by the Administrative Agent in writing to be retained by OldCo;
and (d) receipt by the Administrative Agent of a certificate, dated as of the
OldCo Petition Date and executed by a Responsible Officer of the Parent,
certifying to the Administrative Agent and the Lenders that the conditions
specified in the foregoing clauses (a) – (c) are satisfied as of the OldCo
Petition Date.

“OldCo Petition Date” means the date the OldCo Petition is filed with the
Bankruptcy Court.

“Option and Registration Rights Agreement” means an Option and Registration
Rights Agreement, between OldCo, Parent and the Asbestos Trust, in substantially
the form attached as Exhibit H to the Modified Joint Plan of Reorganization.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

27



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by any
Borrower of Unreimbursed Amounts.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Loan Party, provided that (a) no Default shall have occurred and be continuing
or would result from such Acquisition,

 

28



--------------------------------------------------------------------------------

(b) the property acquired (or the property of the Person acquired) in such
Acquisition is used or useful in a line of business permitted under Section
8.07, (c) the Administrative Agent shall have received all items in respect of
the Equity Interests or property acquired in such Acquisition required to be
delivered by the terms of Section 7.12 and/or Section 7.14 on or before the date
by which such items are required to be delivered, (d) in the case of an
Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have not
announced that it will oppose such Acquisition (and, in the case of an
Acquisition of the Equity Interest of such Person by merger, the board of
directors (or other comparable governing body) of such Person shall have duly
approved such merger), (e) upon giving effect to such Acquisition and any
incurrence of Indebtedness in connection therewith on a Pro Forma Basis, the
Loan Parties would be in compliance with the financial covenants set forth in
Section 8.11 as of the most recent fiscal quarter end for which the Borrowers
were required to deliver financial statements pursuant to Section 7.01(a) or (b)
and, if requested by the Administrative Agent for any Acquisition for which the
purchase price (including Earnout Obligations) exceeds the Threshold Amount, the
Borrower Representative shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating such compliance, (f) if requested by
the Administrative Agent for any Acquisition for which the purchase price
(including Earnout Obligations) exceeds the Threshold Amount, the Borrower
Representative shall have delivered to the Administrative Agent pro forma
financial statements for the Parent and its Subsidiaries after giving effect to
such Acquisition for the twelve month period ending as of the most recent fiscal
quarter for which the Borrowers were required to deliver financial statements
pursuant to Section 7.01(a) or (b), in a form reasonably satisfactory to the
Administrative Agent, (g) the representations and warranties made by the Loan
Parties in each Loan Document shall be true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality or reference to Material Adverse Effect) at and as if made as of
the date of such Acquisition (after giving effect thereto) except to the extent
such representations and warranties expressly relate to an earlier date in which
case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date and
except that for purposes of this clause (g), the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01, (h) if such transaction involves the purchase of
an interest in a partnership between a Borrower (or a Subsidiary) as a general
partner and entities unaffiliated with the Borrowers or such Subsidiary as the
other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly
wholly-owned by the Parent newly formed for the sole purpose of effecting such
transaction, and (i) immediately after giving effect to such Acquisition and any
incurrence of Indebtedness in connection therewith, either (i) the sum of
availability under the Aggregate Revolving Commitments plus unrestricted cash
and Cash Equivalents of the Loan Parties shall be at least $35,000,000 or (ii)
both (A) the sum of availability under the Aggregate Revolving Commitments plus
unrestricted cash and Cash Equivalents of the Loan Parties shall be at least
$20,000,000 and (B) the Consolidated Net Leverage Ratio, calculated on a Pro
Forma Basis as of the most recent fiscal quarter end for which the Borrowers
were required to deliver financial statements pursuant to Section 7.01(a) or
(b), is not more than 3.75 to 1.00.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

29



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 7.02.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a) (i) with respect to
any Disposition, Involuntary Disposition or sale, transfer or other disposition
that results in a Person ceasing to be a Subsidiary, income statement and cash
flow statement items (whether positive or negative) attributable to the Person
or property disposed of shall be excluded and (ii) with respect to any
Acquisition or Investment, income statement and cash flow statement items
(whether positive or negative) attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement items for the Parent and its Subsidiaries in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01 and (B)
such items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent, (b) any retirement of Indebtedness and
(c) any incurrence or assumption of Indebtedness by the Parent or any Subsidiary
(and if such Indebtedness has a floating or formula rate, such Indebtedness
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination);
provided, that, Pro Forma Basis, Pro Forma Compliance and Pro Forma Effect in
respect of any Specified Transaction shall be calculated in a reasonable and
factually supportable manner and certified by a Responsible Officer of the
Borrower Representative; provided, further, that, at all times prior to the
first delivery of financial statements pursuant to Section 7.01(a) or (b), this
definition shall be applied based on the pro forma financial statements of the
Parent and its Subsidiaries delivered to the Administrative Agent prior to the
Closing Date (and posted on SyndTrak for the Lenders) and thereafter, based on
the most recent financial statements delivered pursuant to Section 7.01(a) or
(b).

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower Representative containing reasonably detailed calculations of
the Consolidated Net Leverage Ratio and the Consolidated Interest Coverage Ratio
as of the most recent fiscal quarter end for which the Borrowers were required
to deliver financial statements pursuant to Section 7.01(a) or (b) after giving
Pro Forma Effect to the applicable Specified Transaction; provided, that, at all
times prior to the first delivery of financial statements pursuant to Section
7.01(a) or (b), such certificate shall contain calculations based on the pro
forma financial statements of the Parent and its Subsidiaries delivered to the
Administrative Agent prior to the Closing Date (and posted on SyndTrak for the
Lenders).

“Public Lender” has the meaning specified in Section 7.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Stock) of the Parent or contribution to the capital of
the Parent (other than in respect of Disqualified Stock), in each case the
proceeds of which are received by, or contributed to the common equity of, the
Parent.

 

30



--------------------------------------------------------------------------------

“Real Property Security Documents” means with respect to the fee interest of any
Loan Party in any real property (it being understood that the requirements set
forth in paragraphs (b), (e) and (f) have been deemed satisfied by documentation
delivered under the Existing Credit Agreement with respect to all owned real
property being encumbered as of the Closing Date):

(a)    a fully executed and notarized Mortgage encumbering the fee interest
and/or leasehold interest of such Loan Party in such real property;

(b)    if requested by the Administrative Agent in its sole discretion, maps or
plats of an as-built survey of the sites of such real property certified to the
Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner satisfactory to each of
the Administrative Agent and such title insurance company, dated a date
satisfactory to each of the Administrative Agent and such title insurance
company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy and
be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 2011 with
items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 13, 14, 16,17, 18 and
19 on Table A thereof completed;

(c)    ALTA mortgagee title insurance policies issued by a title insurance
company acceptable to the Administrative Agent with respect to such real
property, assuring the Administrative Agent that the Mortgage covering such real
property creates a valid and enforceable first priority mortgage lien on such
real property, free and clear of all defects and encumbrances except Permitted
Liens, which title insurance policies shall otherwise be in form and substance
satisfactory to the Administrative Agent and shall include such endorsements as
are requested by the Administrative Agent;

(d)    evidence as to (i) whether such real property is in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (ii) if such real property is a Flood
Hazard Property, (A) whether the community in which such real property is
located is participating in the National Flood Insurance Program, (B) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such real
property is a Flood Hazard Property and (2) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (C) copies of insurance policies or certificates of
insurance of the Parent and its Subsidiaries evidencing flood insurance
satisfactory to the Administrative Agent and naming the Administrative Agent and
its successors and/or assigns as sole loss payee on behalf of the Lenders;

(e)    if requested by the Administrative Agent in its sole discretion, an
environmental assessment report, as to such real property, in form and substance
and from professional firms acceptable to the Administrative Agent;

(f)    if requested by the Administrative Agent in its sole discretion, evidence
reasonably satisfactory to the Administrative Agent that such real property, and
the uses of such real property, are in compliance in all material respects with
all applicable zoning laws (the evidence submitted as to which should include
the zoning designation made for such real property, the permitted uses of such
real property under such zoning designation and, if available, zoning
requirements as to parking, lot size, ingress, egress and building setbacks);
and

(g)    if requested by the Administrative Agent in its sole discretion, an
opinion of legal counsel to the Loan Party granting the Mortgage on such real
property, addressed to the Administrative Agent and each Lender, in form and
substance reasonably acceptable to the Administrative Agent.

 

31



--------------------------------------------------------------------------------

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, chief legal officer or chief
accounting officer of a Loan Party and, solely for purposes of the delivery of
certificates pursuant to Sections 5.01 or 7.12(b), the secretary or any
assistant secretary of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in each
case, in form and substance satisfactory to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date

 

32



--------------------------------------------------------------------------------

of any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, (iv) in the case of all Existing Letters of Credit
denominated in Alternative Currencies, the Closing Date, and (v) such additional
dates as the Administrative Agent or the L/C Issuer shall determine or the
Required Lenders shall require.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption or other agreement pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill Financial, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“Sanctions” has the meaning set forth in Section 6.22.

“Scheduled Dispositions” has the meaning set forth in the definition of
“Disposition.”

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” has the meaning set forth in Section 10.09.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.

“Secured Swap Agreement” means any Swap Contract permitted under Section 8.03
between any Loan Party or Subsidiary and any Swap Bank; provided that for any of
the foregoing to be included as a “Secured Swap Agreement” on any date of
determination by the Administrative Agent, the applicable Swap Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party or Subsidiary and any Treasury Management Bank; provided,
that for any of the foregoing to be included as a “Secured Treasury Management
Agreement” on any date of determination by the Administrative Agent, the
applicable Treasury Management Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

 

33



--------------------------------------------------------------------------------

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Loan Party” has the meaning set forth in Section 4.08.

“Specified Transaction” means (a) any Acquisition, any Disposition of assets
constituting a business unit, line of business or division of the Parent or any
Subsidiary, any sale, transfer or other disposition that results in a Person
ceasing to be a Subsidiary, any Involuntary Disposition, any Investment that
results in a Person becoming a Subsidiary, in each case, to the extent the value
of or consideration for such transaction exceeds the Threshold Amount and
whether by merger, consolidation or otherwise, or any incurrence or repayment of
Indebtedness in an amount that exceeds the Threshold Amount, or (b) any other
event that by the terms of the Loan Documents requires Pro Forma Compliance with
a test or covenant or requires such test or covenant to be calculated on a Pro
Forma Basis.

“Spot Rate” for a currency means the rate determined by the L/C Issuer to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the L/C Issuer may obtain such spot rate from
another financial institution designated by the L/C Issuer if the Person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency; and provided further that the L/C Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in an Alternative
Currency.

“Stemco Holdings” means Stemco Holdings, Inc., a Delaware corporation.

 

34



--------------------------------------------------------------------------------

“Stemco Kaiser Ad Valorem Tax Relief Transaction” means the transaction
described on Schedule 1.01(e).

“Stemco LP (DE)” means Stemco Delaware LP, a former Delaware limited
partnership.

“Stemco LP (TX)” means Stemco LP, a Texas limited partnership.

“Stemco Pledge Agreement” means the Amended and Restated Pledge Agreement dated
as of January 1, 2010, as amended by the Intercompany Assignments/Amendments,
given by Coltec (or, after giving effect to (i) the Coltec/OldCo Merger, OldCo,
as successor to Coltec, and (ii) the OldCo/New Coltec Distribution/Assumption
and the Intercompany Assignments/Amendments, New Coltec) in favor of GST LLC (as
successor by merger to Stemco LP (DE)), pursuant to which Coltec (or, after
giving effect to (i) the Coltec/OldCo Merger, OldCo, as successor to Coltec, and
(ii) the OldCo/New Coltec Distribution/Assumption and the Intercompany
Assignments/Amendments, New Coltec) grants GST LLC a Lien in the Equity
Interests it owns of both Stemco Products, Inc. (as successor by merger to
Stemco Holdings) and Stemco LP (TX).

“Stemco Subordinated Note” means the Amended and Restated Promissory note dated
as of January 1, 2010, as amended by the Intercompany Assignments/Amendments,
made by Stemco LP (TX) and payable to the order of GST LLC (as successor by
merger to Stemco LP (DE)) in the original principal amount of $153,865,000.

“Stemco Subordination Agreement” means the Amended and Restated Subordination
Agreement dated as of April 26, 2006, as amended by the Consent and Letter
Amendment dated as of June 1, 2010 and the Intercompany Assignments/Amendments,
among GST LLC (as successor by merger to Stemco LP (DE)), Stemco LP (TX) (as
successor to Stemco LLC, a Texas limited liability company), Coltec (or, after
giving effect to (i) the Coltec/OldCo Merger, OldCo, as successor to Coltec, and
(ii) the Intercompany Assignments/Amendments, New Coltec) and the Administrative
Agent, subordinating the Indebtedness evidenced by the Stemco Subordinated Note
and the Coltec/Stemco Subordinated Guaranty to the Obligations and subordinating
the Lien granted to GST LLC (as successor by merger to Stemco LP (DE)) pursuant
to the Stemco Pledge Agreement to the Liens of the Administrative Agent.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means any (i) Indebtedness evidenced by the Coltec
Subordinated Note that is at all times subject to the Coltec Subordination
Agreement, (ii) Indebtedness evidenced by the Stemco Subordinated Note or under
the Coltec/Stemco Subordinated Guaranty that is, in each case, at all times
subject to the Stemco Subordination Agreement, and (iii) other Indebtedness
incurred by a Loan Party that is expressly subordinated and made junior in right
of payment to the full and final payment of the Obligations and, to the extent
that such Indebtedness is incurred on or after the Closing Date, such
Indebtedness has terms and conditions (including terms relating to interest,
fees, repayment and subordination) that are reasonably satisfactory to the
Administrative Agent.

“Subordination Agreement” means any of the Coltec Subordination Agreement, the
Stemco Subordination Agreement and any other subordination agreement executed
and delivered after the Closing Date on terms and conditions acceptable to the
Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a

 

35



--------------------------------------------------------------------------------

“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent. Notwithstanding anything herein to the contrary, (i) no member of
the GST Group shall be deemed to be a Subsidiary hereunder until the Modified
Joint Plan Effective Date and (ii) commencing on the OldCo Petition Date, OldCo
shall not be deemed to be a Subsidiary hereunder until the Modified Joint Plan
Effective Date.

“Swap Bank” means any Person that (a) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, (b) in the case of any Swap Contract in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Swap Contract or (c) within 30 days
after the time it enters into the applicable Swap Contract, becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case, in its capacity as a party to such Swap Contract.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
B or such other form as is approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower Representative.

 

36



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $30,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Transaction Costs” means all costs, fees, expenses and premiums (including
tender and redemption premiums) associated with the issuance of any Indebtedness
pursuant to Section 8.03(g), repurchasing and repaying the Convertible
Debentures (whether at maturity, upon conversion, by tender offer or through
privately negotiated purchases and including any costs, fees and expenses
associated with consummating the transactions contemplated by the call option
and warrant transactions entered into in connection with the issuance of the
Convertible Debentures), and entering into this Agreement and the other Loan
Documents.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Treasury Management Bank” means any Person that (a) at the time it enters into
a Treasury Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any
Treasury Management Agreement in effect on or prior to the Closing Date, is, as
of the Closing Date or within 30 days thereafter, a Lender or the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent and a party to a
Treasury Management Agreement or (c) within 30 days after the time it enters
into the applicable Treasury Management Agreement, becomes a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case, in its capacity as a party to such Treasury Management Agreement.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

37



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Parent directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Parent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

38



--------------------------------------------------------------------------------

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.

(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis (except for changes in the application of which such accountants concur),
as in effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein; provided, however, that calculations of Attributable
Indebtedness under any Synthetic Lease or the implied interest component of any
Synthetic Lease shall be made by the Borrower Representative in accordance with
accepted financial practice and consistent with the terms of such Synthetic
Lease. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Parent and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

(b)    Changes in GAAP. The Borrower Representative will provide a written
summary of material changes in GAAP affecting the financial statements of the
Parent or any of its Subsidiaries and in the consistent application thereof with
each annual and quarterly Compliance Certificate delivered in accordance with
Section 7.02(b). If at any time any change in GAAP (including the adoption of
IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower Representative or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrowers shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c)    Pro Forma Calculations. Notwithstanding anything to the contrary
contained herein, all calculations of the Consolidated Leverage Ratio (including
for purposes of determining the Applicable Rate), the Consolidated Net Leverage
Ratio and the Consolidated Interest

 

39



--------------------------------------------------------------------------------

Coverage Ratio shall be made on a Pro Forma Basis with respect to all Specified
Transactions occurring during the applicable four quarter period to which such
calculation relates, and/or subsequent to the end of such four quarter period
but not later than the date of such calculation; provided, that, notwithstanding
the foregoing, when calculating the Consolidated Leverage Ratio, the
Consolidated Net Leverage Ratio and/or the Consolidated Interest Coverage Ratio
for purposes of determining (y) compliance with Section 8.11 and/or (z) the
Applicable Rate, any Specified Transaction and any related adjustment
contemplated in the definition of Pro Forma Basis that occurred subsequent to
the end of the applicable four quarter period shall not be given Pro Forma
Effect. For purposes of determining compliance with any provision of this
Agreement which requires Pro Forma Compliance with any financial covenant set
forth in Section 8.11 (or satisfaction of a required ratio by reference to any
financial covenant set forth in Section 8.11), (x) in the case of any such
compliance (or satisfaction) determined after delivery of financial statements
for the fiscal quarter ending September 30, 2014, such Pro Forma Compliance (or
satisfaction) shall be determined by reference to the maximum Consolidated Net
Leverage Ratio and/or minimum Consolidated Interest Coverage Ratio, as
applicable, permitted for the fiscal quarter most recently then ended for which
financial statements have been delivered (or were required to have been
delivered) in accordance with Section 7.01(a) or (b), or (y) in the case of any
such compliance (or satisfaction) determined prior to the delivery referred to
in clause (x) above, such Pro Forma Compliance (or satisfaction) shall be
determined by reference to the maximum Consolidated Net Leverage Ratio and/or
minimum Consolidated Interest Coverage Ratio, as applicable, permitted for the
fiscal quarter ending September 30, 2014. Notwithstanding anything to the
contrary herein, for purposes of calculating the Consolidated Leverage Ratio,
the Consolidated Net Leverage Ratio and the Consolidated Interest Coverage Ratio
at any time prior to the first delivery of financial statements pursuant to
Section 7.01(a) or (b), such calculation shall be determined based on the pro
forma consolidated financial statements of the Parent and its Subsidiaries
delivered to the Administrative Agent prior to the Closing Date (and posted on
SyndTrak for the Lenders) and thereafter, based on the most recent financial
statements delivered pursuant to Section 7.01(a) or (b).

(d)    Consolidation. All references herein to consolidated financial statements
of the Parent and its Subsidiaries or to the determination of any amount or
financial ratio (including any component definition thereof) for the Parent and
its Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to (i) include each variable interest entity that the Parent is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein and (ii) exclude all results of
operations, amounts and items of or attributable to (A) any member of the GST
Group until the Modified Joint Plan Effective Date and (B) after the OldCo
Petition Date, OldCo until the Modified Joint Plan Effective Date.

1.04    Rounding.

Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05    Exchange Rates; Currency Equivalents.

(a)    The L/C Issuer shall determine the Spot Rates as of each Revaluation Date
to be used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the

 

40



--------------------------------------------------------------------------------

applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the L/C Issuer.

(b)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the L/C Issuer.

1.06    Additional Alternative Currencies.

(a)    The Borrower Representative may from time to time request that Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. Such request shall be subject to the
approval of the Administrative Agent and the L/C Issuer.

(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 10 Business Days prior to the issue date of the desired Letter of
Credit (or such other time or date as may be agreed by the Administrative Agent
and the L/C Issuer, in their sole discretion). The Administrative Agent shall
promptly notify the L/C Issuer thereof. The L/C Issuer shall notify the
Administrative Agent, not later than 11:00 a.m., 5 Business Days after receipt
of such request whether it consents, in its sole discretion, to the issuance of
Letters of Credit in such requested currency.

(c)    Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower Representative and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
any Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrower Representative.

1.07    Change of Currency.

(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency. Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

41



--------------------------------------------------------------------------------

(b)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08    Times of Day; Rates.

(a)    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

(b)    Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Base Rate” or with respect to any
comparable or successor rate thereto.

1.09    Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Commitments.

(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrowers in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein; provided, however, all
Borrowings made on the Closing Date shall be made as Base Rate Loans.

(b)    Incremental Facilities. The Borrower Representative may from time to
time, upon at least ten (10) Business Days’ prior written notice to the
Administrative Agent in each case, at any time prior to the Maturity Date,
increase the Aggregate Revolving Commitments (each such increase, an
“Incremental Revolving Increase”) and/or add one or more tranches of

 

42



--------------------------------------------------------------------------------

term loans (each an “Incremental Term Facility”; each Incremental Term Facility
and each Incremental Revolving Increase are collectively referred to as
“Incremental Facilities”) to this Agreement at the option of the Borrower
Representative by an agreement in writing entered into by the Borrowers, the
Administrative Agent and each Person (including any existing Lender) that agrees
to provide a portion of such Incremental Facility (each an “Incremental Facility
Amendment”); provided that:

(i)    the aggregate principal amount of all Incremental Facilities shall not
exceed $200,000,000;

(ii)    no Default shall have occurred and be continuing, and no Default would
exist after giving effect to any Incremental Facility, both on the date on which
such Incremental Facility is requested and on the date on which such Incremental
Facility is to become effective;

(iii)    each Incremental Facility shall be in a minimum amount of $20,000,000
and in integral multiples of $5,000,000 in excess thereof (or such lesser
amounts as the Administrative Agent may agree);

(iv)    no existing Lender shall be under any obligation to provide any
Incremental Facility Commitment and any such decision whether to provide an
Incremental Facility Commitment shall be in such Lender’s sole and absolute
discretion;

(v)    each Person providing any Incremental Facility Commitment shall be an
institution selected by the Borrower Representative that qualifies as an
Eligible Assignee and is reasonably acceptable to the Administrative Agent and,
in the case of any such institution providing an Incremental Revolving Increase,
the L/C Issuer and the Swing Line Lender;

(vi)    each Incremental Facility shall be effective only upon receipt by the
Administrative Agent of (A) additional commitments in respect of such requested
Incremental Facility (each an “Incremental Facility Commitment”) from either
existing Lenders and/or one or more other institutions that qualify as Eligible
Assignees and (B) documentation from each Person providing an Incremental
Facility Commitment evidencing its Incremental Facility Commitment and its
obligations under this Agreement in form and substance acceptable to the
Administrative Agent;

(vii)    the Administrative Agent shall have received:

(A)    a certificate of the Borrowers dated as of the effective date of such
Incremental Facility signed by a Responsible Officer of the Borrower
Representative (1) certifying and attaching resolutions adopted by the board of
directors or equivalent governing body of each Borrower approving such
Incremental Facility, and (2) certifying that, before and after giving effect to
such Incremental Facility, (x) the representations and warranties contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, are true and
correct in all material respects (or, in the case of any such representations
and warranties that are qualified by materiality or Material Adverse Effect, in
all respects as drafted) on and as of the date of such Incremental Facility,
except to the extent that such representations and warranties specifically refer
to an earlier

 

43



--------------------------------------------------------------------------------

date, in which case they shall be true and correct in all material respects (or,
in the case of any such representations and warranties that are qualified by
materiality or Material Adverse Effect, in all respects as drafted) as of such
earlier date, and (y) no Default exists;

(B)    in the case of an Incremental Term Facility, a Pro Forma Compliance
Certificate demonstrating that after giving effect to the incurrence of such
Incremental Term Facility the Borrowers are in compliance with the financial
covenants in Section 8.11 on a Pro Forma Basis;

(C)    such amendments to the Collateral Documents as the Administrative Agent
reasonably requests to cause the Collateral Documents to secure the Obligations
after giving effect to such Incremental Facility;

(D)    to the extent requested by the Administrative Agent, customary opinions
of legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender (including each Person providing an Incremental Facility
Commitment), dated as of the effective date of such Incremental Facility; and

(E)    such other documents and certificates it may reasonably request relating
to the necessary authority for such Incremental Facility and the validity of
such Incremental Facility, and any other matters relevant thereto, all in form
and substance reasonably satisfactory to the Administrative Agent;

(viii)    in the case of an Incremental Revolving Increase:

(A)    the terms and conditions (including interest rate, interest rate margins,
fees (other than arrangement, structuring, underwriting and similar fees not
paid generally to all Lenders under such Incremental Revolving Increase),
prepayment terms and final maturity) of such Incremental Revolving Increase
shall be the same as the terms applicable to the Aggregate Revolving Commitments
hereunder;

(B)    Schedule 2.01 shall be deemed revised to include any increase in the
Aggregate Revolving Commitments pursuant to this Section 2.01(b) and to include
thereon any Person that becomes a Lender with a Revolving Commitment pursuant to
this Section 2.01(b); and

(C)    on the effective date of such Incremental Revolving Increase, the
existing Lenders with Revolving Commitments shall make such assignments (which
assignments shall not be subject to the requirements set forth in Section
10.06(b)) of the outstanding Revolving Loans and participation interests in
Letters of Credit and Swing Line Loans to the Lenders providing such Incremental
Revolving Increase, and the Administrative Agent may make such adjustments to
the Register as are necessary, so that after giving effect to such Incremental
Revolving Increase and such assignments and adjustments, each Lender (including
the Lenders providing such Incremental Revolving Increase) will hold its pro
rata share (based on its Applicable Percentage of the increased Aggregate
Revolving Commitments) of outstanding Revolving Loans and participation
interests in Letters of Credit and Swing Line Loans; and

 

44



--------------------------------------------------------------------------------

(ix)    in the case of an Incremental Term Facility;

(A)    the interest rate, interest rate floors, interest rate margins, fees,
discount, prepayment premiums, mandatory prepayments, amortization and final
maturity date for such Incremental Term Facility shall be as agreed by the
Borrower Representative and the Lenders providing such Incremental Term
Facility; provided that:

(1)    the final maturity of such Incremental Term Facility shall not be earlier
than the later of (x) the Maturity Date with respect to Revolving Loans and (y)
the final maturity of any other Incremental Term Facility;

(2)    the weighted average life to maturity of such Incremental Term Facility
shall not be less than the remaining weighted average life to maturity of any
other Incremental Term Facility (in each case, as determined by the
Administrative Agent in accordance with customary financial practice); and

(3)    all other terms and conditions applicable to such Incremental Term
Facility must be reasonably acceptable to the Administrative Agent;

(B)    the proceeds of such Incremental Term Facility shall be used for the
purposes described in the definitive documentation for such Incremental Term
Facility;

(C)    Schedule 2.01 shall be deemed revised to add the commitments and
commitment percentages of the Lenders providing the Incremental Term Facility;
and

(D)    such Incremental Term Facility shall share ratably in any prepayments of
any other Incremental Term Facilities pursuant to this Agreement (or otherwise
provide for more favorable prepayment treatment for the then outstanding other
Incremental Term Facilities) and shall have ratable voting rights with the other
Incremental Term Facilities (or otherwise provide for more favorable voting
rights for the then outstanding other Incremental Term Facilities).

The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Credit Extensions under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
security interests created by the Collateral Documents and any guarantees
provided with respect to the Obligations. The Lenders hereby authorize the
Administrative Agent to enter into, and the Lenders agree that this Agreement
and the other Loan Documents shall be amended by, such Incremental Facility
Amendments to the extent the Administrative Agent and the Borrower
Representative deem necessary in order to establish Incremental Facilities on
terms consistent with and/or to effect the provisions of this Section 2.01(b)
(including by adding provisions related to voluntary and mandatory prepayments
of term loans under any Incremental Term Facility as deemed appropriate by the
parties to any Incremental Facility Amendment). The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Facility
Amendment. This Section 2.01(b) shall supersede any provisions in Section 2.13
or 11.01 to the contrary.

 

45



--------------------------------------------------------------------------------

2.02    Borrowings, Conversions and Continuations of Loans.

(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower
Representative’s irrevocable notice to the Administrative Agent, which may be
given by (x) telephone or (y) a Loan Notice; provided that any telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a Loan
Notice. Each such Loan Notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $10,000 or a whole multiple of
$10,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Borrower Representative is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, and (vi) the Borrower that will receive
the proceeds of the requested Loans (which shall be the Borrower Representative
unless otherwise requested in such notice). If the Borrower Representative fails
to specify a Type of a Loan in a Loan Notice or if the Borrower Representative
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Loans. If
the Borrower Representative requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower Representative, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans as
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and acceptable to) the
Administrative Agent by the Borrower Representative; provided, however, that if,
on the date of a Borrowing of Revolving Loans, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to the applicable Borrower as provided above.

 

46



--------------------------------------------------------------------------------

(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.

(d)    The Administrative Agent shall promptly notify the Borrower
Representative and the Lenders of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower Representative and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 20 Interest Periods in effect with respect to all Loans.

(f)    This Section 2.02 shall not apply to Swing Line Loans.

(g)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or any portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower Representative, the Administrative Agent and
such Lender.

2.03    Letters of Credit.

(a)    The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Parent or any of its Subsidiaries, and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Parent
or any of its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (y) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower Representative for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrowers that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. Furthermore, each Lender

 

47



--------------------------------------------------------------------------------

acknowledges and confirms that it has a participation interest in the liability
of the L/C Issuer under the Existing Letters of Credit in a percentage equal to
its Applicable Percentage of the Revolving Loans. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof; and the Borrowers’ reimbursement obligations in respect of the Existing
Letters of Credit, and each Lender’s obligations in connection therewith, shall
be governed by the terms of this Agreement.

(ii)    The L/C Issuer shall not issue any Letter of Credit if:

(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

(C)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(D)    the L/C Issuer does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency;

(E)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

 

48



--------------------------------------------------------------------------------

(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower Representative delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower Representative. Such Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as the Administrative Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the Borrower
Representative shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

49



--------------------------------------------------------------------------------

(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower Representative and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the applicable Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

(iii)    If the Borrower Representative so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower Representative shall not be required to
make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower Representative that one or more of the applicable conditions specified
in Section 5.02 is not then satisfied, and in each case directing the L/C Issuer
not to permit such extension.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower
Representative and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

 

50



--------------------------------------------------------------------------------

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
Representative and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrowers shall reimburse the
L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower Representative shall have notified the L/C Issuer promptly
following receipt of the notice of drawing that the Borrowers will reimburse the
L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the Borrower Representative of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrowers shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency. In the event that (A)
a drawing denominated in an Alternative Currency is to be reimbursed in Dollars
pursuant to the second sentence in this Section 2.03(c)(i) and (B) the Dollar
amount paid by the Borrowers, whether on or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the Borrowers agree, as a separate and independent obligation, to
indemnify the L/C Issuer for the loss resulting from its inability on that date
to purchase the Alternative Currency in the full amount of the drawing. If the
Borrowers fail to timely reimburse the L/C Issuer on the Honor Date, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower
Representative shall be deemed to have requested a Borrowing of Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) to the Administrative Agent for the account of the L/C Issuer,
in Dollars, at the Administrative Agent’s Office for Dollar-denominated payments
in an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrowers in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer in Dollars.

 

51



--------------------------------------------------------------------------------

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Borrowers shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower Representative of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

52



--------------------------------------------------------------------------------

(d)    Repayment of Participations.

(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)    Obligations Absolute. The obligation of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of a Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice any Borrower;

(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

53



--------------------------------------------------------------------------------

(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, ISP or the UCP, as applicable;

(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to any Borrower or any
Subsidiary or in the relevant currency markets generally; or

(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

The Borrower Representative shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower Representative’s instructions or
other irregularity, the Borrower Representative will promptly notify the L/C
Issuer. The Borrowers shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f)    Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude a Borrower pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to a Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight

 

54



--------------------------------------------------------------------------------

draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit unless the L/C Issuer is prevented or prohibited from so paying
as a result of any order or directive of any court or other Governmental
Authority. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower Representative when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), (i) the rules of the ISP shall apply to each standby Letter
of Credit and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrowers for, and the L/C Issuer’s rights and remedies against the
Borrowers shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance, subject to Section 2.15,
with its Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter
of Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
Dollar Equivalent of the daily maximum amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the third
calendar day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee (i) with respect to each commercial Letter of Credit,
at a rate separately agreed between the Borrower Representative and the L/C
Issuer, computed on the Dollar Equivalent of the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower Representative and
the L/C Issuer, computed on the

 

55



--------------------------------------------------------------------------------

Dollar Equivalent of the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate per annum specified in the Fee Letter, computed on the
Dollar Equivalent of the actual daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit), and payable on a quarterly basis in arrears. Such
fronting fee with respect to standby Letters of Credit shall be due and payable
on the third calendar day after the end of each March, June, September and
December in respect of the quarterly period (or portion thereof, in the case of
the first payment) then ending, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. In addition, the
Borrowers shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrowers, and that
the Borrowers’ business derives substantial benefits from the businesses of such
Subsidiaries.

2.04    Swing Line Loans.

(a)    Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, shall make loans (each such loan, a
“Swing Line Loan”) to the Borrowers in Dollars from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Revolving Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, and (ii) the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Revolving Commitment, (y) the Borrowers shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and (z) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

56



--------------------------------------------------------------------------------

(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower Representative’s irrevocable notice to the Swing Line Lender
and the Administrative Agent, which may be given by (x) telephone or (y) a Swing
Line Loan Notice; provided that any telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such Swing Line Loan Notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $100,000, (ii) the requested borrowing
date, which shall be a Business Day and (iii) the Borrower that will receive the
proceeds of such Swing Line Loan. Promptly after receipt by the Swing Line
Lender of any Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line
Loans (A) directing the Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article V is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the applicable Borrower.

(c)    Refinancing of Swing Line Loans.

(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrowers (which hereby irrevocably request and authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. The Swing Line Lender shall furnish the Borrower
Representative with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

57



--------------------------------------------------------------------------------

(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

(d)    Repayment of Participations.

(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

58



--------------------------------------------------------------------------------

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line
Loans. Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05    Prepayments.

(a)    Voluntary Prepayments.

(i)    Revolving Loans. The Borrowers may, upon notice from the Borrower
Representative to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 12:00 noon (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $10,000 or a
whole multiple of $10,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment, the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower Representative, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages.

(ii)    Swing Line Loans. The Borrowers may, upon notice from the Borrower
Representative to the Swing Line Lender (with a copy to the Administrative
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment. Each such notice shall specify the date
and amount of such prepayment. If such notice is given by the Borrower
Representative, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b)    Mandatory Prepayments of Loans.

(i)    Revolving Commitments. If for any reason the Total Revolving Outstandings
at any time exceed the Aggregate Revolving Commitments then in effect, the
Borrowers shall immediately prepay Revolving Loans and/or the Swing Line Loans

 

59



--------------------------------------------------------------------------------

and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless
after the prepayment in full of the Revolving Loans and the Swing Line Loans the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect. The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.

(ii)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied ratably to Revolving Loans and
Swing Line Loans and (after all Revolving Loans and Swing Line Loans have been
repaid) to Cash Collateralize L/C Obligations. Within the parameters of the
applications set forth above, prepayments shall be applied first to Base Rate
Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.05(b) shall be subject to
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.

2.06    Termination or Reduction of Aggregate Revolving Commitments.

(a)    Optional Reductions. The Borrowers may, upon notice from the Borrower
Representative to the Administrative Agent, terminate the Aggregate Revolving
Commitments, the Letter of Credit Sublimit and/or the Swing Line Sublimit or
from time to time (i) permanently reduce the Aggregate Revolving Commitments to
an amount not less than the Outstanding Amount of Revolving Loans, Swing Line
Loans and L/C Obligations, (ii) permanently reduce the Letter of Credit Sublimit
to an amount not less than the Outstanding Amount of the L/C Obligations and/or
(iii) permanently reduce the Swing Line Sublimit to an amount not less than the
Outstanding Amount of the Swing Line Loans; provided that (x) any such notice
shall be received by the Administrative Agent not later than 12:00 noon five (5)
Business Days prior to the date of termination or reduction, (y) any such
partial reduction of the Aggregate Revolving Commitments shall be in an
aggregate amount of $5,000,000 or any whole multiple of $100,000 in excess
thereof and any such partial reduction of the Letter of Credit Sublimit or the
Swing Line Sublimit shall be in an aggregate amount of $1,000,000 or any whole
multiple of $100,000 in excess thereof and (z) the Borrowers shall not terminate
or reduce (A) the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit.

(b)    Mandatory Reductions. If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.06, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the Aggregate Revolving
Commitments at such time, the Letter of Credit Sublimit or the Swing Line
Sublimit, as the case may be, shall be automatically reduced by the amount of
such excess.

(c)    Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate

 

60



--------------------------------------------------------------------------------

Revolving Commitments under this Section 2.06. Upon any reduction of the
Aggregate Revolving Commitments, the Revolving Commitment of each Lender shall
be reduced by such Lender’s Applicable Percentage of such reduction amount. All
fees in respect of the Aggregate Revolving Commitments accrued until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination.

2.07    Repayment of Loans.

(a)    Revolving Loans. The Borrowers shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b)    Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earliest to occur of (i) the date within one (1) Business Day of demand therefor
by the Swing Line Lender, (ii) the date ten (10) Business Days after such Swing
Line Loan is made and (iii) the Maturity Date.

2.08    Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurodollar Rate
for such Interest Period plus the Applicable Rate for Eurodollar Rate Loans,
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.

(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all outstanding Obligations hereunder shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder (other than Obligations arising solely under any Secured
Swap Agreement or Secured Treasury Management Agreement) at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

61



--------------------------------------------------------------------------------

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees.

In addition to certain fees described in subsections (h) and (i) of Section
2.03:

(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) in Dollars at a rate per annum equal to
the product of (i) the Applicable Rate for Commitment Fees times (ii) the actual
daily amount by which the Aggregate Revolving Commitments exceed the sum of (y)
the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Revolving Commitments for
purposes of determining the Commitment Fee. The Commitment Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the third calendar day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period; provided, that
(A) no Commitment Fee shall accrue on the Revolving Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender and (B) any
Commitment Fee accrued with respect to the Revolving Commitment of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrowers so long as
such Lender shall be a Defaulting Lender. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b)    Other Fees.

(i)    The Borrowers shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter or in separate agreements with the Arrangers in compliance with
the Fee Letter. Such fees shall be fully earned when paid and shall be
non-refundable for any reason whatsoever.

(ii)    The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year). Interest

 

62



--------------------------------------------------------------------------------

shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, any Borrower or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Borrower Representative as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article IX. The Borrowers’ obligations under this paragraph
shall survive the termination of the Commitments of all of the Lenders and the
repayment of all other Obligations hereunder.

2.11    Evidence of Debt.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each such promissory note shall be in the form of Exhibit C (a
“Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

63



--------------------------------------------------------------------------------

2.12    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:30 p.m. on the date specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:30 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, if any payment to be made by a Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of any Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to a Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by a Borrower, the
interest rate applicable to Base Rate Loans. If a Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by a Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

64



--------------------------------------------------------------------------------

(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower Representative
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower
Representative with respect to any amount owing under this subsection (b) shall
be conclusive, absent manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to a Borrower by the Administrative Agent because the conditions
to the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders

 

65



--------------------------------------------------------------------------------

ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to a Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Cash Collateral.

(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrowers shall
be required to provide Cash Collateral pursuant to Section 9.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrowers shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). Additionally, if the Administrative Agent
notifies the Borrower Representative at any time that the Outstanding Amount of
all L/C Obligations at such time exceeds 105% of the Letter of Credit Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall provide Cash Collateral for the Outstanding Amount of the L/C
Obligations in an amount not less than the amount by which the Outstanding
Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

(b)    Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount

 

66



--------------------------------------------------------------------------------

sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrowers
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
Representative may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower Representative, to be held in a deposit account and released pro
rata in order to

 

67



--------------------------------------------------------------------------------

(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, that, if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
5.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.15(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

 

68



--------------------------------------------------------------------------------

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 11.21, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in any
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(b)    Defaulting Lender Cure. If the Borrower Representative, the
Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing that
a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; provided, further,
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or a Loan
Party, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below, such deduction or withholding to be
determined in good faith.

 

69



--------------------------------------------------------------------------------

(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent in good faith to be required based upon
the information and documentation it has received pursuant to subsection (e)
below, (B) the Administrative Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Internal
Revenue Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent,

 

70



--------------------------------------------------------------------------------

and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.

(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower Representative, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower Representative or the Administrative Agent, as the
case may be.

(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower Representative and the
Administrative Agent, at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law or the taxing authorities of a
jurisdiction pursuant to such applicable Law or reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable law other than the Internal Revenue Code or the taxing
authorities of the jurisdiction pursuant to such

 

71



--------------------------------------------------------------------------------

applicable law to comply with the requirements for exemption or reduction of
withholding tax in that jurisdiction) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II)    executed originals of Internal Revenue Service Form W-8ECI,

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of a Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-BEN-E, as applicable; or

(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS

 

72



--------------------------------------------------------------------------------

Form W-8ECI, IRS Form W-8BEN or W-BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower Representative or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower Representative or the
Administrative Agent as may be necessary for the Borrower Representative and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower Representative and the Administrative Agent in
writing of its legal inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan

 

73



--------------------------------------------------------------------------------

Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality.

If any Lender in good faith determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower Representative through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower Representative that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

74



--------------------------------------------------------------------------------

3.03    Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof or otherwise, (a) the Administrative Agent determines in
good faith that (i) Dollar deposits are not being offered to banks in the
applicable offshore interbank eurodollar market for such currency for the
applicable amount and Interest Period of such Eurodollar Rate Loan or (ii)
adequate means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to this clause (a), “Impacted Loans”), or (b) the Administrative Agent
or the Required Lenders determine in good faith that for any reason the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, the Administrative Agent will promptly notify
the Borrower Representative and all Lenders. Thereafter, (x) the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent revokes such notice once the circumstances giving
rise to such suspension no longer exist. Upon receipt of such notice, the
Borrower Representative may revoke any pending request for a Borrowing,
conversion or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 3.03, the Administrative
Agent, in consultation with the Borrowers and the affected Lenders, may
establish an alternative interest rate for the applicable Impacted Loans, in
which case, such alternative interest rate shall apply with respect to such
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the applicable Impacted Loans under the first sentence of this
Section 3.03, (2) the Administrative Agent notifies the Borrower Representative
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the applicable Impacted Loans, or (3) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative interest rate or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the ability of such Lender to do any of the foregoing and, in each case, such
Lender provides the Administrative Agent and the Borrower Representative written
notice thereof.

3.04    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

 

75



--------------------------------------------------------------------------------

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower
Representative shall be conclusive absent manifest error. The Borrowers shall
pay such Lender or the L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower Representative of the Change in Law giving rise to
such increased costs or reductions

 

76



--------------------------------------------------------------------------------

and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

3.05    Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
Representative;

(c)    any failure by any Borrower to make payment of any drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
Representative pursuant to Section 11.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded. A certificate (which shall be in reasonable detail) showing the bases
for the determinations set forth in this Section 3.05 by any Lender as to any
additional amounts payable pursuant to this Section 3.05 shall be submitted by
such Lender to the Borrower Representative either directly or through the
Administrative Agent. Determinations by the Lenders and Administrative Agent
under this Section 3.05 and determinations set forth in any such certificate
shall be made in good faith.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. Each Lender and the L/C Issuer
may make any Credit Extension through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or requires any Borrower to
pay any Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or
any Governmental Authority for the account of any Lender or the L/C Issuer
pursuant to

 

77



--------------------------------------------------------------------------------

Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower Representative such Lender or the L/C Issuer shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower Representative may replace such Lender in accordance with
Section 11.13.

3.07    Survival.

All of the obligations of the Loan Parties under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

4.01    The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of all Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Secured Swap Agreements or Secured Treasury Management
Agreements, (i) the obligations of each Guarantor under this Agreement and the
other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law
and (ii) the Obligations of a Guarantor that are guaranteed under this Guaranty
shall exclude any Excluded Swap Obligations with respect to such Guarantor.

 

78



--------------------------------------------------------------------------------

4.02    Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Secured Swap
Agreements or Secured Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor, it being the
intent of this Section 4.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against any Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations (other than contingent obligations that survive termination of this
Agreement and as to which no claim has been asserted and obligations under
Secured Swap Agreements and Secured Treasury Management Agreements for which
satisfactory arrangements have been made with the applicable Treasury Management
Bank or Swap Bank) have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Secured Swap Agreement, or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be done or omitted;

(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Secured Swap Agreement or any
Secured Treasury Management Agreement, or any other agreement or instrument
referred to in the Loan Documents, such Secured Swap Agreements or such Secured
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or

(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Secured Swap Agreement or any Secured Treasury
Management Agreement, or any other agreement or instrument referred to in the
Loan Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

79



--------------------------------------------------------------------------------

4.03    Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

4.04    Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05    Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

4.06    Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than contingent obligations that
survive termination of this Agreement and as to which no claim has been asserted
and obligations under Secured Swap Agreements and Secured Treasury Management
Agreements for which satisfactory arrangements have been made with the
applicable Treasury Management Bank or Swap Bank) have been paid in full and the
Commitments have terminated.

4.07    Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever
arising. Notwithstanding anything to the contrary

 

80



--------------------------------------------------------------------------------

herein, the Guarantee in this Article IV shall terminate (subject to Section
4.03) upon payment in full of all Obligations (other than contingent obligations
that survive termination of this Agreement and as to which no claim has been
asserted and Obligations under Secured Swap Agreements and Secured Treasury
Management Agreements for which satisfactory arrangements have been made with
the applicable Treasury Management Bank or Swap Bank) and termination of the
Commitments.

4.08    Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each applicable Loan Party under this
Section shall remain in full force and effect until such time as the Obligations
(other than contingent obligations that survive the termination of this
Agreement) have been paid in full and the Commitments have expired or
terminated. Each Loan Party intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01    Conditions of Initial Credit Extension.

This Agreement shall become effective upon and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents to be executed on
the Closing Date, each properly executed by a Responsible Officer of the signing
Loan Party and, in the case of this Agreement, by each Lender.

(b)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
satisfactory to the Administrative Agent.

(c)    Financial Statements. The Administrative Agent shall have received:

(i)    the Audited Financial Statements; and

(ii)    unaudited consolidated financial statements of the Parent and its
Subsidiaries for the fiscal quarter ended June 30, 2014, including balance
sheets and statements of income or operations, shareholders’ equity and cash
flows (the “Interim Financial Statements”);

 

81



--------------------------------------------------------------------------------

(iii)    financial projections for the Parent and its Subsidiaries in form and
substance satisfactory to the Lenders for each year commencing with the fiscal
year ended December 31, 2015 through December 31, 2019; and

(iv)    forecasts prepared by management of the Parent of consolidated balance
sheets and statements of income or operations and cash flows of the Parent and
its Subsidiaries on a quarterly basis for the fiscal quarters ending December
31, 2014, March 31, 2015, June 30, 2015 and September 30, 2015.

(d)    No Material Adverse Change. There shall not have occurred since December
31, 2013 any event or circumstance that has had or would be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect (it
being understood that any matters disclosed in the Parent’s SEC filings prior to
August 7, 2014 shall not be deemed to breach this condition).

(e)    Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of the Parent, threatened in any court
or before an arbitrator or Governmental Authority that would reasonably be
expected to have a Material Adverse Effect (it being understood that any matters
disclosed in the Parent’s SEC filings prior to August 7, 2014 shall not be
deemed to breach this condition).

(f)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(iii)    such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

(g)    Perfection and Priority of Liens. Receipt by the Administrative Agent of
the following:

(i)    searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;

 

82



--------------------------------------------------------------------------------

(ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(iii)    all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Security Agreement, together with
duly executed in blank and undated stock powers attached thereto;

(iv)    searches of ownership of, and Liens on, intellectual property of each
Loan Party in the appropriate governmental offices; and

(v)    duly executed notices of grant of security interest in the form required
by the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
intellectual property of the Loan Parties.

(h)    Real Property Collateral. Receipt by the Administrative Agent of Real
Property Security Documents with respect to the fee interest of any Loan Party
in each real property identified on Schedule 6.20(a) (other than Excluded
Property).

(i)    Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Administrative Agent as
additional insured (in the case of liability insurance) or Lender’s loss payee
(in the case of hazard insurance) on behalf of the Lenders.

(j)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of each Borrower certifying that (i) the
conditions specified in Sections 5.01(d) and (e) and Sections 5.02(a) and (b)
have been satisfied and (ii) after giving effect to the transactions
contemplated hereby, the Loan Parties are in compliance with the financial
covenants set forth in Section 8.11 on a Pro Forma Basis (as demonstrated by
supporting calculations included with the certificate).

(k)    Solvency Certificate. Receipt by the Administrative Agent of
certification as to the financial condition and Solvency of each Borrower
individually and of the Parent and its Subsidiaries on a consolidated basis
(after giving effect to the transactions contemplated hereby) from a Responsible
Officer of each Borrower.

(l)    Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders
of any fees required to be paid on or before the Closing Date.

(m)    Attorney Costs. Unless waived by the Administrative Agent, the Borrowers
shall have paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).

 

83



--------------------------------------------------------------------------------

(n)    Other. Receipt by the Administrative Agent and the Lenders of such other
documents, instruments, agreements and information as reasonably requested by
the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Parent and its Subsidiaries.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

5.02    Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any Compliance Certificate, Pro Forma Compliance Certificate, Loan Notice or
Swing Line Loan Notice furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date, and except that for purposes
of this Section 5.02, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)    In the case of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the L/C Issuer would make it impracticable for such Letter of Credit to be
denominated in the relevant Alternative Currency.

(d)    The Administrative Agent and, if applicable, the L/C Issuer and/or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension submitted by the Borrower Representative or
any other Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 5.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

 

84



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01    Existence, Qualification and Power.

Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

6.02    Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens
granted in favor of the Administrative Agent for the benefit of the Secured
Parties pursuant to the Loan Documents) under, or require any payment to be made
under (i) any material Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate in any material respect any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB), except with respect to clause
(b)(ii) above, as would not reasonably be expected to have a Material Adverse
Effect.

6.03    Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect, (b) filings to perfect the Liens created by the Collateral Documents and
(c) notices required by Law in connection with enforcement actions.

6.04    Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general application affecting the enforcement of
creditors’ rights generally or by general equitable principles.

 

85



--------------------------------------------------------------------------------

6.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, except
as otherwise expressly noted therein; and (iii) show all material indebtedness
and other liabilities required to be set forth therein in accordance with GAAP
as of the date thereof.

(b)    The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments; and (iii) show all material indebtedness and other
liabilities required to be set forth therein in accordance with GAAP as of the
date thereof.

(c)    From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition by any Loan Party or any Subsidiary,
or any Involuntary Disposition, of any business or property of any Loan Party or
any Subsidiary material to the Parent and its Subsidiaries taken as a whole, and
no purchase or other acquisition by any of them of any business or property
(including any Equity Interests of any other Person) material to the Parent and
its Subsidiaries taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto or has not otherwise been
disclosed in writing to the Lenders on or prior to the Closing Date.

(d)    The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and fairly present in all material respects (on
the basis disclosed in the footnotes to such financial statements) the
consolidated and consolidating financial condition, results of operations and
cash flows of the Parent and its Subsidiaries as of the dates thereof and for
the periods covered thereby.

(e)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

6.06    Litigation.

Except for matters disclosed in the Parent’s SEC filings prior to August 7, 2014
(solely as in effect on such date and without taking into account any changes to
such matters after such date), there are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Loan Parties after reasonable
inquiry, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or (b) would reasonably be expected to have a
Material Adverse Effect.

 

86



--------------------------------------------------------------------------------

6.07    No Default.

(a)    Neither any Loan Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation that would reasonably be expected to have
a Material Adverse Effect.

(b)    No Default has occurred and is continuing.

6.08    Ownership of Property; Liens.

Each Loan Party and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, and good title to all personal property
necessary or used in the ordinary conduct of its business, except in each case
for such defects in title or interests as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Loan Party and its Subsidiaries is subject to no Liens, other
than Permitted Liens.

6.09    Environmental Compliance.

Except for matters disclosed in the Parent’s SEC filings prior to August 7, 2014
(solely as in effect on such date and without taking into account any changes to
such matters after such date) or except as would not reasonably be expected to
have a Material Adverse Effect:

(a)    Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.

(b)    None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.

(c)    Neither any Loan Party nor any Subsidiary has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened.

(d)    Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.

(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Loan Parties, threatened, under any
Environmental Law to which any Loan Party or any Subsidiary is or will be named
as a party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Loan
Party, any Subsidiary, the Facilities or the Businesses.

 

87



--------------------------------------------------------------------------------

(f)    There has been no release or threat of release of Hazardous Materials at
or from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of any Loan Party or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

6.10    Insurance.

(a)    The properties of the Loan Parties and their Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.

(b)    Each Borrower and its Subsidiaries maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent.

6.11    Taxes.

The Loan Parties and their Subsidiaries have filed all federal and other
material state and other tax returns and reports required to be filed, and have
paid, or made provision for the payment of, all federal and other material state
and other taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Loan Party or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.

6.12    ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state
laws. Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Internal Revenue Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401(a) of the Internal Revenue Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Internal Revenue Code
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the knowledge of the Loan Parties, nothing has occurred that
would prevent, or cause the loss of, such tax-qualified status.

(b)    There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred and neither any Borrower nor any ERISA
Affiliate knows of any fact, event or circumstance that would reasonably be
expected to constitute or result in an

 

88



--------------------------------------------------------------------------------

ERISA Event with respect to any Pension Plan; (ii) each Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Internal Revenue
Code) is sixty percent (60%) or higher and neither any Borrower nor any ERISA
Affiliate knows of any facts or circumstances that would reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below sixty percent (60%) as of the most recent valuation date; (iv) neither any
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither any Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or, to the knowledge of the Borrowers, exists that would reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

6.13    Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (a) jurisdiction of
formation, (b) number of shares of each class of Equity Interests outstanding,
(c) number and percentage of outstanding shares of each class owned (directly or
indirectly) by any Loan Party or any Subsidiary and (d) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. The outstanding
Equity Interests of each Subsidiary of any Loan Party are validly issued, fully
paid and non-assessable.

6.14    Margin Regulations; Investment Company Act.

(a)    No Loan Party or Subsidiary is engaged, and each Loan Party and
Subsidiary will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of a Borrower only or of the Parent and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 8.01
or Section 8.05 or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 9.01(e) will be margin
stock.

(b)    None of any Loan Party, any Person Controlling any Loan Party, or any
Subsidiary (i) is or is required to be registered as an “investment company”
under the Investment Company Act of 1940 or (ii) is subject to regulation under
the Federal Power Act, the Interstate Commerce Act, any public utilities code or
any other Applicable Law regarding its authority to incur Indebtedness.

6.15    Disclosure.

No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or

 

89



--------------------------------------------------------------------------------

under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading as of the time when made or delivered (or deemed made or
delivered); provided that, with respect to projected financial information, the
Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time (it being
understood that projections are subject to certain contingencies and assumptions
beyond the control of the Parent and its Subsidiaries, and no assurance can be
given that such projections will be realized).

6.16    Compliance with Laws.

Except for matters disclosed in the Parent’s SEC filings prior to August 7, 2014
(solely as in effect on such date and without taking into account any changes to
such matters after such date), each Loan Party and each Subsidiary is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

6.17    Intellectual Property; Licenses, Etc.

Each Loan Party and its Subsidiaries own, or possess the legal right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date. Except for such claims and infringements that
would not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any IP Rights or the validity or effectiveness of any IP Rights, nor does any
Loan Party know of any such claim, and, to the knowledge of the Loan Parties,
the use of any IP Rights by any Loan Party or any of its Subsidiaries or the
granting of a right or a license in respect of any IP Rights from any Loan Party
or any of its Subsidiaries does not infringe on the rights of any Person. As of
the Closing Date, none of the IP Rights owned by any of the Loan Parties or any
of its Subsidiaries is subject to any licensing agreement or similar arrangement
except as set forth on Schedule 6.17.

6.18    Solvency.

The Loan Parties are now Solvent on a consolidated basis and, after giving
effect to the Loans to be made and the other Obligations to be incurred
hereunder, will be Solvent on a consolidated basis.

6.19    Perfection of Security Interests in the Collateral.

The provisions of the Collateral Documents are effective to create valid
security interests in, and Liens on, the Collateral purported to be covered
thereby, and upon (i) the initial extension of credit hereunder, (ii) the filing
of appropriately completed Uniform Commercial Code financing statements and
continuations thereof in the jurisdictions specified therein, (iii) the filing
of appropriately completed short-form assignments in the U.S. Patent and
Trademark Office and the U.S. Copyright Office, as applicable, and (iv) the
possession by the Administrative Agent of any certificates evidencing the
securities pledged thereby, duly endorsed or accompanied by duly executed stock
powers, such security interests and Liens shall constitute perfected security
interests and Liens, prior to all other Liens other than Permitted Liens, to the
extent such security interests and Liens can be perfected by such filings,

 

90



--------------------------------------------------------------------------------

actions and possession; provided, that, no representation or warranty is made by
any Loan Party as to the perfection of the Administrative Agent’s Lien in any
Equity Interests of an issuer that is a Foreign Subsidiary under foreign law.

6.20    Business Locations, Etc.

Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Closing
Date. Set forth on Schedule 6.20(b) is the tax payer identification number and
organizational identification number of each Loan Party as of the Closing
Date. The exact legal name and state of organization of (a) each Borrower is as
set forth on the signature pages hereto and (b) each Guarantor is (i) as set
forth on the signature pages hereto, (ii) as set forth on the signature pages to
the Joinder Agreement pursuant to which such Guarantor became a party hereto or
(iii) as may be otherwise disclosed by the Loan Parties to the Administrative
Agent in accordance with Section 8.13(c). Except as set forth on Schedule
6.20(c), no Loan Party has during the five years preceding the Closing Date (i)
changed its legal name, (ii) changed its state of formation, or (iii) been party
to a merger, consolidation or other change in structure.

6.21    Labor Matters.

Except as set forth on Schedule 6.21, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of any Loan Party or
any Subsidiary as of the Closing Date and neither any Loan Party nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years, nor do there exist as of the
Closing Date, to any Loan Party’s knowledge, any threats of strikes, work
stoppages or any asserted pending demands for collective bargaining by any union
or organization affecting any Loan Party or any Subsidiary.

6.22    Government Sanctions.

Each Borrower represents that neither any Borrower nor any of its Subsidiaries
(collectively, the “Company”) or, to the knowledge of the Company, any director,
officer, employee, agent or Affiliate of the Company, is an individual or entity
(i) currently the subject of any sanctions administered or enforced by the
United States Government, including without limitation, the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMY”),
or other relevant sanctions authority (“Sanctions”), (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

6.23    PATRIOT Act.

To the extent applicable, each Borrower and each Subsidiary is in compliance, in
all material respects, with (a) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the PATRIOT Act.

6.24    Anti-Corruption Laws.

The Loan Parties and their Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, except in such instances in which the failure to comply therewith
would not reasonably be expected to have a Material Adverse Effect. To the
extent applicable,

 

91



--------------------------------------------------------------------------------

no part of the proceeds of any Loan will be used by any Loan Party, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or any similar laws, rules or
regulations issued, administered or enforced by any Governmental Authority
having jurisdiction over any Borrower or any other Loan Party.

6.25    EEA Financial Institution.

No Loan Party is an EEA Financial Institution.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Obligations arising solely under Secured Swap Agreements
and Secured Treasury Management Agreements and other than contingent obligations
that survive the termination of this Agreement and as to which no claim has been
asserted) hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and shall cause each Subsidiary
to:

7.01    Financial Statements.

Deliver to the Administrative Agent:

(a)    as soon as available, and in any event within ninety days after the end
of each fiscal year of the Parent, a consolidated and consolidating (by business
unit) balance sheet of the Parent and its consolidated Subsidiaries as at the
end of such fiscal year, and the related consolidated and consolidating (by
business unit) statements of income or operations, changes in shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of PricewaterhouseCoopers LLP or
such other independent certified public accountant of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be prepared in accordance with GAAP and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and such consolidating statements to be
certified by a Responsible Officer of the Borrower Representative as fairly
presenting in all material respects in accordance with GAAP the financial
condition, results of operations, shareholders’ equity and cash flows of the
Parent and its consolidated Subsidiaries; and

(b)    as soon as available, and in any event within forty-five days after the
end of each of the first three fiscal quarters of each fiscal year of the
Parent, an unaudited consolidated and consolidating (by business unit) balance
sheet of the Parent and its consolidated Subsidiaries as at the end of such
fiscal quarter, and the related consolidated and consolidating (by business
unit) statements of income or operations, changes in shareholders’ equity and
cash flows for such fiscal quarter and for the portion of the Parent’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower Representative as fairly
presenting in all material respects in accordance with GAAP the financial
condition, results of operations, shareholders’ equity and

 

92



--------------------------------------------------------------------------------

cash flows of the Parent and its consolidated Subsidiaries, subject only to
normal year-end audit adjustments and the absence of footnotes, and such
consolidating statements to be certified by a Responsible Officer of the
Borrower Representative to the effect that such statements are fairly stated in
all material respects when considered in relation to the consolidated financial
statements of the Parent and its consolidated Subsidiaries.

7.02    Certificates; Other Information.

Deliver to the Administrative Agent:

(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower Representative, including a calculation of
the Cumulative Credit;

(c)    no later than 60 days after the beginning of each fiscal year of the
Parent, beginning with the fiscal year commencing January 1, 2015, an annual
business plan and budget of the Parent and its Subsidiaries containing, among
other things, projected financial statements of the Parent and its Subsidiaries
for each quarter of such fiscal year;

(d)    except to the extent publicly available, promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the equityholders of the Parent, and copies of
all annual, regular, periodic and special reports and registration statements
which a Loan Party may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto;

(e)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a certificate of a Responsible Officer of the Borrower
Representative containing information regarding the amount of all Acquisitions,
the purchase price for which exceeded the Threshold Amount, that occurred during
the period covered by such financial statements; and

(f)    promptly after any request by the Administrative Agent or any Lender,
copies of any audit reports, management representation letters or written
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Parent by independent accountants in connection
with the audit or review of the Parent’s financial statements referred to in
Sections 7.01(a) and (b);

(g)    promptly after the furnishing thereof, copies of any material statement
or report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;

(h)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

93



--------------------------------------------------------------------------------

(i)    promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and

(j)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a certificate of a Responsible Officer of the Borrower
Representative listing (i) all applications by any Loan Party, if any, for
registered Copyrights, Patents or Trademarks (each such term as defined in the
Security Agreement) made since the date of the prior certificate (or, in the
case of the first such certificate, the Closing Date) and (ii) all issuances of
registrations or letters on existing applications by any Loan Party for
registered Copyrights, Patents and Trademarks (each such term as defined in the
Security Agreement) received since the date of the prior certificate (or, in the
case of the first such certificate, the Closing Date).

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02 may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which a Borrower posts such documents, or
provides a link thereto on such Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on a Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (i) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent upon its request or any Lender upon its
request to the Borrower Representative to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender (provided, that delivery shall be deemed effective upon
electronic delivery in accordance with the above provisions of this paragraph)
and (ii) the Borrowers shall notify the Administrative Agent (by facsimile or
e-mail) of the posting of any such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates
(“Private Information”), or the respective securities of any of the foregoing,
and who may be engaged in investment and other market-related activities with
respect to such Person’s securities. Unless otherwise marked as “PUBLIC”
prominently on the first page thereof, all Borrower Materials are to be
considered Private Information. The Administrative Agent, the Arrangers and the
Lenders each agree and acknowledge that (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated as “Public Side Information.”

 

94



--------------------------------------------------------------------------------

7.03    Notices.

(a)    Promptly upon (and in any event, within five Business Days after) any
Responsible Officer of any Loan Party obtaining knowledge thereof, notify the
Administrative Agent of the occurrence of any Default (to the extent such
Default remains in existence).

(b)    Promptly upon (and in any event, within five Business Days after) any
Responsible Officer of any Loan Party obtaining knowledge thereof, notify the
Administrative Agent of any matter that has resulted or would reasonably be
expected to result in a Material Adverse Effect.

(c)    Promptly upon (and in any event, within five Business Days after) any
Responsible Officer of any Loan Party obtaining knowledge thereof, notify the
Administrative Agent of the occurrence of any ERISA Event.

(d)    Promptly (and in any event, within five Business Days) notify the
Administrative Agent of any material change in accounting policies or financial
reporting practices by the Parent or any Subsidiary, including any determination
by a Borrower referred to in Section 2.10(b).

(e)    Upon the reasonable written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders reasonably believe has caused (or
would be reasonably expected to cause) the representations and warranties set
forth in Section 6.09 to be untrue in any material respect, furnish or cause to
be furnished to the Administrative Agent, at the Loan Parties’ expense, a report
of an environmental assessment of reasonable scope, form and depth, (including,
where appropriate, invasive soil or groundwater sampling) by a consultant
acceptable to the Administrative Agent as to the nature and extent of the
presence of any Hazardous Materials on any real properties owned by a Loan Party
and as to the compliance by any Loan Party or any of its Subsidiaries with
Environmental Laws at such real properties, in each case solely as it relates to
such event or condition. If the Loan Parties fail to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request then the Administrative Agent may arrange for the same, and the Loan
Parties hereby grant to the Administrative Agent and its representatives access
to such real properties to undertake such an assessment (including, where
appropriate, invasive soil or groundwater sampling). The cost of any assessment
arranged for by the Administrative Agent pursuant to this provision will be
payable by the Loan Parties on demand and added to the obligations secured by
the Collateral Documents.

Each notice pursuant to this Section 7.03(a) through (e) shall be accompanied by
a statement of a Responsible Officer of the Borrower Representative setting
forth details of the occurrence referred to therein and stating what action the
applicable Loan Party has taken and proposes to take with respect thereto. Each
notice pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

7.04    Payment of Obligations.

Pay and discharge all its material obligations and liabilities, including (a)
all federal and other material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, prior to delinquency or
the date on which penalties attach thereto, unless the same are being contested
in

 

95



--------------------------------------------------------------------------------

good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Loan Party or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
(other than Permitted Liens) upon its property; and (c) all Indebtedness with an
outstanding principal amount in excess of the Threshold Amount, as and when due
and payable, but subject to applicable grace and notice periods and to the terms
of the Subordination Agreements and any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.

7.05    Preservation of Existence, Etc.

(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

(b)    Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(c)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

(d)    Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation or non-renewal
of which would reasonably be expected to have a Material Adverse Effect.

7.06    Maintenance of Properties.

(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and damage by casualty excepted, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(b)    Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

7.07    Maintenance of Insurance.

(a)    Maintain with financially sound and reputable insurance companies not
Affiliates of any Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

(b)    Without limiting the foregoing, (i) maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent, (ii) furnish to the Administrative Agent
evidence of the renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof, and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area.

 

96



--------------------------------------------------------------------------------

(c)    Cause the Administrative Agent and its successors and/or assigns to be
named as lender’s loss payee or mortgagee as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Administrative Agent, that
it will give the Administrative Agent thirty days (or if the applicable
insurance provider will not provide thirty days’ notice, such lesser amount as
reasonably agreed by the Administrative Agent) prior written notice before any
such policy or policies shall be altered or canceled.

7.08    Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

7.09    Books and Records.

(a)    Maintain proper books of record and account, in which full, true and
correct entries in all material respects in conformity with GAAP consistently
applied (except for changes in the application of which the Parent’s accountants
concur) shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be.

(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

7.10    Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrowers and at such
reasonable times during normal business hours and as often as may be desired,
upon reasonable advance notice to the Borrower Representative; provided,
however, that (a) so long as no Default exists, the Borrowers shall only be
required to pay for the expense of one such visit during any fiscal year of the
Parent and (b) when a Default exists the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and without
advance notice. Lenders may participate in any such visit or inspection, at
their own expense (unless a Default exists, in which event Borrowers shall
promptly reimburse all such expenses). Neither the Administrative Agent nor any
Lender shall have any duty to any Borrower to make any inspection, nor to share
any results of any inspection, appraisal or report with any Borrower, and shall
not incur any liability by reason of its failure to conduct or delay in
conducting such inspections. Borrowers acknowledge that all inspections,
appraisals and reports are prepared by the Administrative Agent and Lenders for
their purposes, and Borrowers shall not be entitled to rely upon them.

 

97



--------------------------------------------------------------------------------

7.11    Use of Proceeds.

Use the proceeds of the Credit Extensions only (a) to repurchase and repay the
Convertible Debentures, to refinance certain other existing Indebtedness, and in
each case to pay costs and expenses relating thereto, (b) to finance working
capital and capital expenditures and (c) for other general corporate purposes
(including Permitted Acquisitions and other Investments permitted hereunder),
provided that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.

7.12    Additional Subsidiaries.

(a)    Within thirty (30) days after the acquisition or formation of any
Domestic Subsidiary or any Subsidiary directly owned by a Domestic Subsidiary,
notify the Administrative Agent thereof in writing, together with the (i)
jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Parent or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and

(b)    Within thirty (30) days (or such later date as the Administrative Agent
may agree in its sole discretion) after the acquisition or formation of any
Subsidiary, if such Person is a Domestic Subsidiary, cause such Person to (x)
become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (y) deliver to the Administrative Agent
documents of the types referred to in Sections 5.01(f) and (g) and, if requested
by the Administrative Agent, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (x)), all in form,
content and scope satisfactory to the Administrative Agent.

(c)    Upon the guarantee by any Subsidiary of any Indebtedness incurred
pursuant to Section 8.03(g), concurrently with the provision of such guarantee,
to the extent such Subsidiary is not a Guarantor hereunder, cause such
Subsidiary to (x) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (y) deliver to
the Administrative Agent documents of the types referred to in Sections 5.01(f)
and (g) and, if requested by the Administrative Agent, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (x)), all in form, content and scope satisfactory to the Administrative
Agent.

7.13    ERISA Compliance.

Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.

 

98



--------------------------------------------------------------------------------

7.14    Pledged Assets.

(a)    Equity Interests. Cause (a) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary (other than the Equity Interests of any
member of the GST Group and (after the OldCo Petition Date) of OldCo, in each
case until pledged as Collateral) and (b) 65% of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary directly owned by a Loan Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent,
for the benefit of the holders of the Obligations, pursuant to the terms and
conditions of the Collateral Documents, together with, if requested by the
Administrative Agent, opinions of counsel and any filings and deliveries
necessary in connection therewith to perfect the security interests therein, all
in form and substance reasonably satisfactory to the Administrative Agent (it
being understood that this Section 7.14(a) shall (x) with respect to any
certificated Equity Interests of any Foreign Subsidiary owned by a Domestic
Subsidiary, only require delivery of such certificated Equity Interests in
accordance with Section 7.17 or within thirty (30) days after the formation or
acquisition, directly or indirectly, of such Foreign Subsidiary and (y) only
require perfection of the Administrative Agent’s security interest under the Law
of the jurisdiction of organization of a Foreign Subsidiary (i) within ninety
(90) days (or such longer period as the Administrative Agent permits in its sole
discretion) of the request of the Administrative Agent (which request shall be
deemed made on the Closing Date with respect to Foreign Subsidiaries subject to
the following clause (ii) on the Closing Date) and (ii) if the Equity Interests
of such Foreign Subsidiary are uncertificated and such Foreign Subsidiary is a
Subsidiary of the Parent with assets that have an aggregate net book value of
more than $15,000,000).

(b)    Other Property. Cause all property (other than Excluded Property) of each
Loan Party to be subject at all times to first priority, perfected and, in the
case of owned real property, title insured Liens in favor of the Administrative
Agent to secure the Obligations pursuant to the Collateral Documents or, with
respect to any such property acquired subsequent to the Closing Date, such other
additional security documents as the Administrative Agent shall request (subject
to Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
request including filings and deliveries necessary to perfect such Liens,
Organization Documents, resolutions, Real Property Security Documents and
favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

7.15    Further Assurances

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject each Borrower’s and its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent, the Lenders, the L/C Issuer, the Treasury Management Banks and the Swap
Banks the rights

 

99



--------------------------------------------------------------------------------

granted or now or hereafter intended to be granted to them under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Borrower or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

7.16    Subordinated Indebtedness.

Maintain each Subordination Agreement in full force and effect and cause (a) all
Indebtedness owing to GST LLC evidenced by the Coltec Subordinated Note, (b) all
Indebtedness owing to GST LLC evidenced by the Stemco Subordinated Note, (c) all
Indebtedness owing to GST LLC under the Coltec/Stemco Subordinated Guaranty and
(d) all other Subordinated Indebtedness to be, in each case, at all times
subordinated to the full and final payment of the Obligations pursuant to the
terms of the Subordination Agreements.

7.17    Post-Closing Matters.

Deliver to the Administrative Agent within thirty (30) days of the Closing Date
(or such longer period as the Administrative Agent permits in its sole
discretion) all certificates evidencing the certificated Equity Interests of
Foreign Subsidiaries pledged to the Administrative Agent pursuant to the
Security Agreement, together with duly executed in blank and undated stock
powers attached thereto.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Obligations arising solely under Secured Swap Agreements
and Secured Treasury Management Agreements and other than contingent obligations
that survive the termination of this Agreement and as to which no claim has been
asserted) hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

8.01    Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)    Liens pursuant to any Loan Document (including, for the avoidance of
doubt, liens securing any Secured Swap Agreement and any Secured Treasury
Management Agreement);

(b)    Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals, refinancings, modifications or extensions thereof, provided that (i)
the property covered thereby is not changed in any material respect, (ii) the
amount secured or benefited thereby is not increased except as permitted by
Section 8.03(b), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal, refinancing, modification or extension of
the obligations secured or benefited thereby is permitted by Section 8.03(b);

(c)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

100



--------------------------------------------------------------------------------

(d)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, repairmen and suppliers and other Liens imposed by law
or pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens (i) secure only amounts
not overdue by more than 60 days and no other action has been taken to enforce
the same or (ii) are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;

(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)    deposits to secure the performance of tenders, bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, indemnity and performance bonds, letters of credit, bankers’ acceptances
and other obligations of a like nature incurred in the ordinary course of
business;

(g)    (i) easements, rights-of-way, covenants, restrictions, encroachments,
reservations, survey exceptions, exceptions in title insurance policies and
other similar encumbrances affecting real property which, (A) do not in any case
secure any monetary obligation or materially detract from the value of the
property subject thereto for purposes of the business or materially interfere
with the ordinary conduct of the business of the applicable Person or (B) are
being contested in good faith by appropriate proceedings and (ii) any other Lien
or exception to coverage described in mortgagee policies of title insurance
issued in favor of and accepted by the Administrative Agent;

(h)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);

(i)    Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (including accessions thereto and
proceeds thereof), (ii) the Indebtedness secured thereby does not exceed the
cost (negotiated on an arm’s length basis) of the property being acquired on the
date of acquisition plus the cost of constructing any improvements related to
assets being financed solely by the same financing source and (iii) such Liens
attach to such property concurrently with or within ninety days after the
acquisition thereof (or completion of construction thereof or improvement
thereon);

(j)    Leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of any Loan Party or any
of its Subsidiaries;

(k)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases or other obligations not constituting
Indebtedness and permitted by this Agreement;

(l)    normal and customary rights of setoff, revocation, refund or chargeback
upon deposits of (i) cash in favor of banks or other depository institutions and
(ii) Cash Equivalents or Approved Short-Term Investments for normal and
customary fees associated with any account in which the same is maintained;

 

101



--------------------------------------------------------------------------------

(m)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(n)    Liens of sellers of goods to any Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

(o)    Liens in favor of (i) GST LLC in the Membership Interests pursuant to the
CIP/GGB Pledge Agreement, provided that such Liens shall at all times be
subordinate to the Administrative Agent’s Liens therein in accordance with the
terms of the Coltec Subordination Agreement, and (ii) GST LLC (as successor by
merger to Stemco LP (DE)) in the general partnership interests in Stemco LP (TX)
and in the stock of Stemco Products, Inc. (as successor by merger to Stemco
Holdings) pursuant to the Stemco Pledge Agreement, provided that such Liens
shall at all times be subordinate to the Administrative Agent’s Liens therein in
accordance with the terms of the Stemco Subordination Agreement;

(p)    Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.14(a);

(q)    Liens encumbering only assets of Foreign Subsidiaries securing
Indebtedness of Foreign Subsidiaries permitted hereunder in an aggregate amount
outstanding not exceeding $50,000,000 at any time;

(r)    Liens (i) in favor of credit card companies pursuant to agreements
therewith and (ii) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation and exportation of goods in the ordinary course of business;

(s)    Liens on assets or property of a Person at the time such Person becomes a
Subsidiary; provided, that such Liens are not created or incurred in connection
with, or in contemplation of, such other Person becoming such a Subsidiary;
provided, further, that such Liens may not extend to any other property owned by
any Borrower or any other Subsidiary (other than pursuant to after acquired
property clauses in effect at the time such Person becomes a Subsidiary that
attach to other property acquired by such Person at the time such property is
acquired);

(t)    Liens on assets or property at the time any Borrower or a Subsidiary
acquired the assets or property, including any acquisition by means of a merger,
amalgamation or consolidation with or into a Borrower or a Subsidiary; provided,
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; provided, further, that the Liens may not
extend to any other property owned by any Borrower or any Subsidiary (other than
any additions or accessions to the assets or property so acquired);

(u)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into in the
ordinary course of business;

(v)    Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;

 

102



--------------------------------------------------------------------------------

(w)    any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement securing
obligations of such joint venture or pursuant to any joint venture or similar
agreement;

(x)    any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of a Borrower or any
Subsidiary, under any indenture issued in escrow pursuant to customary escrow
arrangements pending the release thereof, or under any indenture pursuant to
customary discharge, redemption or defeasance provisions;

(y)    in the case of real property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

(z)    Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (d) of the definition thereof;

(aa)    Liens securing insurance premium financing arrangements; provided, that
such Liens are limited to securing the applicable unearned insurance premiums;

(bb)    during the period commencing on the date the OldCo/New Coltec Merger is
consummated and ending on the earlier of (i) the date the Deferred Contribution
is paid and (ii) the first anniversary of the Modified Joint Plan Effective
Date, the Deferred Contribution Liens;

(cc)    other Liens securing Indebtedness and other obligations permitted
hereunder in an aggregate amount outstanding not exceeding $25,000,000 at any
time.

8.02    Investments.

Make any Investments, except:

(a)    Investments held by a Borrower or such Subsidiary in the form of cash,
Cash Equivalents, Approved Short-Term Investments and the GIC;

(b)    Investments and binding commitments to make Investments existing as of
the Closing Date and set forth in Schedule 8.02 (including Investments in the
GST Group), and Investments consisting of any extension, modification or renewal
of any Investment existing on the Closing Date and set forth on Schedule 8.02;

(c)    Investments in any Person that is a Loan Party prior to giving effect to
such Investment; provided that no Investments in OldCo shall be permitted under
this Section 8.02 at any time prior to the OldCo Petition Date, other than the
Coltec/OldCo Merger and the OldCo Investments (to the extent made prior to the
OldCo Petition Date);

(d)    Investments existing as of the Closing Date in any Subsidiary that is not
a Loan Party and Investments on or after the Closing Date by any Subsidiary that
is not a Loan Party in any other Subsidiary that is not a Loan Party;

(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

103



--------------------------------------------------------------------------------

(f)    Investments received in compromise or resolution of litigation,
arbitration or other disputes;

(g)    Guarantees permitted by Section 8.03;

(h)    Permitted Acquisitions;

(i)    loans and advances to officers, directors, employees or consultants
(i) in the ordinary course of business in an aggregate outstanding amount not to
exceed $30,000,000 in the aggregate at any one time outstanding, (ii) in respect
of payroll payments and expenses in the ordinary course of business and (iii) in
connection with such person’s purchase of common Equity Interests of the Parent
solely to the extent that the amount of such loans and advances shall be
contributed to the Parent in cash as common equity;

(j)    advances to suppliers in the ordinary course of business, not to exceed
$2,500,000 in the aggregate at any one time outstanding;

(k)    Investments in securities or other assets not constituting Cash
Equivalents and received as consideration for assets sold, leased or otherwise
transferred in accordance with Section 8.05 or such other sales and transfers
not constituting Dispositions and not prohibited by the terms hereof;

(l)    Investments made by any Foreign Subsidiary in the ordinary course of
business in connection with the financing of international trading transactions,
in export notes, trade credit assignments, bankers’ acceptances, guarantees and
instruments of a similar nature;

(m)    any Swap Contract permitted under Section 8.03(d);

(n)    any Investment acquired by any Borrower or any Subsidiary (i) in exchange
for any other Investment or accounts receivable held by such Borrower or such
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other Investment or
accounts receivable, or (ii) as a result of a foreclosure by any Borrower or any
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(o)    Investments the payment for which consists of Equity Interests of the
Parent (other than Disqualified Stock);

(p)    Investments in any Person to the extent such Investments consist of (i)
prepaid expenses, (ii) negotiable instruments held for collection and (iii)
deposits made in the ordinary course of business with respect to leases,
utilities, workers’ compensation, indemnity and performance bonds, surety and
appeals bonds and similar obligations;

(q)    Investments made after the date hereof in an amount not to exceed
$125,000,000 in the aggregate at any one time outstanding, in (i) the GST Group
at any time prior to the Modified Joint Plan Effective Date, (ii) joint ventures
and (iii) Foreign Subsidiaries (which, for the avoidance of doubt, shall be
deemed to include, without duplication, any Investment made by a Foreign
Subsidiary using the proceeds of an Investment in such Foreign Subsidiary
substantially concurrently with (or within 180 days of) receipt of such
proceeds, without the need to separately account for such Investment by a
Foreign Subsidiary as an Investment made in reliance on any other subsection of
this Section 8.02); provided, that Investments made after the date hereof in
joint ventures and Foreign Subsidiaries shall not exceed $75,000,000 in the
aggregate at any one time outstanding;

 

104



--------------------------------------------------------------------------------

(r)    Investments made using the Cumulative Credit then available;

(s)    other Investments in an amount not to exceed $125,000,000 in the
aggregate at any one time outstanding; and

(t)    to the extent made after the OldCo Petition Date, the OldCo Investments.

8.03    Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness under the Loan Documents;

(b)    Indebtedness of the Parent and its Subsidiaries set forth in Schedule
8.03 and any refinancings, renewals and extensions thereof; provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing or extension and by an amount
equal to any existing commitments unutilized thereunder, and (ii) the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, renewal or extension are no less favorable in any material respect
to the Loan Parties and their Subsidiaries or the Lenders than the terms of the
Indebtedness being refinanced, renewed or extended (it being acknowledged that
the interest rate thereon may be increased to a market rate);

(c)    intercompany Indebtedness permitted under Section 8.02; provided that in
the case of Indebtedness owing by a Loan Party to a Subsidiary that is not a
Loan Party, (i) such Indebtedness shall be subordinated to the Obligations in a
manner and to an extent reasonably acceptable to the Administrative Agent and
(ii) such Indebtedness shall not be prepaid unless no Default exists immediately
prior to or after giving effect to such prepayment;

(d)    obligations (contingent or otherwise) of any Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e)    purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by any Borrower or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof, provided that (i) the total of all such Indebtedness for
all such Persons taken together shall not exceed an aggregate principal amount
of $100,000,000 at any one time outstanding; (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed; and (iii)
no such Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

 

105



--------------------------------------------------------------------------------

(f)    Indebtedness under the Convertible Debentures in a maximum principal
amount of $172,500,000 in the aggregate at any one time outstanding;

(g)    any Indebtedness; provided that (i) both before and after giving effect
to the incurrence of such Indebtedness and the application of the proceeds
thereof, the Consolidated Net Leverage Ratio is not more than 3.75 to 1.00 and
the Parent is otherwise in compliance with the financial covenants in Section
8.11, in each case on a Pro Forma Basis, with such financial covenants
recomputed for the four-quarter period for which financial statements been most
recently delivered to the Administrative Agent pursuant to Section 7.01, (ii) no
Default shall exist at the time of, or would result from, the incurrence of such
Indebtedness, (iii) the maturity date of such Indebtedness shall be at least 181
days after the latest maturity of any Loans hereunder, (iv) such Indebtedness is
not subject to any amortization payments or any mandatory prepayments or sinking
fund payments (other than in connection with a change of control, asset sale or
event of loss and customary acceleration rights after an event of default) in
each case prior to the date at least 181 days after the latest maturity of any
Loans hereunder and (v) unless approved by the Administrative Agent, such
Indebtedness is on terms and conditions that are not materially more restrictive
than the terms and conditions of this Agreement and the other Loan Documents;
provided, further that any such Indebtedness may be refinanced, renewed or
extended so long as (x) the amount of such Indebtedness is not increased at the
time of such refinancing, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing or extension and by an
amount equal to any existing commitments unutilized thereunder and (y) such
Indebtedness continues to satisfy the requirements of clauses (iii), (iv) and
(v) in this subsection (g) and the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, renewal or
extension are no less favorable in any material respect to the Loan Parties and
their Subsidiaries or the Lenders than the terms of the Indebtedness being
refinanced, renewed or extended (it being acknowledged that the interest rate
thereon may be increased to a market rate);

(h)    Subordinated Indebtedness that is subject at all times to subordination
pursuant to the provisions of a Subordination Agreement;

(i)    Earn-Out Obligations incurred in connection with Permitted Acquisitions
and other Acquisitions permitted pursuant to Section 8.02;

(j)    Indebtedness from any Loan Party to any other Loan Party in connection
with the ordinary course operation of the Loan Parties’ cash management system;

(k)    Indebtedness of CFCL owed to foreign entities within the GST Group, so
long as the net proceeds of such Indebtedness are held by CFCL in a segregated
account and used solely for investments in Cash Equivalents or Approved Short
Term Investments;

(l)    Indebtedness of any Borrower or any Subsidiary existing or arising under
any Secured Treasury Management Agreements or other Treasury Management
Agreement entered into in the ordinary course of business;

(m)    any Guarantee provided by STEMCO Kaiser Incorporated, a Michigan
corporation, in connection with the Stemco Kaiser Ad Valorem Tax Relief
Transaction;

(n)    Indebtedness of Foreign Subsidiaries in a maximum principal amount of
$50,000,000;

 

106



--------------------------------------------------------------------------------

(o)    reimbursement obligations in respect of surety and appeal bonds,
indemnity and performance bonds, letters of credit, bankers’ acceptances and
other obligations of a like nature incurred in the ordinary course of business;

(p)    other Indebtedness in an amount not to exceed $25,000,000 in the
aggregate at any one time outstanding; and

(q)    Guarantees with respect to Indebtedness of any Loan Party permitted under
this Section 8.03; provided that if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty and the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness.

8.04    Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) a
Borrower may merge or consolidate with another Borrower (or liquidate and
contribute all its assets to another Borrower), (b) Coltec and OldCo may
consummate the Coltec/OldCo Merger in accordance with the Modified Joint Plan of
Reorganization, provided that, automatically upon consummation of the
Coltec/OldCo Merger and without further action by any Person, Coltec shall no
longer constitute (or have any rights or obligations as) a Borrower hereunder or
under any other Loan Document (and, for the avoidance of doubt, OldCo shall not
become or be a Borrower upon consummation of the Coltec/OldCo Merger and any
rights or obligations of OldCo as a Borrower transferred or assumed by operation
of law by virtue of the Coltec/OldCo Merger shall be deemed rescinded and
released without any further action by any party to this Agreement), (c) OldCo
and New Coltec may consummate the OldCo/New Coltec Merger in accordance with the
Modified Joint Plan of Reorganization, (d) a Borrower may merge or consolidate
with any Subsidiary, and a Subsidiary may liquidate and contribute all its
assets to a Borrower, provided that in each case such Borrower shall be the
continuing or surviving Person, (e) any Loan Party other than a Borrower may
merge or consolidate with (or liquidate and contribute its assets to) any other
Loan Party other than a Borrower, (f) any Foreign Subsidiary may be merged or
consolidated with or into any Loan Party provided that such Loan Party shall be
the continuing or surviving Person, (g) any Foreign Subsidiary may be merged or
consolidated with or into any other Foreign Subsidiary, (h) any Borrower or
Subsidiary may merge or consolidate with any other Person so long as (i) the
merger or consolidation constitutes a Permitted Acquisition, (ii) if such merger
or consolidation involves a Borrower, such Borrower is the surviving entity, and
(iii) if such merger or consolidation involves a Subsidiary (other than a
Borrower), either such Subsidiary is the surviving entity or the other Person
party to such merger or consolidation is the surviving entity and complies with
Sections 7.12 and 7.14, (i) any Subsidiary that is not a Material Subsidiary may
dissolve or liquidate if the Borrower Representative determines in good faith
that such dissolution or liquidation is in the best interests of the Loan
Parties and is not materially disadvantageous to the Lenders, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, (j) to the extent not otherwise permitted under the foregoing
clauses, any Wholly Owned Subsidiary that has sold, transferred or otherwise
disposed of all or substantially all of its assets in connection with a
Disposition permitted under this Agreement and no longer conducts any active
trade or business may be liquidated, wound up and dissolved, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom and (k) Dispositions permitted by Section 8.05.

 

107



--------------------------------------------------------------------------------

8.05    Dispositions.

Make any Disposition unless (a) at least 80% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneous with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (b) such transaction does not involve
the sale or other disposition of a minority equity interest in any Subsidiary,
(c) no Default or Event of Default has occurred and is continuing both
immediately prior to and after giving effect to such Disposition, (d) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05, and
(e) the aggregate net book value of all of the assets sold or otherwise disposed
of by the Parent and its Subsidiaries in all such transactions occurring during
any fiscal year shall not exceed 10% of Consolidated Total Assets as set forth
in the most recent financial statements delivered pursuant to Section 7.01(a).

8.06    Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a)    each Subsidiary may make Restricted Payments to Persons that own Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b)    the Parent and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests of such Person;

(c)    the Parent may repurchase, retire or otherwise acquire for value its
Equity Interests held by any future, present or former employee, director,
officer or consultant of the Parent or any Subsidiary pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or other agreement or arrangement, in an amount not to exceed $20,000,000
in any fiscal year of the Parent, provided that, the amount of Restricted
Payments permitted under this clause (d) may be increased for any fiscal year by
(i) 100% of the amount of unused Restricted Payments permitted under this clause
(d) for the immediately preceding fiscal year (provided that (x) Restricted
Payments incurred under this clause (d) in any fiscal year shall be applied to
the permitted amount set forth above for such fiscal year until such permitted
amount is exhausted, prior to being applied to any unused amounts for the
immediately preceding fiscal year and (y) unused Restricted Payments permitted
under this clause (d) for any fiscal year may only be used in the immediately
succeeding fiscal year and not in any subsequent fiscal year), (ii) the cash
proceeds of key man life insurance policies received by the Parent or any
Subsidiary after the Closing Date and (iii) the cash and Cash Equivalent
proceeds (net of direct costs incurred in connection therewith, including legal,
accounting and investment banking fees, sales commissions and underwriting
discounts, and taxes paid or estimated to be payable as a result thereof)
received by the Parent or any Subsidiary from any sale of Equity Interests
(other than Disqualified Stock) of the Parent to employees, directors, officers
or consultants of the Parent or any Subsidiary that occurs after the Closing
Date (but only to the extent such proceeds do not increase the Cumulative
Credit);

(d)    so long as no Default exists or would result therefrom, the Parent may
(i) pay dividends in respect of its common Equity Interests in an aggregate
amount not to exceed $30,000,000 in any fiscal year, (ii) repurchase its common
Equity Interests with proceeds of Indebtedness incurred pursuant to Section
8.03(g), in an aggregate amount not to exceed $80,000,000 during the term of
this Agreement and (iii) make other Restricted Payments in an aggregate amount
not to exceed $75,000,000 during the term of this Agreement;

 

108



--------------------------------------------------------------------------------

(e)    the Parent may make Restricted Payments using the Cumulative Credit then
available;

(f)    the Parent may make Restricted Payments for the repayment and/or
repurchase (whether at maturity, by tender offer or by privately negotiated
purchases) of the Convertible Debentures;

(g)    the Parent may make Restricted Payments in connection with the exercise
of the Issuer Purchased Call Option Transaction, dated as of October 21, 2005,
as evidenced by a confirmation bearing Transaction Reference Number 19957, as
amended, entered into by the Parent and Bank of America in connection with the
issuance of the Convertible Debentures; and

(h)    New Coltec or Parent may make Restricted Payments pursuant to and in
accordance with the Asbestos Trust Option.

8.07    Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Parent and its Subsidiaries on the Closing Date (or
any reasonable expansion or extension thereof) or any business substantially
related, similar (including any business that manufactures products and provides
related services for sale to industrial customers) or incidental thereto.

8.08    Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted (including transactions with
the GST Group and OldCo) by this Agreement; provided, that such transactions
shall remain subject to any other applicable limitations, restrictions and
requirements set forth in this Agreement, (d) reasonable compensation and
reimbursement of expenses of officers and directors for services actually
rendered in the ordinary course of business and payment of reasonable directors’
fees and indemnities, (e) transactions contemplated by the Intercompany Services
Agreements and transactions between the Parent and its Subsidiaries and the GST
Group or OldCo and its Subsidiaries contemplated by orders approved by the
Bankruptcy Court, (f) the New Coltec Keepwell and transactions between New
Coltec and OldCo contemplated thereby, (g) the Intercompany
Assignments/Amendments, (h) the Coltec Contribution/Disposition, (i) the
OldCo/New Coltec Distribution/Assumption, (j) the OldCo Investments and (k)
except as otherwise specifically limited in this Agreement, other transactions
which are entered into in the ordinary course of such Person’s business on terms
and conditions substantially as favorable to such Person as would be obtainable
by it in a comparable arms-length transaction with a Person other than an
officer, director or Affiliate.

8.09    Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts the ability of any such Person to (a) make Restricted Payments to any
Loan Party, (b) pay any Indebtedness or other obligations owed to any Loan
Party, (c) make loans or advances to any Loan Party, (d) transfer any of its
property to any Loan Party, (e) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extensions
thereof or (f) act as a Loan

 

109



--------------------------------------------------------------------------------

Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extensions thereof, except (in respect of any of the matters
referred to in clauses (a)-(d) above) for (i) this Agreement and the other Loan
Documents, (ii) any document or instrument governing Indebtedness incurred
pursuant to Section 8.03(e), provided that any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith, (iii) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien, (iv)
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 8.05 pending the consummation of
such sale, (v) any agreement governing Indebtedness incurred pursuant to
Section 8.03(g), (vi) to the extent solely relating to Foreign Subsidiaries, any
document governing Indebtedness permitted by Section 8.03(n), (vii) customary
provisions in leases, licenses and other contracts restricting the assignment
thereof or, with respect to leases or licenses of real or personal property, the
assignment of the property subject thereto, (viii) agreements acquired in any
Permitted Acquisitions so long as such agreements were not entered into in
anticipation of such Permitted Acquisition, the restriction is not applicable to
any Person other than the Person or the assets of the Person so acquired, and
such agreements do not prohibit any of the transactions or Liens contemplated by
the Loan Documents and (ix) customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures constituting Investments
permitted by Section 8.02 and applicable solely to such joint venture or the
Equity Interests therein.

8.10    Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

8.11    Financial Covenants.

(a)    Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter of the Parent to be greater than 4.0
to 1.0.

(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent to be less than
2.5 to 1.0.

8.12    Prepayment of Other Indebtedness, Etc.

(a)    Make any payment of principal or interest, or other amount on any
Subordinated Indebtedness in violation of the Subordination Agreement relating
to such Subordinated Indebtedness or any other subordination provisions
applicable thereto.

(b)    Make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
repurchase, refinance or exchange of any Indebtedness incurred or maintained in
reliance on Section 8.03(g).

(c)    Amend, modify or change the terms of any Subordinated Indebtedness if
such amendment or modification would add or change any terms in a manner
materially adverse to the Parent or any Subsidiary (including any amendment or
modification that would shorten the final maturity or average life to maturity
or require any payment to be made sooner than originally scheduled or increase
the interest rate applicable thereto).

 

110



--------------------------------------------------------------------------------

(d)    Make any payment or contribution in connection with the bankruptcy
proceedings of OldCo, GST LLC, Garrison and Anchor Packing Company made for the
purposes of obtaining the benefit of a claims injunction under 11 U.S.C.
§524(g)(1) and (4), other than the Deferred Contribution, the OldCo Investments,
the Asbestos Trust Option, the Excess Asbestos Insurance Recovery Contributions,
the Canadian Settlement Amount, payments required by the New Coltec Keepwell
under and in compliance with Sections 8.02(r) or (s) and Investments in GST LLC,
not to exceed $100,000,000 in the aggregate, under and in compliance with
Sections 8.02(q), (r) or (s).

(e)    Permit (i) the amendment, modification or change to any terms of the
Modified Joint Plan of Reorganization not otherwise approved by the
Administrative Agent (with the consent of the Required Lenders) in writing if
such amendment, modification or change would be materially adverse to the
Lenders, the Parent, any Subsidiary, OldCo or any member of the GST Group
(including any amendment or modification that would modify the conditions to, in
a manner materially adverse to the Lenders, the Parent, any Subsidiary, OldCo or
any member of the GST Group, or add any conditions to, the effectiveness of the
Modified Joint Plan of Reorganization (it being acknowledged that waivers of
conditions to the effectiveness of the Modified Joint Plan of Reorganization in
accordance with the terms thereof shall not be so materially adverse)), (ii) the
withdrawal of the Modified Joint Plan of Reorganization (other than a
withdrawal, after the deadline provided in the Modified Joint Plan of
Reorganization for ballot certification by the balloting agent, resulting from
the failure of the Modified Joint Plan Vote Certification Date to occur), (iii)
the conversion of the Modified Joint Plan of Reorganization or the chapter 11
case of OldCo or any member of the GST Group to a proceeding under chapter 7 of
the Bankruptcy Code of the United States or (iv) any failure by any Loan Party,
Subsidiary, OldCo or any member of the GST Group to comply with its material
obligations pursuant to the Modified Joint Plan of Reorganization (including the
failure to make the Deferred Contribution prior to the date required to be paid
thereunder).

8.13    Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

(a)    Amend, modify or change its Organization Documents in a manner adverse in
any material respect to the Lenders.

(b)    Change its fiscal year.

(c)    Solely with respect to a Loan Party, without providing ten (10) days
prior written notice to the Administrative Agent (or such other notice agreed to
by the Administrative Agent), change its name, state of formation or form of
organization.

8.14    Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary, (a)
permit any Person (other than any Loan Party or any Wholly Owned Subsidiary of
the Parent) to own any Equity Interests of any Subsidiary of any Loan Party,
except to qualify directors where required by applicable law or to satisfy other
requirements of applicable law with respect to the ownership of Equity Interests
of Foreign Subsidiaries, (b) permit any Loan Party or any Subsidiary of any Loan
Party to issue or have outstanding any shares of Disqualified Stock (other than
the Asbestos Trust Option) or other preferred Equity Interests (other than
preferred Equity Interests owned by a Loan Party) or (c) create, incur, assume
or suffer to exist any Lien on any Equity Interests of any Subsidiary of any
Loan Party, except for Permitted Liens.

 

111



--------------------------------------------------------------------------------

8.15    Sanctions.

(a)    Directly or indirectly, use any Credit Extension or the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such Credit
Extension or the proceeds of any Credit Extension to any Person, to fund any
activities of or business with any Person, or in any country or territory, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any Person (including any Person
participating in the transaction, whether as lender, administrative agent,
arranger, underwriter, advisor, investor or otherwise) of Sanctions.

(b)    Directly or indirectly use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

8.16    Capital Expenditures.

Permit the aggregate amount of Consolidated Capital Expenditures (other than
Capital Expenditures financed with non-revolving Indebtedness permitted under
Section 8.03) to be greater than $100,000,000 in any fiscal year of the Parent;
provided that, the amount of permitted Consolidated Capital Expenditures set
forth above may be increased for any fiscal year by 100% of the amount of unused
permitted Consolidated Capital Expenditures for the immediately preceding fiscal
year (provided that (i) Consolidated Capital Expenditures in any fiscal year
shall be applied to the unused amounts for the prior fiscal year until such
unused amounts are exhausted, prior to being applied to the permitted amount for
a given fiscal year and (ii) unused permitted Consolidated Capital Expenditures
for any fiscal year may only be used in the immediately succeeding fiscal year
and not in any subsequent fiscal year).

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01    Events of Default.

Any of the following shall constitute an Event of Default:

(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02(b), 7.03(a),
7.05(a), 7.10, 7.11, 7.12, or 7.14 or Article VIII or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for the earlier of (i) thirty days after the date on which a
Responsible Officer of any Loan Party acquires knowledge thereof and (ii) the
date on which written notice thereof is delivered by the Administrative Agent or
any Lender to the Borrower Representative; or

 

112



--------------------------------------------------------------------------------

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
Compliance Certificate, Pro Forma Compliance Certificate, Loan Notice or Swing
Line Loan Notice delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or

(e)    Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount outstanding (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded (for the avoidance of doubt,
excluding (in the case of both this clause (B) and the preceding clause (A)) any
failure to make a payment on, or otherwise comply with, the terms of the Coltec
Subordinated Note or the Stemco Subordinated Note to the extent such payment or
compliance is prohibited by a Subordination Agreement); or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which any Borrower or any Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Borrower
or such Subsidiary as a result thereof is greater than the Threshold Amount; or

(f)    Insolvency Proceedings, Etc. Except in the case of an OldCo Petition: any
Borrower or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. Except in the case of an OldCo
Petition: (i) any Borrower or any Material Subsidiary becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within thirty days after its
issue or levy; or

 

113



--------------------------------------------------------------------------------

(h)    Judgments. There is entered against any Borrower or any Material
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty consecutive days during which a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or upon satisfaction in full
of all the Obligations (other than Obligations arising solely under any Secured
Swap Agreement or Secured Treasury Management Agreement and other than
contingent obligations that survive the termination of this Agreement and as to
which no claim has been asserted), ceases to be in full force and effect; or any
Loan Party or any other Person (other than the Administrative Agent, the L/C
Issuer, the Swing Line Lender, any Arranger or any other Lender) contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k)    Change of Control. There occurs any Change of Control; or

(l)    Invalidity of Subordination Provisions. The subordination provisions of
any Subordination Agreement or any of the documents evidencing or governing any
Subordinated Indebtedness shall, in whole or in any material part, terminate,
cease to be effective or cease to be legally valid, binding and enforceable
against any holder of the applicable Subordinated Indebtedness; or

(m)    GST Group and OldCo.

(i)     Any member of the GST Group that is a Domestic Subsidiary fails to join
as a Guarantor and pledge its assets as Collateral in the manner contemplated by
Sections 7.12 and 7.14 for Subsidiaries (including by delivering to the
Administrative Agent (x) a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose and (y) documents
of the types referred to in Sections 5.01(f) and (g) and, if requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity and binding effect and
enforceability of the documentation referred to in clause (x))) on the Modified
Joint Plan Effective Date; or

(ii)     any Loan Party fails to pledge its Equity Interests in the members of
the GST Group in the manner contemplated by Section 7.14(a) for Subsidiary
Equity

 

114



--------------------------------------------------------------------------------

Interests (including by delivering, if requested by the Administrative Agent,
opinions of counsel and any filings and deliveries necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Administrative Agent) on the Modified Joint Plan
Effective Date, provided that the Loan Parties shall not be required to pledge
more than 49.9% of the Equity Interests in the members of the GST Group until
the earlier of (A) the date that the Deferred Contribution has been paid and the
Deferred Contribution Liens have been released and (B) the date that is one year
from the Modified Joint Plan Effective Date; or

(iii)    the OldCo/New Coltec Merger is not consummated substantially
concurrently with the Modified Joint Plan Effective Date.

9.02    Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

9.03    Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

115



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Agreement, ratably among the Lenders, the
Swap Banks and the L/C Issuer in proportion to the respective amounts described
in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Secured Swap Agreement, (c) payments of amounts due under any Secured Treasury
Management Agreement and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, Swap Banks, Treasury Management Banks and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Treasury Management
Bank or Swap Bank, as the case may be. Each Treasury Management Bank or Swap
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

 

116



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATIVE AGENT

10.01    Appointment and Authority.

(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither any Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable), potential Swap Banks and potential Treasury
Management Banks) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
10.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article X and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

10.02    Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

117



--------------------------------------------------------------------------------

10.03    Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower Representative, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04    Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by

 

118



--------------------------------------------------------------------------------

it to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

10.05    Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

10.06    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower Representative. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower Representative, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders
and the Borrower Representative) (the “Resignation Effective Date”), then the
retiring Administrative Agent may (but shall not be obligated to) on behalf of
the Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law by notice in writing to the Borrower
Representative and such Person remove such Person as the Administrative Agent
and, with the consent of the Borrower Representative, the Required Lenders may
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

119



--------------------------------------------------------------------------------

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including, without limitation, (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Secured Parties and (B) in respect of any actions taken in connection
with transferring the agency to any successor Administrative Agent.

Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer and Swing Line Lender. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower Representative of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

120



--------------------------------------------------------------------------------

10.07    Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08    No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

10.09    Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 11.04) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

121



--------------------------------------------------------------------------------

The Lenders, L/C Issuer, Swing Line Lender, Swap Banks and potential Treasury
Management Banks (collectively with the Administrative Agent, the “Secured
Parties”) hereby irrevocably authorize the Administrative Agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (d) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

10.10    Collateral and Guaranty Matters.

Without limiting the provisions of Section 10.09, each Lender (including in its
capacities as a potential Treasury Management Bank and a potential Swap Bank)
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion (subject to the below provisions of this Section 10.10),
it being acknowledged and agreed that the Administrative Agent shall provide the
releases set forth in clause (c) below on or before the OldCo Petition Date so
long as the OldCo Petition Conditions are satisfied at such time:

(a)    to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than (A) contingent obligations that survive the

 

122



--------------------------------------------------------------------------------

termination of this Agreement and for which no claims have been asserted and (B)
obligations and liabilities arising under Secured Treasury Management Agreements
or Secured Swap Agreements as to which arrangements satisfactory to the
applicable Treasury Management Bank or Swap Bank have been made) and the
expiration or termination of all Letters of Credit, (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document or any Involuntary Disposition, or (iii) as approved in
accordance with Section 11.01;

(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i);

(c)    concurrently with (or in anticipation of) the OldCo Petition Date, to
release (i) OldCo from its obligations under the Guaranty, (ii) the Liens
granted to or held by the Administrative Agent under any Loan Document on the
Collateral of OldCo and (iii) the Liens granted to or held by the Administrative
Agent under any Loan Document in the Equity Interests of OldCo; and

(d)    to release any other Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10. In each case as specified above in this Section 10.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such items of Collateral from the security interest granted under
the Collateral Documents or to subordinate its interest in such items or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and under the circumstances set
forth above in this Section 10.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

10.11    Treasury Management Banks and Swap Banks.

No Treasury Management Bank or Swap Bank that obtains the benefit of Section
9.03, the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements except to the extent expressly

 

123



--------------------------------------------------------------------------------

provided herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Swap Bank, as the case may be. The Administrative
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Treasury Management Agreements and Secured Swap Agreements.

ARTICLE XI

MISCELLANEOUS

11.01    Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that

(a)    no such amendment, waiver or consent shall:

(i)    extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or of any mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);

(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest or Letter of Credit Fees at the Default Rate or (B) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C Borrowing or to reduce any fee payable hereunder;

(iv)    change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

 

124



--------------------------------------------------------------------------------

(v)    change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

(vi)    except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender directly affected thereby;

(vii)    except as expressly contemplated by Section 8.04(b), release any
Borrower or, except in connection with a merger or consolidation permitted under
Section 8.04 or a Disposition permitted under Section 8.05, all or substantially
all of the Guarantors without the written consent of each Lender directly
affected thereby, except to the extent the release of any Guarantor is permitted
pursuant to Section 10.10 (in which case such release may be made by the
Administrative Agent acting alone); or

(viii)    without the consent of Lenders (other than Defaulting Lenders) holding
in the aggregate at least a majority of the Revolving Commitments (or if the
Revolving Commitments have been terminated, the outstanding Revolving Loans (and
participations in any Swing Line Loans and L/C Obligations)), (i) waive any
Default or Event of Default for purposes of Section 5.02 for purposes of any
Revolving Loan Borrowing or L/C Credit Extension, (ii) amend, change, waive,
discharge or terminate Section 2.01(a), 2.02, 2.03, 2.05(b)(i) or 2.06 or any
term, covenant or agreement contained in Article VIII or Article IX or (iii)
amend or change any provision of this Section 11.01(a)(viii);

(b)    unless also signed by the L/C Issuer, no amendment, waiver or consent
shall (i) affect the rights or duties of the L/C Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it or (ii) amend Section 1.06 or the definition of “Alternative Currency”;

(c)    unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and

(d)    unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) any Subordination Agreement
may be amended, supplemented or modified on terms and conditions consented to in
writing by the Administrative Agent, (iii) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder (and
any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iv) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (v) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.

 

125



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, (x) this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Borrowers, the other Loan Parties and the
relevant Lenders providing such additional credit facilities (i) to add one or
more additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding hereunder and the accrued interest and fees
in respect thereof to share ratably in the benefits of this Agreement and the
other Loan Documents with the Loans and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders and (ii) to change, modify or alter
Section 2.13 or Section 9.03 or any other provision hereof relating to the pro
rata sharing of payments among the Lenders to the extent necessary to effectuate
any of the amendments (or amendments and restatements) enumerated in this
paragraph, (y) in order to implement any additional Commitments in accordance
with Section 2.01(b), this Agreement may be amended for such purpose (but solely
to the extent necessary to implement such additional Commitments in accordance
with Section 2.01(b)) by the Borrowers, the other Loan Parties, the
Administrative Agent and the relevant Lenders providing such additional
Commitments and (z) if following the Closing Date, the Administrative Agent and
the Borrower Representative shall have jointly identified an inconsistency,
obvious error or omission of a technical or immaterial nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the Loan
Parties shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Documents if the same is not objected to in writing by the Required Lenders
within ten (10) Business Days following receipt of notice thereof.

11.02    Notices and Other Communications; Facsimile Copies.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to any Borrower or any other Loan Party, to the address, facsimile,
number, email address or telephone number specified for the Borrower
Representative on Schedule 11.02;

(ii)    if to any of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, facsimile number, e-mail address or telephone number
specified for such Person on Schedule 11.02; and

(iii)    if to any other Lender, to the address, facsimile number, e-mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

126



--------------------------------------------------------------------------------

(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail address and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrowers may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
Loan Party’s or the Administrative Agent’s (except arising solely from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment)
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.

(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number or e-mail address for notices and other communications
hereunder by notice to the Borrower Representative, the Administrative Agent,
the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf

 

127



--------------------------------------------------------------------------------

of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to a Borrower or its securities for purposes of United States
federal or state securities laws.

(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03    No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

128



--------------------------------------------------------------------------------

11.04    Expenses; Indemnity; and Damage Waiver.

(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), and shall
pay all reasonable fees and time charges for attorneys who may be employees of
the Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and out-of-pocket disbursements of any counsel for
any Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including a Borrower or any other Loan Party) arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by a Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y)
results from a claim brought by a Borrower or any other Loan Party against an
Indemnitee for a breach in bad faith of such

 

129



--------------------------------------------------------------------------------

Indemnitee’s obligations hereunder or under any other Loan Document, in each
case if a Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Without limiting the provisions of Section 3.01(c), this Section
11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentages (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for any Loan Party’s or any Subsidiary’s direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

11.05    Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises

 

130



--------------------------------------------------------------------------------

its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect, in the applicable currency of
such recovery or payment. The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

11.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such

 

131



--------------------------------------------------------------------------------

assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 in the case of an assignment of Revolving Loans and
$2,500,000 in the case of an assignment of term loans under any Incremental Term
Facility unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower Representative otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, that this Section 11.06(b)(i)(B) shall not apply to assignments
permitted pursuant to Section 10.09;

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and any
outstanding term loans under an Incremental Term Facility on a non-pro rata
basis;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Revolving Commitment or Incremental Facility Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the Commitment subject to such assignment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) any term loan under an
Incremental Term Facility to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;

(C)    the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of a Revolving Commitment.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment;
provided, further, that such processing and recordation fee shall not apply to
any assignment permitted pursuant to Section 10.09. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
a Borrower or to any Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting

 

132



--------------------------------------------------------------------------------

Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural
person).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Representative and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
L/C Issuer or any Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and

 

133



--------------------------------------------------------------------------------

the Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or a Borrower or any of a Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the other Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vii) of Section 11.01(a) that affects such Participant. The Borrowers agree
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation; provided that such Participant (A) agrees to
be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower Representative’s request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the

 

134



--------------------------------------------------------------------------------

Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)    Resignation as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty days’
notice to the Borrower Representative and the Lenders, resign as L/C Issuer
and/or (ii) upon thirty days’ notice to the Borrower Representative, resign as
Swing Line Lender. In the event of any such resignation as L/C Issuer or Swing
Line Lender, the Borrower Representative shall be entitled to appoint from among
the Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower Representative to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (1) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (2) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

(g)    Arranger Assignment. The parties hereby agree that MLPFS (and any of its
Affiliates) may, without notice to any Person, assign its rights and obligations
under this Agreement as an Arranger to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred after the
Closing Date.

11.07    Treatment of Certain Information; Confidentiality.

(a)    Treatment of Confidential Information. Each of the Administrative Agent,
the Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested

 

135



--------------------------------------------------------------------------------

by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.01(b) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to a Loan Party and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Parent or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower Representative or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers. For purposes of
this Section, “Information” means all information received from a Loan Party or
any Subsidiary relating to the Loan Parties or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary unless such information
is marked “PUBLIC.” Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (a) the Information may include material
non-public information concerning the Borrowers or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

11.08    Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of a Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed

 

136



--------------------------------------------------------------------------------

held in trust for the benefit of the Administrative Agent, the L/C Issuer and
the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower Representative and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

11.09    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower or Borrowers. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10    Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.

11.11    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

137



--------------------------------------------------------------------------------

11.12    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

11.13    Replacement of Lenders.

If the Borrowers are entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower Representative may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a)    the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);

(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

 

138



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower Representative to require such assignment
and delegation cease to apply.

11.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF

 

139



--------------------------------------------------------------------------------

THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16    Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

11.17    USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
the Borrowers, which information includes the name and address of each Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower in accordance with the Act.

 

140



--------------------------------------------------------------------------------

Each Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

11.18    No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers and the Lenders are arm’s-length commercial transactions between the
Loan Parties and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders on the other hand, (ii) each
Loan Party has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate, and (iii) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent, each Arranger and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not and will not be acting as an advisor, agent or
fiduciary for any Loan Party or any of its Affiliates or any other Person and
(ii) neither the Administrative Agent, nor any Arranger nor any Lender has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their Affiliates, and neither the Administrative Agent, nor any
Arranger nor any Lender has any obligation to disclose any of such interests to
any Loan Party or its Affiliates. To the fullest extent permitted by law, each
Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.19    Borrower Representative; Joint and Several Obligations.

(a)    Because it is impractical at any particular time to determine which of
the Borrowers will directly receive the proceeds of any Loan, each of the
Borrowers hereby authorizes the Administrative Agent to disburse the proceeds of
each Loan at the direction of the Borrower Representative acting as agent on
behalf of the Borrowers to any of the Borrowers. Each Borrower represents,
warrants and understands that, in consequence of the receipt and use of such
proceeds and direct and indirect benefits by any particular Borrower, all the
Borrowers shall be jointly and severally liable for all Loans and all other
Obligations so incurred hereunder by any Borrower, without regard to the
identity of the Borrower in whose name any Loan is made. Each Borrower hereby
irrevocably designates, appoints, authorizes and directs the Borrower
Representative (including each Responsible Officer of the Borrower
Representative) to act on behalf of such Borrower for the purposes set forth in
this Section 11.19, and to act on behalf of such Borrower for purposes of giving
Requests for Credit Extension to the Administrative Agent and the L/C Issuer and
for otherwise making requests and giving and receiving notices and
certifications under this Agreement or any other Loan Document (it being
acknowledged by the Borrowers that any notice given to the Borrower
Representative hereunder or under any other Loan Document, for any purpose,
shall be deemed properly given to all Borrowers) and otherwise for taking all
other action contemplated to be taken by the Borrower Representative (including
each Responsible Officer of the Borrower Representative) or any Borrower
hereunder or under any other Loan Document. Without limiting the generality of
the

 

141



--------------------------------------------------------------------------------

foregoing, each Borrower acknowledges and agrees that any Compliance Certificate
and any other certificate executed and delivered by the Borrower Representative
pursuant to Section 7.02 hereof shall be deemed given by and on behalf of each
Borrower and that the representations, certifications and information therein
shall be deemed made and given by the Borrower Representative and each Borrower,
and the Borrower Representative is authorized to execute and deliver such
Compliance Certificates and other certificates on behalf of each Borrower. Each
Borrower further appoints the Borrower Representative as its agent for any
service of process. The Administrative Agent is entitled to rely and act on
instructions of the Borrower Representative, by and through any Responsible
Officer thereof, on behalf of each Borrower. Without limiting the provisions of
Section 11.04, each Borrower covenants and agrees to assume joint and several
liability for and to protect, indemnify and hold harmless the Administrative
Agent and the Lenders from any and all liabilities, obligations, damages,
penalties, claims, causes of action, costs, charges and expenses (including
without limitation, attorneys’ fees), which may be incurred by, imposed on or
asserted against the Administrative Agent or any Lender, howsoever arising or
incurred because of, out of or in connection with the disbursements of the Loans
in accordance with this Section 11.19 except to the extent that such
liabilities, obligations, damages, penalties, claims, causes of actions, costs,
charges and expenses are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting any other provisions set
forth herein, such books and records may be reviewed and copied by the
Administrative Agent at such Borrower’s expense at reasonable intervals and upon
reasonable notice given by the Administrative Agent to such Borrower, including
notice given through the Borrower Representative.

(b)    The Obligations of each Borrower under this Section 11.19 are
independent, and a separate action or actions may be brought and prosecuted
against any of the Borrowers whether action is brought against of the other
Borrowers or whether any of the other Borrowers are joined in any such action or
actions; and each Borrower waives the benefit of any statute of limitations
affecting its liability hereunder.

(c)    Each Borrower represents and warrants that the request for joint handling
of the Loans and other Obligations made hereunder was made because the Borrowers
are engaged in related operations and are interdependent. Each Borrower expects
to derive benefit, directly or indirectly, from such availability because the
successful operation of the Borrowers is dependent on the continued successful
performance of the functions of the group.

(d)    Each Borrower represents and warrants that (i) it has established
adequate means of obtaining from the other Borrower on a continuing basis
financial and other information pertaining to the business, operations and
condition (financial and otherwise) of the other Borrower and its property, and
(ii) it now is and hereafter will be completely familiar with the business,
operations and condition (financial and otherwise) of the other Borrower and its
property. Each Borrower hereby waives and relinquishes any duty on the part of
the Administrative Agent or any holder of the Obligations to disclose to such
Borrower any matter, fact or thing relating to the business, operations or
condition (financial or otherwise) of the other Borrower, any other Loan Party,
any Subsidiary or any of their respective properties, whether now or hereafter
known by the Administrative Agent or any holder of the Obligations during the
life of this Agreement.

(e)    The Obligations of the Borrowers under this Agreement and the other Loan
Documents shall be joint and several, absolute and unconditional irrespective
of, and each Borrower hereby expressly waives, to the extent permitted by law,
any defense to its Obligations

 

142



--------------------------------------------------------------------------------

under this Agreement (other than the defense of indefeasible payment and
satisfaction in full of all Obligations and other than the defense of Coltec and
OldCo that they have been released from Borrower obligations upon the
Coltec/OldCo Merger pursuant to Section 8.04(b)) and all the other Loan
Documents to which it is a party by reason of:

(i)    any lack of legality, validity or enforceability of this Agreement, any
other Loan Document, or any other agreement or instrument creating, providing
security for, or otherwise relating to any of the Obligations (the Loan
Documents and all such other agreements and instruments being collectively
referred to as the “Related Agreements”);

(ii)    any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;

(iii)    any acceleration of the maturity of any of the Obligations in
accordance with Section 9.02 (whether of such Borrower or of any of the other
Borrowers) or of any other obligations or liabilities of any Person under any of
the Related Agreements;

(iv)    any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Obligations
(whether of such Borrower or of any of the other Borrowers) or for any other
obligations or liabilities of any Person under any of the Related Agreements;

(v)    any dissolution of any of the Borrowers, any Subsidiary, any Guarantor or
any other party to a Related Agreement, or the combination or consolidation of
the Borrowers, any Subsidiary, any Guarantor or any other party to a Related
Agreement into or with another entity or any transfer or disposition of any
assets of the Borrowers, any Subsidiary, any Guarantor or any other party to a
Related Agreement;

(vi)    any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, this Agreement or any other Related
Agreement, in whole or in part;

(vii)    the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
any of the Obligations (whether of such Borrower or of any of the other
Borrowers);

(viii)    any waiver of, forbearance or indulgence under, or other consent to
any change in or departure from any term or provision contained in this
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Obligations (whether of such Borrower or of any of the other Borrowers) or
any of the obligations or liabilities of any party to any other Related
Agreement; or

(ix)    any other circumstance whatsoever (with or without notice to or
knowledge of any other Borrower) which may or might in any manner or to any
extent vary the risks of such Borrower, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
any Borrower, to any Guarantor or to any collateral in respect of the
Obligations.

 

143



--------------------------------------------------------------------------------

(g)    Each Borrower is unconditionally obligated to repay the Obligations as a
joint and several obligor under this Agreement. If, as of any date, the
aggregate amount of payments made by a Borrower on account of the Obligations
and proceeds of such Borrower’s Collateral that are applied to the Obligations
exceeds the aggregate amount of Loan proceeds actually used by such Borrower in
its business (such excess amount being referred to as an “Accommodation
Payment”), then each of the other Borrowers (each such other Borrower being
referred to as a “Contributing Borrower”) shall be obligated to make
contribution to such Borrower (the “Paying Borrower”) in an amount equal to (i)
the product derived by multiplying the sum of each Accommodation Payment of each
Borrower by the Allocable Percentage of the Borrower from whom contribution is
sought less (ii) the amount, if any, of the then outstanding Accommodation
Payment of such Contributing Borrower (such last mentioned amount which is to be
subtracted from the aforesaid product to be increased by any amounts theretofore
paid by such Contributing Borrower by way of contribution hereunder, and to be
decreased by any amounts theretofore received by such Contributing Borrower by
way of contribution hereunder); provided, however, that a Paying Borrower’s
recovery of contribution hereunder from the other Borrowers shall be limited to
that amount paid by the Paying Borrower in excess of its Allocable Percentage of
all Accommodation Payments then outstanding of all Borrowers. As used herein,
the term “Allocable Percentage” shall mean, on any date of determination
thereof, a fraction the denominator of which shall be equal to the number of
Borrowers who are parties to this Agreement on such date and the numerator of
which shall be 1; provided, however, that such percentages shall be modified in
the event that contribution from a Borrower is not possible by reason of
insolvency, bankruptcy or otherwise by reducing such Borrower’s Allocable
Percentage equitably and by adjusting the Allocable Percentage of the other
Borrowers proportionately so that the Allocable Percentages of all Borrowers at
all times equals 100%.

(h)    Each Borrower hereby subordinates any claims, including any right of
payment, subrogation, contribution and indemnity, that it may have from or
against any other Loan Party, and any successor or assign of any other Loan
Party, including any trustee, receiver or debtor-in-possession, howsoever
arising, due or owing or whether heretofore, now or hereafter existing, to the
full, final and irrevocable payment and performance of all of the Obligations.

(i)    Notwithstanding anything to the contrary elsewhere contained herein or in
any other Loan Document to which any Borrower is a party, each Borrower waives
any right to assert against the Administrative Agent or any holder of the
Obligations as a defense, counterclaim, set-off, recoupment or cross claim in
respect of its Obligations (other than the defense of indefeasible payment and
satisfaction in full of all Obligations), any claim which such Borrower may now
or at any time hereafter have against any other Borrower, any Guarantor, the
Administrative Agent or any holder of the Obligations, including all rights or
defenses arising by reason of (i) any “one action” or “anti-deficiency” law or
any other law which may prevent the Administrative Agent on behalf of the
holders of the Obligations from bringing any action, including a claim for
deficiency, against any Borrower, before or after the Administrative Agent’s
commencement or completion of any foreclosure action, either judicially or by
exercise of a power of sale; (ii) any election of remedies by the Administrative
Agent which destroys or otherwise adversely affects such Borrower’s subrogation
rights or rights to proceed against another Borrower, Guarantor or Subsidiary
for reimbursement, including without limitation, any loss of rights such
Borrower may suffer by reason of any law limiting, qualifying, or discharging
the Obligations; (iii) any right to claim discharge of the Obligations on the
basis of unjustified impairment of any collateral for the Obligations; or (iv)
any statute of limitations, if at any time any action or suit brought by the

 

144



--------------------------------------------------------------------------------

Administrative Agent against such Borrower is commenced, there are outstanding
Obligations of such Borrower to any holder of the Obligations which are not
barred by any applicable statute of limitations.

Each Borrower hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) the Lenders’ heretofore, now or from time
to time hereafter making Loans and otherwise loaning monies or giving or
extending credit to or for the benefit of any Loan Party or Subsidiary, or
otherwise entering into arrangements with any Loan Party or Subsidiary giving
rise to Obligations, whether pursuant to this Agreement or any other Related
Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (ii) presentment, demand, default,
non-payment, partial payment and protest; and (iii) any other event, condition,
or occurrence described in Section 11.19(e) above. Each Borrower agrees that the
Administrative Agent or any holder of the Obligations may heretofore, now or at
any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as the Administrative Agent or any holder of the
Obligations, in its sole and absolute discretion, deems advisable, without in
any way or respect impairing, affecting, reducing or releasing such Borrower
from its Obligations and each Borrower hereby consents to each and all of the
foregoing events or occurrences. Notwithstanding any provision to the contrary
contained herein or in any other of the Loan Documents, the obligations of each
Borrower under this Agreement, the other Loan Documents and the other documents
relating to the Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.

11.20    Amendment and Restatement.

(a)    The parties hereto agree that, at such time as this Agreement shall have
become effective pursuant to the terms of Section 5.01, (a) the Existing Credit
Agreement automatically shall be deemed amended and restated in its entirety by
this Agreement and the Commitments, Loans and other Obligations under the
Existing Credit Agreement and as defined therein automatically shall be amended
and restated in their entireties by the Commitments, Loans and Obligations
hereunder and (b) each Mortgage executed prior to the Closing Date as security
for the Existing Credit Agreement and the Obligations described therein (in each
case, as any such Mortgage is being amended in connection with this Agreement)
and the Liens created thereunder shall remain in full force and effect as
security for this Agreement and the Obligations described herein and are hereby
reaffirmed (as so amended), and all references to the Existing Credit Agreement
in each such Mortgage (if not being amended in connection with this Agreement)
shall be deemed to refer without further amendment to this Agreement. This
Agreement is not a novation of the Existing Credit Agreement or the credit
facilities, indebtedness and other obligations under the Existing Credit
Agreement. It is the intent of the parties to amend and restate the Existing
Credit Agreement and the credit facilities provided thereunder, without novation
or interruption.

(b)    At such time as this Agreement shall have become effective pursuant to
the terms of Section 5.01, (i) the risk participations of the Lenders hereunder
in each outstanding Letter of Credit (including the Existing Letters of Credit)
and each outstanding Swing Line Loan shall be automatically reallocated such
that the risk participation of each Lender in each outstanding Letter of Credit
and Swing Line Loan equals such Lender’s Applicable Percentage of each such
Letter of Credit and Swing Line Loan, and (ii) each Lender that is providing a
new or increased Revolving Commitment in connection with this Amendment shall
make Revolving Loans the proceeds of which shall be applied by the
Administrative Agent to prepay outstanding Revolving Loans of the other Lenders
in an amount necessary such that after giving effect to such

 

145



--------------------------------------------------------------------------------

Borrowing and prepayment each Lender will hold its Applicable Percentage of the
Outstanding Amount of all Revolving Loans. Each Eurodollar Rate Loan outstanding
as a “LIBOR Loan” under the Existing Credit Agreement immediately prior to
giving effect to this Agreement shall maintain the same Interest Period
applicable to such Eurodollar Rate Loan immediately prior to giving effect to
this Agreement and shall be subject to conversion and/or continuation upon
expiration of such Interest Period in accordance with the terms of this
Agreement. Revolving Loans made by Lenders providing new or increased Revolving
Commitments pursuant to clause (ii) above to prepay existing Loans shall have
Interest Periods that expire concurrently with the expiration of the Interest
Periods that were applicable to the existing Loans so prepaid at the time of
prepayment, and shall be subject to conversion and/or continuation upon
expiration of such Interest Periods in accordance with the terms of this
Agreement.

(c)    The Borrowers have delivered to the Administrative Agent true, correct
and complete copies of the Coltec Subordinated Note, the Stemco Subordinated
Note, the Coltec Subordination Agreement, the Stemco Subordination Agreement,
the CIP/GGB Pledge Agreement, the Stemco Pledge Agreement, the Coltec/Stemco
Subordinated Guaranty and each other document, agreement or instrument existing
on the Closing Date that evidences, governs or secures any of the Indebtedness
under the Coltec Subordinated Note or the Stemco Subordinated Note
(collectively, the “Intercompany Subordinated Debt Documents”). The Loan Parties
certify to the Administrative Agent and the other holders of the Obligations
that each of the Intercompany Subordinated Debt Documents is in full force and
effect on the Closing Date and no party thereto has assigned any of its rights
or obligations under any of the Intercompany Subordinated Debt Documents to any
other Person. Each party to the Coltec Subordination Agreement and/or the Stemco
Subordination Agreement that is also party to this Agreement hereby reaffirms
each such Subordination Agreement and confirms and certifies that each such
Subordination Agreement remains effective, notwithstanding the execution,
delivery and performance of this Agreement and the other Loan Documents, to
subordinate the Indebtedness evidenced by the Coltec Subordinated Note and the
Stemco Subordinated Note to the Obligations, on the terms more particularly set
forth in such Subordination Agreements.

(d)    From and after the Closing Date, by execution of this Agreement, each
Person identified as a “Lender” on each signature page that is not already a
Lender under the Existing Credit Agreement hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, such Person will be deemed to
be a party to this Agreement and a “Lender” for all purposes of this Agreement
and shall have all of the obligations of a Lender hereunder as if it had
executed the Existing Credit Agreement.

11.21    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable,
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or

 

146



--------------------------------------------------------------------------------

other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES OMITTED]

 

147



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOAN NOTICE

Date:             , 20    

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Amended and Restated Credit Agreement dated as of August 28, 2014 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Coltec Industries Inc, a Pennsylvania corporation (“Coltec”),
EnPro Industries, Inc., a North Carolina corporation (the “Parent”), New Coltec,
Inc., a North Carolina corporation (“New Coltec”; New Coltec, Coltec and the
Parent being each a “Borrower” and collectively, the “Borrowers”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

☐ A Borrowing of Revolving Loans

☐ A [conversion][continuation] of Revolving Loans

 

1. On             , 20     (which is a Business Day).

 

2. In the amount of $            .

 

3. Comprised of [Base Rate Loans][Eurodollar Rate Loans].

 

4. With an Interest Period of [one][two][three][six] months.

 

5. Borrower:                             

[With respect to such Borrowing, the Borrower Representative hereby represents
and warrants that each of the conditions set forth in Section 5.02 of the Credit
Agreement has been satisfied on and as of the date of such Borrowing.]

 

[COLTEC INDUSTRIES INC, a Pennsylvania corporation,] [NEW COLTEC, INC., a North
Carolina corporation,] as Borrower Representative By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit B

FORM OF SWING LINE LOAN NOTICE

Date:             , 20    

 

To: Bank of America, N.A., as Swing Line Lender

 

Cc: Bank of America, N.A., as Administrative Agent

 

Re: Amended and Restated Credit Agreement dated as of August 28, 2014 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Coltec Industries Inc, a Pennsylvania corporation (“Coltec”),
EnPro Industries, Inc., a North Carolina corporation (the “Parent”), New Coltec,
Inc., a North Carolina corporation (“New Coltec”; New Coltec, Coltec and the
Parent being each a “Borrower” and collectively, the “Borrowers”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests a Swing Line Loan:

 

1. On             , 20     (which is a Business Day).

 

2. In the amount of $            .

 

3. Borrower:                            

With respect to such Borrowing of Swing Line Loans, the Borrower Representative
hereby represents and warrants that each of the conditions set forth in Section
5.02 of the Credit Agreement has been satisfied on and as of the date of such
Borrowing of Swing Line Loans.

 

[COLTEC INDUSTRIES INC, a Pennsylvania corporation,] [NEW COLTEC, INC., a North
Carolina corporation,] as Borrower Representative By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement dated as of
August 28, 2014 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among the Borrower, [Coltec Industries Inc, a
Pennsylvania corporation][EnPro Industries, Inc., a North Carolina
corporation][New Coltec, Inc., a North Carolina corporation], the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit
Agreement. Except as provided in Section 2.04(f) of the Credit Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized.

 

[INSERT BORROWER NAME], a [insert state of incorporation] corporation By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             , 20    

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Amended and Restated Credit Agreement dated as of August 28, 2014 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Coltec Industries Inc, a Pennsylvania corporation (“Coltec”),
EnPro Industries, Inc., a North Carolina corporation (the “Parent”), New Coltec,
Inc., a North Carolina corporation (“New Coltec”; New Coltec, Coltec and the
Parent being each a “Borrower” and collectively, the “Borrowers”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the                      of the Borrower Representative, and that,
in [his/her] capacity as such, [he/she] is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrowers, and
that:

[Use following paragraph 1 for fiscal year-end financial statements:]

[1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Parent ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.]

[Use following paragraph 1 for fiscal quarter-end financial statements:]

[1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Parent ended as of the above date. Such financial statements fairly present
in all material respects in accordance with GAAP the financial condition,
results of operations, shareholders’ equity and cash flows of the Parent and its
consolidated Subsidiaries as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes, and, with
respect to the consolidating statements, are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Parent and its consolidated Subsidiaries.]

2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a review of the transactions
and condition (financial or otherwise) of the Parent and its Subsidiaries during
the accounting period covered by the attached financial statements.

3.    A review of the activities of the Parent and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Parent and its Subsidiaries
performed and observed all their respective obligations under the Loan
Documents, and

[select one:]



--------------------------------------------------------------------------------

[to the knowledge of the undersigned during such fiscal period, the Parent and
its Subsidiaries performed and observed each covenant and condition of the Loan
Documents applicable to it.]

[or:]

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.    The calculation of the Cumulative Credit as of the last day of and for the
period covered by the financial statements enclosed herewith and set forth on
Schedule 2 attached hereto is true and accurate on and as of the date of this
Certificate.

5.    The financial covenant analyses and calculation as of the last day of and
for the period covered by the financial statements enclosed herewith and set
forth on Schedule 3 attached hereto are true and accurate on and as of the date
of this Certificate.

6.    The following is a summary of all material changes in GAAP affecting the
financial statements of the Parent or any of its Subsidiaries and in the
consistent application thereof since                      (the date of the last
similar certification): [insert summary]

7.    The following is a summary of all Acquisitions, the purchase price for
which exceeded the Threshold Amount, occurring during the period covered by the
financial statements delivered herewith: [insert summary]

8.    The following is a list of (i) all applications by any Loan Party, if any,
for Copyrights, Patents or Trademarks (each such term as defined in the Security
Agreement) made since                      (the date of the last similar
certification) (or, in the case of the first such certificate, the Closing Date)
and (ii) all issuances of registrations or letters on existing applications by
any Loan Party for Copyrights, Patents and Trademarks (each such term as defined
in the Security Agreement) received since                      (the date of the
last similar certification) (or, in the case of the first such certificate, the
Closing Date): [insert list]

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            , 20    .

 

[COLTEC INDUSTRIES INC, a Pennsylvania corporation,] [NEW COLTEC, INC., a North
Carolina corporation,] as Borrower Representative By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate



--------------------------------------------------------------------------------

Schedule 2

to Compliance Certificate

In the event of conflict between the provisions and formulas set forth in this
Schedule 2 and the provisions and formulas set forth in the Credit Agreement,
the provisions and formulas of the Credit Agreement shall prevail.

 

1. Cumulative Credit

An amount, not less than zero in the aggregate, determined on a cumulative basis
equal to the sum of (without duplication):

 

(a)    an amount equal to 50% of the cumulative Consolidated Net Income for the
period (taken as one accounting period) from July 1, 2014 to the end of the
Parent’s fiscal quarter most recently ended (or, in the case such Consolidated
Net Income for such period is a deficit, minus 100% of such deficit)

   $                

(b)    the cash and Cash Equivalent proceeds (net of direct costs incurred in
connection therewith, including legal, accounting and investment banking fees,
sales commissions and underwriting discounts, and taxes paid or estimated to be
payable as a result thereof) received by the Parent of any Qualified Equity
Issuance consummated after the Closing Date

   $                

(c)    in the event that all or a portion of the Cumulative Credit has been
applied to make an Investment pursuant to Section 8.02(r) of the Credit
Agreement, an amount equal to the aggregate amount received by the Parent or any
Subsidiary in cash and Cash Equivalents from (i) the sale (other than to the
Parent or any Subsidiary) of any such Investment, (ii) any dividend or other
distribution received in respect of any such Investment or (iii) returns of
principal, repayments and similar payments received in respect of any such
Investment, net of (in any such case under the foregoing clauses (i), (ii) and
(iii)) (A) direct costs incurred in connection therewith, including legal,
accounting and investment banking fees, sales commissions and underwriting
discounts, (B) taxes paid or estimated to be payable as a result thereof, and
(C) amounts applied to the repayment of Indebtedness secured by a Lien permitted
under the Credit Agreement on the Investment sold (other than a Lien pursuant to
a Collateral Document)

   $                

(d)    the amount of the Cumulative Credit applied to make Investments or
Restricted Payments as permitted under the Credit Agreement prior to such period

   $                

(e)    [1.(a) + 1.(b) + 1.(c) – 1.(d)]

   $                



--------------------------------------------------------------------------------

Schedule 3

to Compliance Certificate

In the event of conflict between the provisions and formulas set forth in this
Schedule 3 and the provisions and formulas set forth in the Credit Agreement,
the provisions and formulas of the Credit Agreement shall prevail.

 

1.      Consolidated Net Leverage Ratio

  

(a)    Consolidated Funded Indebtedness (excluding the Subordinated Indebtedness
evidenced by the Coltec Subordinated Note, the Stemco Subordinated Note and the
Coltec/Stemco Subordinated Guaranty)

   $                

(b)    unrestricted cash and Cash Equivalents of the Loan Parties as of such
date in an amount not to exceed (i) $100,000,000 as of any date of determination
that is prior to the first anniversary of the Closing Date and (ii) $75,000,000
as of any date of determination that is on or after the first anniversary of the
Closing Date

   $                

(c)    [1.(a) – 1.(b)]

   $                

(d)    Consolidated EBITDA

  

(i)     Consolidated Net Income

   $                

To the extent deducted in calculating such Consolidated Net Income:

  

(ii)    Consolidated Interest Charges

   $                

(iii)  the provision for federal, state, local and foreign income taxes payable
by the Parent and its Subsidiaries

   $                

(iv)   depreciation and amortization expense

   $                

(v)    [1.(d)(i) + 1.(d)(ii) + 1.(d)(iii) + 1.(d)(iv)]

   $                

(e)    Consolidated Net Leverage Ratio

  

[1.(c) divided by 1.(d)(v)]

                 :1.0   

2.      Consolidated Interest Coverage Ratio

  

(a)    Consolidated EBITDA

  

[1.(d)(v) above]

   $                

(b)    cash portion of Consolidated Interest Charges

   $                

(c)    Consolidated Interest Coverage Ratio

  

[2.(a) divided by 2.(b)]

                 :1.0   



--------------------------------------------------------------------------------

Exhibit E

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”) dated as of             , 20     is by
and between                     , a                      (the “New Subsidiary”),
and Bank of America, N.A., in its capacity as Administrative Agent under that
certain Amended and Restated Credit Agreement dated as of August 28, 2014 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Coltec Industries Inc, a Pennsylvania corporation (“Coltec”),
EnPro Industries, Inc., a North Carolina corporation (the “Parent”), New Coltec,
Inc., a North Carolina corporation (“New Coltec”; New Coltec, Coltec and the
Parent being each a “Borrower” and collectively, the “Borrowers”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:

1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary hereby jointly and severally together with the
other Guarantors, guarantees to each holder of the Obligations and the
Administrative Agent, as provided in Article IV of the Credit Agreement, the
prompt payment and performance of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.

2.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and an “Obligor” for all purposes of the Security
Agreement, and shall have all the obligations of an Obligor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this paragraph 2, the New Subsidiary hereby grants to
the Administrative Agent, for the benefit of the holders of the Obligations, a
continuing security interest in, and a right of set off against, any and all
right, title and interest of the New Subsidiary in and to the Collateral (as
defined in the Security Agreement) of the New Subsidiary to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Security Agreement).

3.    To assure to the Administrative Agent the effectiveness, perfection and
priority of its security interests in the Collateral (as defined in the Security
Agreement) under the Security Agreement, the New Subsidiary authorizes the
Administrative Agent to file one or more financing statements (with collateral
descriptions broader, including without limitation “all assets whether now owned
or hereafter acquired” and/or “all personal property” collateral descriptions,
and/or less specific than the description of the Collateral contained in the
Security Agreement) disclosing the Administrative Agent’s security interest in
any or all of the Collateral (as defined in the Security Agreement) of the New
Subsidiary without the New Subsidiary’s signature thereon.



--------------------------------------------------------------------------------

4.    The New Subsidiary hereby represents and warrants to the Administrative
Agent and the Lenders that:

(a)    The New Subsidiary’s exact legal name and state of organization are as
set forth on the signature pages hereto.

(b)    The New Subsidiary’s taxpayer identification number and organizational
number are set forth on Schedule 1 hereto.

(c)    Other than as set forth on Schedule 2 hereto, the New Subsidiary has not
changed its legal name, changed its state of organization, or been party to a
merger, consolidation or other change in structure in the five years preceding
the date hereof.

(d)    Schedule 3 hereto includes all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by the New Subsidiary as of the date hereof. None
of the IP Rights of the New Subsidiary set forth in Schedule 3 hereto is subject
to any licensing agreement or similar arrangement, except as set forth on
Schedule 3 hereto.

(e)    Schedule 4 hereto includes all Commercial Tort Claims (as defined in the
Security Agreement) in excess of $500,000 asserted in any judicial action before
any Governmental Authority by or in favor of the New Subsidiary as of the date
hereof.

(f)    Schedule 5 hereto lists all real property located in the United States
that is owned or leased by the New Subsidiary as of the date hereof.

(g)    Schedule 6 hereto lists each Subsidiary of the New Subsidiary, together
with (i) jurisdiction of organization, (ii) number of shares of each class of
Equity Interests outstanding, (iii) the number and percentage of outstanding
shares of each class owned by the New Subsidiary (directly or indirectly) and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto.

5.    The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.

6.    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

7.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:   Title:  

 

Acknowledged and accepted: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

Taxpayer Identification Number; Organizational Number



--------------------------------------------------------------------------------

Schedule 2

Changes in Legal Name or State of Organization;

Mergers, Consolidations and other Changes in Structure



--------------------------------------------------------------------------------

Schedule 3

IP Rights



--------------------------------------------------------------------------------

Schedule 4

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 5

Real Property Locations



--------------------------------------------------------------------------------

Schedule 6

Equity Interests



--------------------------------------------------------------------------------

Exhibit F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount[s]
and equal to the percentage interest[s] identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, the Letters of
Credit and the Swing Line Loans and the Guarantees included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                          
                                 [Assignor [is][is not] a Defaulting Lender.] 2.
   Assignee:                                          
                                 [and is an Affiliate/Approved Fund of [identify
Lender]] 3.    Borrowers:    Coltec Industries Inc, a Pennsylvania corporation
      EnPro Industries, Inc., a North Carolina corporation       New Coltec.
Inc., a North Carolina corporation 4.    Administrative Agent:    Bank of
America, N.A., as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    Amended and Restated Credit Agreement dated as of August
28, 2014 (as amended, modified, supplemented or extended from time to time, the
“Credit Agreement”) among the Borrowers, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned1

  

Aggregate Amount of

Commitment/Loans for

all Lenders*

    

Amount of

Commitment/Loans

Assigned*

    

Percentage Assigned of

Commitment/Loans2

     $                    $                        %     $         $            
%     $         $             % 

 

7.      Trade Date:                                  8.      Effective Date:
                                

[signature pages follow]

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.)

*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:     [NAME OF ASSIGNOR]     By:  

 

    Name:       Title:   ASSIGNEE:     [NAME OF ASSIGNEE]     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

Name:   Title:  

[Consented to:]4

 

[COLTEC INDUSTRIES INC, a Pennsylvania corporation,] [NEW COLTEC, INC., a North
Carolina corporation,] as Borrower Representative

By:

 

 

Name:

 

Title:

 

[Consented to:]5

 

BANK OF AMERICA, N.A., as L/C Issuer

By:  

 

Name:   Title:  

[Consented to:]6

 

BANK OF AMERICA, N.A.,

as Swing Line Lender

By:

 

 

Name:

 

Title:

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower Representative is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the L/C Issuer is required by the terms of
the Credit Agreement.

6  To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers, any of their respective Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 28, 2014 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among Coltec Industries Inc, a Pennsylvania
corporation (“Coltec”), EnPro Industries, Inc., a North Carolina corporation
(the “Parent”), New Coltec, Inc., a North Carolina corporation (“New Coltec”;
New Coltec, Coltec and the Parent being each a “Borrower” and collectively, the
“Borrowers”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“10 percent shareholder” of a Borrower within the meaning of 881(c)(3)(B) of the
Internal Revenue Code and (iv) it is not a “controlled foreign corporation”
related to a Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN or W-BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower Representative and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower Representative and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:               , 20    



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 28, 2014 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among Coltec Industries Inc, a Pennsylvania
corporation (“Coltec”), EnPro Industries, Inc., a North Carolina corporation
(the “Parent”), New Coltec, Inc., a North Carolina corporation (“New Coltec”;
New Coltec, Coltec and the Parent being each a “Borrower” and collectively, the
“Borrowers”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a “10 percent shareholder” of a Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and (iv) it is
not a “controlled foreign corporation” related to a Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:             , 20    



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 28, 2014 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among Coltec Industries Inc, a Pennsylvania
corporation (“Coltec”), EnPro Industries, Inc., a North Carolina corporation
(the “Parent”), New Coltec, Inc., a North Carolina corporation (“New Coltec”;
New Coltec, Coltec and the Parent being each a “Borrower” and collectively, the
“Borrowers”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to a Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-BEN-E,
as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:             , 20    



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 28, 2014 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among Coltec Industries Inc, a Pennsylvania
corporation (“Coltec”), EnPro Industries, Inc., a North Carolina corporation
(the “Parent”), New Coltec, Inc., a North Carolina corporation (“New Coltec”;
New Coltec, Coltec and the Parent being each a “Borrower” and collectively, the
“Borrowers”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a “10 percent shareholder” of
a Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to a Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-BEN-E, as applicable, or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or W-BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower Representative and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Borrower
Representative and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:             , 20    



--------------------------------------------------------------------------------

Exhibit H

FORM OF SECURED PARTY DESIGNATION NOTICE

Date:             ,     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

THIS SECURED PARTY DESIGNATION NOTICE is made by                     , a
             (the “Designor”), to BANK OF AMERICA, N.A., as Administrative Agent
under that certain Credit Agreement referenced below (in such capacity, the
“Administrative Agent”). All capitalized terms not defined herein shall have the
meaning ascribed to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, Coltec Industries Inc, a Pennsylvania corporation (“Coltec”), EnPro
Industries, Inc., a North Carolina corporation (the “Parent”), New Coltec, Inc.,
a North Carolina corporation (“New Coltec”; New Coltec, Coltec and the Parent
being each a “Borrower” and collectively, the “Borrowers”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, have entered into that certain
Amended and Restated Credit Agreement, dated as of August 28, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) pursuant to which certain loans and financial accommodations have
been made to the Borrowers;    

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Treasury Management Agreement][Swap
Contract] as a [“Secured Treasury Management Agreement”][“Secured Swap
Agreement”] under the Credit Agreement and the Collateral Documents;

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

1.    Designation. [            ] hereby designates the [Treasury Management
Agreement][Swap Contract] described on Schedule 1 hereto to be a “[Secured
Treasury Management Agreement][Secured Swap Agreement]” and hereby represents
and warrants to the Administrative Agent that such [Treasury Management
Agreement][Swap Contract] satisfies all the requirements under the Loan
Documents to be so designated. By executing and delivering this Secured Party
Designation Notice, the Designor, as provided in the Credit Agreement, hereby
agrees to be bound by all of the provisions of the Loan Documents which are
applicable to it as a provider of a [Secured Treasury Management
Agreement][Secured Swap Agreement] and hereby (a) confirms that it has received
a copy of the Loan Documents and such other documents and information as it has
deemed appropriate to make its own decision to enter into this Secured Party
Designation Notice, (b) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant thereto as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are incidental thereto
(including, without limitation, the provisions of Section 10.01 of the Credit
Agreement), and (c) agrees that it will be bound by the provisions of the Loan
Documents and will



--------------------------------------------------------------------------------

perform in accordance with its terms all the obligations which by the terms of
the Loan Documents are required to be performed by it as a provider of a
[Treasury Management Agreement][Swap Contract]. Without limiting the foregoing,
the Designor agrees to indemnify the Administrative Agent as contemplated by
Section 11.04(b) of the Credit Agreement.

2.    GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

DESIGNOR: By:  

 

Name:   Title:   ADMINISTRATIVE AGENT: By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

To Secured Party Designation Notice



--------------------------------------------------------------------------------

Schedule 1

MATTERS RELATED TO NEW COLTEC

Part (A): Taxpayer I.D.: [Omitted]

Organizational I.D.: [Omitted]

Part (B): None.

Part (C): None.

Part (D): None.

Part (E): None.

Part (F):

 

Name of

Subsidiary

 

Jurisdiction of

Organization

 

Authorized

Shares

 

Issued and

Outstanding

Shares

 

Issued to

OldCo, LLC

 

North Carolina

 

N/A

 

N/A

 

New Coltec, Inc.



--------------------------------------------------------------------------------

Schedule 2

MATTERS RELATED TO OLDCO

Part (A): Taxpayer I.D.: [Omitted]

Organizational I.D.: [Omitted]

Part (B): None.

Part (C): None.

Part (D): None.

Part (E): None.

Part (F): None.

 